EXHIBIT 10.4

 

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of January 30,
2013 (the “Assignment”), is entered into by and among Redwood Residential
Acquisition Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of January 1, 2013
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.Assignment and Assumption.

 

(a) Effective on and as of the date hereof, the Assignor hereby sells, assigns,
conveys and transfers to the Depositor all of its right, title and interest in,
to and under the Flow Servicing Agreement to the extent relating to the
Specified Mortgage Loans, together with its obligations as “Owner” (as such term
is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 



1

 



 

(b) Effective on and as of the date hereof, the Depositor hereby sells, assigns,
conveys and transfers to the Assignee all of its right, title and interest in,
to and under the Flow Servicing Agreement to the extent relating to the
Specified Mortgage Loans, together with its obligations as “Owner” (as such term
is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c) Assignee agrees to be bound, as “Owner” (as such term is defined in the Flow
Servicing Agreement), by all of the terms, covenants and conditions of the Flow
Servicing Agreement relating to the Specified Mortgage Loans, and from and after
the date hereof, Assignee assumes for the benefit of each of Assignor, Depositor
and Servicer all of Assignor’s obligations as Owner thereunder in respect of the
Specified Mortgage Loans, and Assignor is released from such obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 

(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

SectionMatter



11.20Servicer Shall Provide Access and Information as Reasonably Required.

 



2

 



 



(b) Notwithstanding Sections 1 and 2 above, Assignor reserves its rights under,
and does not assign to Assignee or Depositor, the ongoing rights to take action
and the responsibilities of the Owner under the Sections of the Flow Servicing
Agreement listed below:

 

Flow Servicing Agreement:

 

SectionMatter



Addendum IRegulation AB Compliance Addendum

  

(c) In addition, the Servicer agrees to furnish to the Assignor as well as to
the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

  

Section



11.09Transfer of Accounts.



11.16Statements to the Owner.



Subsection 2.04Servicer Compliance Statement.

of Addendum I



Subsection 2.05Report on Assessment of Compliance and Attestation.

of Addendum I

 

(d) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights and responsibilities assumed by the Controlling Holder pursuant
to Section 3(a) shall terminate and revert to Assignee. Assignor will provide
thirty (30) days notice to the Servicer of any such termination or a change in
the identity of the Controlling Holder of which Assignor has knowledge.

 

(e) Redwood Residential Acquisition Corporation, in its capacity as Servicing
Administrator under this Assignment, hereby assumes the obligations of the
Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 



  Flow Servicing Agreement:

 

  Section Matter

 

  Clause (i) of the Payment by Servicing Administrator for Opinion of Counsel

last paragraph of

Section 11.13

 

 

Last sentence of

11.14, with

respect to

Servicing

Advances only

Payment of Servicing Advances to Servicer

 

  11.17 P&I Advances

 

  11.25(b) Funding of P& I Advances, including without limitation funding of
Prepayment Interest Shortfalls pursuant to the second paragraph of Section 11.15

 

  11.25(c) Funding of Servicing Advances

 

  14.03 Payment of termination fees to Servicer

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f) The Servicing Administrator may, with the consent of the Master Servicer,
exercise the rights of the Owner set forth in Section 13.01 of the Flow
Servicing Agreement to terminate the Servicer following the occurrence of an
Event of Default with respect to the Servicer.

 

(g) The Servicing Administrator may, with the consent of the Master Servicer,
exercise the rights of the Owner set forth in Section 14.03 of the Flow
Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h) If the Servicing Administrator exercises its right to terminate the Servicer
pursuant to the foregoing paragraphs (f) or (g), no termination of the Servicer
shall be effective unless the Servicing Administrator shall have appointed a
successor Servicer under the Flow Servicing Agreement approved by the Master
Servicer.

 

(i) No later than March 1 of each year when any Certificates are outstanding,
commencing in March 2013, the Servicing Administrator shall provide to the
Master Servicer its report on assessment of compliance with applicable servicing
criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 



3

 



 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.Representations and Warranties.

 

(a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.

 

(b) Each of the parties hereto represents and warrants that this Assignment has
been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 



4

 

 

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-2

 

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 



5

 



 

12.Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2013-2

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39116400, Sequoia Mortgage Trust 2013-2

Distribution Account

 

 

6

 



 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-2” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

 

[remainder of page intentionally left blank]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.


 



  ASSIGNOR:   REDWOOD RESIDENTIAL ACQUISITION CORPORATION         By:     Name:
    Title:           DEPOSITOR:   SEQUOIA RESIDENTIAL FUNDING, INC.         By:
    Name:     Title:           ASSIGNEE:   Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee         By:     Name:     Title:           SERVICER:   CENLAR FSB    
    By:     Name:     Title:  







 

[Signatures continue on following page]



 

 

 

 

  SERVICING ADMINISTRATOR:   REDWOOD RESIDENTIAL ACQUISITION CORPORATION        
By:     Name:     Title:  


 

Accepted and agreed to by:

 

MASTER SERVICER:

WELLS FARGO BANK, N.A.

 

By:_________________________________________

Name:_______________________________________

Title: _______________________________________

 

 

 

 

 

EXHIBIT I

 



 

 

  



  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Loan Group Loan Number Amortization
Type Lien Position 1 1000383 0.002500     1001863   269254 1 1 2 1000383
0.002500     1002793   000060317 1 1 3 1000383 0.002500     1000324   1351225721
1 1 4 1000383 0.002500     1000324   1351228658 1 1 5 1000383 0.002500    
1000324   1351226860 1 1 6 1000383 0.002500     1000324   1351238232 1 1 7
1000383 0.002500     1000324   1351238816 1 1 8 1000383 0.002500     1000324  
135124179 1 1 9 1000383 0.002500     1000324   1351241905 1 1 10 1000383
0.002500     1000324   1351234174 1 1 11 1000383 0.002500     1000324  
1351245098 1 1 12 1000383 0.002500     1000324   1351233515 1 1 13 1000383
0.002500     1000324   1351247382 1 1 14 1000383 0.002500     1000324  
1351247812 1 1 15 1000383 0.002500     1000324   1351247412 1 1 16 1000383
0.002500     1000497   2012-2143007 1 1 17 1000383 0.002500     1000536  
21271100003 1 1 18 1000383 0.002500     1000536   21231100073 1 1 19 1000383
0.002500     1005723   38358016 1 1 20 1000383 0.002500     1005723   38357414 1
1 21 1000383 0.002500     1000199   246-2000195 1 1 22 1000383 0.002500    
1000199   8601006361 1 1 23 1000383 0.002500     1008498   503285290 1 1 24
1000383 0.002500     1008498   503662878 1 1 25 1000383 0.002500     1008498  
503679869 1 1 26 1000383 0.002500     1008498   503695751 1 1 27 1000383
0.002500     1008498   503698999 1 1 28 1000383 0.002500     1008498   503698498
1 1 29 1000383 0.002500     1008498   503712146 1 1 30 1000383 0.002500    
1008498   503718926 1 1 31 1000383 0.002500     1001098   4812080261 1 1 32
1000383 0.002500     1000953   1108200885 1 1 33 1000383 0.002500     1000953  
1103570136 1 1 34 1000383 0.002500     1000342   81265953 1 1 35 1000383
0.002500     1003924   940088156 1 1 36 1000383 0.002500     1003924   940109252
1 1 37 1000383 0.002500     1003924   451110741 1 1 38 1000383 0.002500    
1003924   940102281 1 1 39 1000383 0.002500     1001105   6000146230 1 1 40
1000383 0.002500     1001105   6000145695 1 1 41 1000383 0.002500     1001105  
8001171118 1 1 42 1000383 0.002500     1001105   8001178394 1 1 43 1000383
0.002500     1002010   77816 1 1 44 1000383 0.002500     1002010   79900 1 1 45
1000383 0.002500     1009011   12-0226147 1 1 46 1000383 0.002500     1009011  
12-0216079 1 1 47 1000383 0.002500     1000290   568750 1 1 48 1000383 0.002500
    1008118   112494 1 1 49 1000383 0.002500     1003626   23820 1 1 50 1000383
0.002500     1003626   23971 1 1 51 1000383 0.002500     1003626   23906 1 1 52
1000383 0.002500     9999996   3000131361 1 1 53 1000383 0.002500     9999996  
3000123322 1 1 54 1000383 0.002500     9999996   3000132737 1 1 55 1000383
0.002500     1003970   2012001332 1 1 56 1000383 0.002500     1003970  
2012001671 1 1 57 1000383 0.002500     1003970   2012001689 1 1 58 1000383
0.002500     1003970   2222114444 1 1 59 1000383 0.002500     1003970  
2012001796 1 1 60 1000383 0.002500     1003970   2012001785 1 1 61 1000383
0.002500     1003970   2012001174 1 1 62 1000383 0.002500     1003970  
2012001891 1 1 63 1000383 0.002500     1003970   2012600167 1 1 64 1000383
0.002500     1003970   2012600175 1 1 65 1000383 0.002500     1001266  
30631207043962 1 1 66 1000383 0.002500     1001266   30491208045305 1 1 67
1000383 0.002500     1001266   30491209045562 1 1 68 1000383 0.002500    
1000633   2117847 1 1 69 1000383 0.002500     1000633   2115364 1 1 70 1000383
0.002500     1001342   81209008 1 1 71 1000383 0.002500     1001342   81210007 1
1 72 1000383 0.002500     1003647   0312091204 1 1 73 1000383 0.002500    
1003647   0712092003 1 1 74 1000383 0.002500     1003647   0212092402 1 1 75
1000383 0.002500     1008808   8002567 1 1 76 1000383 0.002500     1008808  
1016947 1 1 77 1000383 0.002500     1008808   6031461 1 1 78 1000383 0.002500  
  1008808   6032527 1 1 79 1000383 0.002500     1008808   8002995 1 1 80 1000383
0.002500     1008808   8003174 1 1 81 1000383 0.002500     1000522   1701524906
1 1 82 1000383 0.002500     1000522   2101570193 1 1 83 1000383 0.002500    
1001770   1400008315 1 1 84 1000383 0.002500     1001770   6800004063 1 1 85
1000383 0.002500     1006324   41129011 1 1 86 1000383 0.002500     1001770  
6020000661 1 1 87 1000383 0.002500     1000536   21381100627 1 1 88 1000383
0.002500     9999996   3000138105 1 1 89 1000383 0.002500     1001863   265438 1
1 90 1000383 0.002500     1001863   268213 1 1 91 1000383 0.002500     1002793  
000049415 1 1 92 1000383 0.002500     1002793   000051399 1 1 93 1000383
0.002500     1002793   000060844 1 1 94 1000383 0.002500     1002793   000061561
1 1 95 1000383 0.002500     1000302   901916587 1 1 96 1000383 0.002500    
1000302   901916561 1 1 97 1000383 0.002500     1000324   1312122002 1 1 98
1000383 0.002500     1000324   1351233195 1 1 99 1000383 0.002500     1000324  
1351236909 1 1 100 1000383 0.002500     1000324   1312124626 1 1 101 1000383
0.002500     1000324   1351236156 1 1 102 1000383 0.002500     1000324  
1451240765 1 1 103 1000383 0.002500     1000324   1351242089 1 1 104 1000383
0.002500     1000324   1351242876 1 1 105 1000383 0.002500     1000324  
1351241734 1 1 106 1000383 0.002500     1000324   1351236343 1 1 107 1000383
0.002500     1000324   1451238143 1 1 108 1000383 0.002500     1000324  
1351244816 1 1 109 1000383 0.002500     1000324   1351241171 1 1 110 1000383
0.002500     1000324   1351244992 1 1 111 1000383 0.002500     1000324  
1312124561 1 1 112 1000383 0.002500     1000324   1351243305 1 1 113 1000383
0.002500     1000324   1351242887 1 1 114 1000383 0.002500     1000324  
1351248310 1 1 115 1000383 0.002500     1000324   1351249699 1 1 116 1000383
0.002500     1000324   1351245572 1 1 117 1000383 0.002500     1000324  
1351246883 1 1 118 1000383 0.002500     1000324   1351244294 1 1 119 1000383
0.002500     1000324   1351251680 1 1 120 1000383 0.002500     1000324  
1351246907 1 1 121 1000383 0.002500     1000324   1351250579 1 1 122 1000383
0.002500     1000324   1351253055 1 1 123 1000383 0.002500     1000324  
1351250285 1 1 124 1000383 0.002500     1000324   1351240317 1 1 125 1000383
0.002500     1000324   1351250769 1 1 126 1000383 0.002500     1000324  
1351248121 1 1 127 1000383 0.002500     1000324   1351254589 1 1 128 1000383
0.002500     1000324   1351251120 1 1 129 1000383 0.002500     1000324  
1351239252 1 1 130 1000383 0.002500     1000324   1451252438 1 1 131 1000383
0.002500     1000324   1351253703 1 1 132 1000383 0.002500     1000497  
2012-2109206 1 1 133 1000383 0.002500     1000497   2012-2154896 1 1 134 1000383
0.002500     1000497   2012-2158106 1 1 135 1000383 0.002500     1000497  
2012-2151734 1 1 136 1000383 0.002500     1000536   2154601635 1 1 137 1000383
0.002500     1000536   23191100030 1 1 138 1000383 0.002500     1000536  
10281100626 1 1 139 1000383 0.002500     1000536   20631102717 1 1 140 1000383
0.002500     1000536   21271100076 1 1 141 1000383 0.002500     1000536  
6017600523 1 1 142 1000383 0.002500     1000536   20011101427 1 1 143 1000383
0.002500     1000536   20511100070 1 1 144 1000383 0.002500     1000536  
37261100245 1 1 145 1000383 0.002500     1000536   20171101012 1 1 146 1000383
0.002500     1000536   20961100082 1 1 147 1000383 0.002500     1000536  
37471100005 1 1 148 1000383 0.002500     1000536   23191100075 1 1 149 1000383
0.002500     1000536   2256601110 1 1 150 1000383 0.002500     1000536  
21531100349 1 1 151 1000383 0.002500     1000536   37221100650 1 1 152 1000383
0.002500     1000536   20361100408 1 1 153 1000383 0.002500     1000536  
20361100441 1 1 154 1000383 0.002500     1000536   37361100048 1 1 155 1000383
0.002500     1000536   22561100111 1 1 156 1000383 0.002500     1000536  
37471100016 1 1 157 1000383 0.002500     1000536   37221100551 1 1 158 1000383
0.002500     1000536   23331100049 1 1 159 1000383 0.002500     1000536  
2256601127 1 1 160 1000383 0.002500     1000536   21981100954 1 1 161 1000383
0.002500     1000536   36351100289 1 1 162 1000383 0.002500     1000536  
20981100219 1 1 163 1000383 0.002500     1000536   37181100043 1 1 164 1000383
0.002500     1000536   37381100459 1 1 165 1000383 0.002500     1000536  
21231100103 1 1 166 1000383 0.002500     1000536   37261100657 1 1 167 1000383
0.002500     1000536   30921100409 1 1 168 1000383 0.002500     1000457  
89887293 1 1 169 1000383 0.002500     1000458   8501159652 1 1 170 1000383
0.002500     1000458   8501161173 1 1 171 1000383 0.002500     1005723  
38345492 1 1 172 1000383 0.002500     1005723   1616167777 1 1 173 1000383
0.002500     1005723   0038360400 1 1 174 1000383 0.002500     1004333  
1015120774 1 1 175 1000383 0.002500     1000199   8601006645 1 1 176 1000383
0.002500     1000199   2862000178 1 1 177 1000383 0.002500     1000199  
860-1006559 1 1 178 1000383 0.002500     1008498   503666307 1 1 179 1000383
0.002500     1008498   503692392 1 1 180 1000383 0.002500     1008498  
503695050 1 1 181 1000383 0.002500     1008498   503695646 1 1 182 1000383
0.002500     1008498   503697482 1 1 183 1000383 0.002500     1008498  
503711457 1 1 184 1000383 0.002500     1008498   503713788 1 1 185 1000383
0.002500     1008498   503714991 1 1 186 1000383 0.002500     1008498  
503716933 1 1 187 1000383 0.002500     1008498   503687182 1 1 188 1000383
0.002500     1008498   503727065 1 1 189 1000383 0.002500     1008498  
503730392 1 1 190 1000383 0.002500     1008498   503734060 1 1 191 1000383
0.002500     1001098   2412090588 1 1 192 1000383 0.002500     1002956  
5400048416 1 1 193 1000383 0.002500     1002956   2000053162 1 1 194 1000383
0.002500     1002956   7200062132 1 1 195 1000383 0.002500     1002956  
5200045918 1 1 196 1000383 0.002500     1003924   940107035 1 1 197 1000383
0.002500     1003924   940108207 1 1 198 1000383 0.002500     1003924  
940110954 1 1 199 1000383 0.002500     1003924   121098074 1 1 200 1000383
0.002500     1003924   940107820 1 1 201 1000383 0.002500     1003924  
940106267 1 1 202 1000383 0.002500     1003924   175112513 1 1 203 1000383
0.002500     1003924   755109255 1 1 204 1000383 0.002500     1003924  
940111335 1 1 205 1000383 0.002500     1003924   755116447 1 1 206 1000383
0.002500     1004639   106-1209021 1 1 207 1000383 0.002500     1001105  
6000138005 1 1 208 1000383 0.002500     1001105   6000154234 1 1 209 1000383
0.002500     1001105   6000154499 1 1 210 1000383 0.002500     1001105  
6000150224 1 1 211 1000383 0.002500     1001105   6000156973 1 1 212 1000383
0.002500     1001105   6000154358 1 1 213 1000383 0.002500     1001105  
6000159282 1 1 214 1000383 0.002500     1009011   12-0229057 1 1 215 1000383
0.002500     1009011   12-0230518 1 1 216 1000383 0.002500     1009011  
12-0234963 1 1 217 1000383 0.002500     1009011   12-0226781 1 1 218 1000383
0.002500     1009011   12-0236625 1 1 219 1000383 0.002500     1009011  
12-0230549 1 1 220 1000383 0.002500     1000290   569507 1 1 221 1000383
0.002500     1000312   001103522 1 1 222 1000383 0.002500     1000312  
001125997 1 1 223 1000383 0.002500     1000312   001126623 1 1 224 1000383
0.002500     1000312   001128559 1 1 225 1000383 0.002500     1000312  
001128664 1 1 226 1000383 0.002500     1000312   001131479 1 1 227 1000383
0.002500     1000312   001130832 1 1 228 1000383 0.002500     1000312  
001115924 1 1 229 1000383 0.002500     1000312   001127957 1 1 230 1000383
0.002500     1000312   001135645 1 1 231 1000383 0.002500     1008118   109890 1
1 232 1000383 0.002500     1008118   113501 1 1 233 1000383 0.002500     1000235
  1213716SEA 1 1 234 1000383 0.002500     1003626   22620 1 1 235 1000383
0.002500     1003626   23869 1 1 236 1000383 0.002500     1003626   23944 1 1
237 1000383 0.002500     1003626   23947 1 1 238 1000383 0.002500     1003626  
23838 1 1 239 1000383 0.002500     1003626   24071 1 1 240 1000383 0.002500    
1003626   24058 1 1 241 1000383 0.002500     1003626   24080 1 1 242 1000383
0.002500     9999996   3000133609 1 1 243 1000383 0.002500     9999996  
3000137163 1 1 244 1000383 0.002500     9999996   3000137637 1 1 245 1000383
0.002500     9999996   3000137383 1 1 246 1000383 0.002500     9999996  
3000136505 1 1 247 1000383 0.002500     9999996   3000134721 1 1 248 1000383
0.002500     9999996   3000140184 1 1 249 1000383 0.002500     9999996  
3000137884 1 1 250 1000383 0.002500     9999996   3000141996 1 1 251 1000383
0.002500     9999996   3000141203 1 1 252 1000383 0.002500     1003970  
2012001921 1 1 253 1000383 0.002500     1001266   30631209045819 1 1 254 1000383
0.002500     1001266   30221209046047 1 1 255 1000383 0.002500     1001266  
30631210046621 1 1 256 1000383 0.002500     1001464   532301294 1 1 257 1000383
0.002500     1006166   70003861 1 1 258 1000383 0.002500     1006166   70003712
1 1 259 1000383 0.002500     1006166   1209004317 1 1 260 1000383 0.002500    
1006166   70003226 1 1 261 1000383 0.002500     1006166   1210005467 1 1 262
1000383 0.002500     1000633   2112805 1 1 263 1000383 0.002500     1000633  
2115918 1 1 264 1000383 0.002500     1000633   2111986 1 1 265 1000383 0.002500
    1001342   5121015001 1 1 266 1000383 0.002500     1005000   790036 1 1 267
1000383 0.002500     1003647   0112091800 1 1 268 1000383 0.002500     1003647  
0312100302 1 1 269 1000383 0.002500     1003647   712101907 1 1 270 1000383
0.002500     1003647   312100504 1 1 271 1000383 0.002500     1003647  
312110616 1 1 272 1000383 0.002500     1003647   312100105 1 1 273 1000383
0.002500     1011266   0062246160 1 1 274 1000383 0.002500     1011266  
0062322482 1 1 275 1000383 0.002500     1008808   6025821 1 1 276 1000383
0.002500     1008808   1014843 1 1 277 1000383 0.002500     1008808   6029207 1
1 278 1000383 0.002500     1008808   6027812 1 1 279 1000383 0.002500    
1008808   6029369 1 1 280 1000383 0.002500     1008808   1016053 1 1 281 1000383
0.002500     1008808   6029994 1 1 282 1000383 0.002500     1008808   8002877 1
1 283 1000383 0.002500     1008808   6032398 1 1 284 1000383 0.002500    
1008808   8002847 1 1 285 1000383 0.002500     1008808   6032500 1 1 286 1000383
0.002500     1008808   1017935 1 1 287 1000383 0.002500     1008808   1017941 1
1 288 1000383 0.002500     1008808   6033458 1 1 289 1000383 0.002500    
1008808   8003071 1 1 290 1000383 0.002500     1008808   6033354 1 1 291 1000383
0.002500     1008808   1018258 1 1 292 1000383 0.002500     1008808   6034110 1
1 293 1000383 0.002500     1008808   1018515 1 1 294 1000383 0.002500    
1008808   1018600 1 1 295 1000383 0.002500     1008808   1018838 1 1 296 1000383
0.002500     1008808   6035650 1 1 297 1000383 0.002500     1008808   8003514 1
1 298 1000383 0.002500     1008808   6035647 1 1 299 1000383 0.002500    
1000522   2101573681 1 1 300 1000383 0.002500     1000522   1101574368 1 1 301
1000383 0.002500     1001770   5950001870 1 1 302 1000383 0.002500     1001770  
6800003570 1 1 303 1000383 0.002500     1001770   5830000612 1 1 304 1000383
0.002500     1001770   5510005123 1 1 305 1000383 0.002500     1001770  
6090000669 1 1 306 1000383 0.002500     1001770   1500015199 1 1 307 1000383
0.002500     1001770   5950000722 1 1 308 1000383 0.002500     1001770  
5510005183 1 1 309 1000383 0.002500     1001770   6030001068 1 1 310 1000383
0.002500     1001770   6800004040 1 1 311 1000383 0.002500     1001770  
1400008388 1 1 312 1000383 0.002500     1001770   6800004069 1 1 313 1000383
0.002500     1001770   6800004073 1 1 314 1000383 0.002500     1001770  
5960000145 1 1 315 1000383 0.002500     1001770   6800004097 1 1 316 1000383
0.002500     1001770   5510003920 1 1 317 1000383 0.002500     1001770  
1420000389 1 1 318 1000383 0.002500     1001242   3701498050 1 1 319 1000383
0.002500     1006324   40120005 1 1 320 1000383 0.002500     1006324   601211005
1 1 321 1000383 0.002500     1009229   110109058 1 1 322 1000383 0.002500    
1009229   110110734 1 1 323 1000383 0.002500     1009229   110112789 1 1 324
1000383 0.002500     1009229   110112912 1 1 325 1000383 0.002500     1009229  
110113191 1 1 326 1000383 0.002500     1009229   110114447 1 1 327 1000383
0.002500     1009229   110114744 1 1 328 1000383 0.002500     1009229  
110115436 1 1 329 1000383 0.002500     1009229   110116731 1 1 330 1000383
0.002500     1009229   110116772 1 1 331 1000383 0.002500     1009229  
110116889 1 1 332 1000383 0.002500     1009229   110116921 1 1 333 1000383
0.002500     1009229   110117101 1 1 334 1000383 0.002500     1009229  
110117127 1 1 335 1000383 0.002500     1009229   110117333 1 1 336 1000383
0.002500     1009229   110117473 1 1 337 1000383 0.002500     1009229  
110117606 1 1 338 1000383 0.002500     1009229   110117820 1 1 339 1000383
0.002500     1009229   110118000 1 1 340 1000383 0.002500     1009229  
110118018 1 1 341 1000383 0.002500     1009229   110118141 1 1 342 1000383
0.002500     1009229   110118208 1 1 343 1000383 0.002500     1009229  
110118356 1 1 344 1000383 0.002500     1009229   110118398 1 1 345 1000383
0.002500     1009229   110118471 1 1 346 1000383 0.002500     1009229  
110118513 1 1 347 1000383 0.002500     1009229   110118661 1 1 348 1000383
0.002500     1001863   257852 1 1 349 1000383 0.002500     1000302   994900177 1
1 350 1000383 0.002500     1000324   1351252591 1 1 351 1000383 0.002500    
1000536   2071604633 1 1 352 1000383 0.002500     1000536   10281100685 1 1 353
1000383 0.002500     1000536   6016601076 1 1 354 1000383 0.002500     1000536  
37361100022 1 1 355 1000383 0.002500     1000536   20731100962 1 1 356 1000383
0.002500     1000536   20631102852 1 1 357 1000383 0.002500     1000536  
30061100472 1 1 358 1000383 0.002500     1000536   20011100634 1 1 359 1000383
0.002500     1000536   37321100172 1 1 360 1000383 0.002500     1000536  
22441100277 1 1 361 1000383 0.002500     1000536   6018110050 1 1 362 1000383
0.002500     1000536   30521100867 1 1 363 1000383 0.002500     1000536  
22051101205 1 1 364 1000383 0.002500     1000536   21351100766 1 1 365 1000383
0.002500     1000536   37361100068 1 1 366 1000383 0.002500     1005723  
38352456 1 1 367 1000383 0.002500     1000199   3222000133 1 1 368 1000383
0.002500     1008498   503694248 1 1 369 1000383 0.002500     1008498  
503716921 1 1 370 1000383 0.002500     1009011   12-0228577 1 1 371 1000383
0.002500     1009011   12-0231000 1 1 372 1000383 0.002500     1000312  
001123051 1 1 373 1000383 0.002500     1000312   001113130 1 1 374 1000383
0.002500     1000312   001134485 1 1 375 1000383 0.002500     1008118   113898 1
1 376 1000383 0.002500     1000235   1216443BEL 1 1 377 1000383 0.002500    
1003626   23835 1 1 378 1000383 0.002500     9999996   3000139027 1 1 379
1000383 0.002500     1001266   30341207044373 1 1 380 1000383 0.002500    
1001464   407400234 1 1 381 1000383 0.002500     9999995   10170501 1 1 382
1000383 0.002500     1000633   1209009564 1 1 383 1000383 0.002500     1003647  
0312100122 1 1 384 1000383 0.002500     1008808   8002322 1 1 385 1000383
0.002500     1008808   6036403 1 1 386 1000383 0.002500     1000522   1401552045
1 1 387 1000383 0.002500     1001242   5701525140 1 1 388 1000383 0.002500    
1009229   110118067 1 1 389 1000383 0.002500     1000324   1351248235 1 1 390
1000383 0.002500     1009671   291537439 1 1 391 1000383 0.002500     1009671  
291557213 1 1 392 1000383 0.002500     1009671   291558187 1 1 393 1000383
0.002500     1009671   291559938 1 1 394 1000383 0.002500     1009671  
291565240 1 1 395 1000383 0.002500     1009671   291567287 1 1 396 1000383
0.002500     1009671   291568376 1 1 397 1000383 0.002500     1009671  
291573285 1 1 398 1000383 0.002500     1009671   291573871 1 1 399 1000383
0.002500     1009671   291577591 1 1 400 1000383 0.002500     1009671  
291580041 1 1 401 1000383 0.002500     1009671   291582872 1 1 402 1000383
0.002500     1009671   291584803 1 1 403 1000383 0.002500     1009671  
291587442 1 1 404 1000383 0.002500     1009671   291590297 1 1 405 1000383
0.002500     1009671   291590370 1 1 406 1000383 0.002500     1009671  
291591238 1 1 407 1000383 0.002500     1009671   291592343 1 1 408 1000383
0.002500     1009671   291592350 1 1 409 1000383 0.002500     1009671  
291594943 1 1 410 1000383 0.002500     1009671   291595080 1 1 411 1000383
0.002500     1009671   291595577 1 1 412 1000383 0.002500     1009671  
291596682 1 1 413 9999998 0.002500     9999997   43357 1 1 414 9999998 0.002500
    9999997   43725 1 1



 



  10 11 12 13 14 15 16 17 18 19   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 9           1 4 0 2 0 7           1 4 0 3 0 9           2 0 0 4 0
9           2 4 0 5 0 3           2 4 0 6 0 7           2 4 0 7 0 9           2
4 0 8 0 7           2 4 0 9 0 7           2 4 0 10 0 9           2 0 0 11 0 9  
        2 4 0 12 0 9           2 4 0 13 0 7           2 4 0 14 0 7           2 0
0 15 0 7           2 0 0 16 0 9           1 4 0 17 0 9           1 4 0 18 0 7  
        1 4 0 19 0 9           1 0 0 20 0 7           1 4 0 21 0 7           5 4
0 22 0 7           1 4 0 23 0 9           5 4 0 24 0 9           5 4 0 25 0 9  
        5 0 0 26 0 9           5 0 0 27 0 9           5 4 0 28 0 9           5 0
0 29 0 9           5 4 0 30 0 9           5 4 0 31 0 3           2 0 0 32 0 7  
        5 0 0 33 0 9           5 0 0 34 0 7           5 4 0 35 0 7           5 4
0 36 0 9           1 1 0 37 0 9           5 4 0 38 0 9           5 4 0 39 0 3  
        2 0 0 40 0 3           2 0 0 41 0 7           1 0 0 42 0 3           1 0
0 43 0 7           5 4 0 44 0 7           2 4 0 45 0 9           5 0 0 46 0 9  
        5 4 0 47 0 9           1 0 0 48 0 9           2 4 0 49 0 9           1 4
0 50 0 7           1 1 0 51 0 9           1 4 0 52 0 9           1 0 0 53 0 7  
        1 4 0 54 0 7           1 4 0 55 0 9           1 1 0 56 0 9           1 0
0 57 0 9           1 0 0 58 0 9           1 0 0 59 0 9           1 4 0 60 0 7  
        1 4 0 61 0 9           1 4 0 62 0 9           1 0 0 63 0 3           1 0
0 64 0 9           1 0 0 65 0 9           1 4 0 66 0 9           1 0 0 67 0 7  
        1 4 0 68 0 7           5 4 0 69 0 7           5 4 0 70 0 9           5 0
0 71 0 7           5 4 0 72 0 9           1 0 0 73 0 6           1 4 0 74 0 7  
        1 4 0 75 0 9           5 0 0 76 0 9           1 0 0 77 0 7           2 0
0 78 0 9           2 0 0 79 0 9           5 0 0 80 0 7           5 4 0 81 0 9  
        5 4 0 82 0 7           2 4 0 83 0 7           1 0 0 84 0 9           1 0
0 85 0 7           1 4 0 86 0 9           1 0 0 87 0 7           5 4 0 88 0 3  
        1 0 0 89 0 6           1 4 0 90 0 9           1 0 0 91 0 9           1 0
0 92 0 9           1 4 0 93 0 9           1 4 0 94 0 7           1 0 0 95 0 3  
        1 4 0 96 0 9           1 4 0 97 0 9           1 0 0 98 0 9           2 4
0 99 0 9           2 0 0 100 0 9           1 4 0 101 0 9           2 4 0 102 0 3
          5 4 0 103 0 3           2 0 0 104 0 9           2 0 0 105 0 3        
  2 4 0 106 0 9           2 4 0 107 0 9           5 4 0 108 0 9           2 4 0
109 0 9           2 0 0 110 0 7           2 0 0 111 0 9           1 0 0 112 0 9
          2 4 0 113 0 9           2 4 0 114 0 9           2 0 0 115 0 9        
  2 4 0 116 0 7           2 4 0 117 0 3           2 0 0 118 0 9           2 4 0
119 0 9           2 4 0 120 0 9           2 4 0 121 0 7           2 4 0 122 0 7
          2 4 0 123 0 7           2 0 0 124 0 9           2 4 0 125 0 9        
  2 0 0 126 0 9           2 4 0 127 0 7           2 4 0 128 0 9           2 0 0
129 0 9           2 0 0 130 0 7           5 0 0 131 0 3           2 0 0 132 0 9
          1 4 0 133 0 9           1 0 0 134 0 9           1 4 0 135 0 9        
  1 0 0 136 0 9           1 0 0 137 0 9           1 4 0 138 0 3           1 4 0
139 0 9           1 0 0 140 0 7           1 4 0 141 0 6           1 0 0 142 0 9
          1 0 0 143 0 7           1 0 0 144 0 9           1 0 0 145 0 9        
  1 0 0 146 0 9           1 0 0 147 0 9           1 4 0 148 0 7           1 4 0
149 0 3           1 0 0 150 0 7           1 0 0 151 0 9           1 0 0 152 0 9
          1 4 0 153 0 9           1 4 0 154 0 9           1 4 0 155 0 7        
  1 4 0 156 0 7           1 4 0 157 0 9           1 4 0 158 0 9           1 0 0
159 0 9           1 1 0 160 0 9           1 0 0 161 0 7           1 4 0 162 0 7
          1 4 0 163 0 7           1 0 0 164 0 9           1 4 0 165 0 9        
  1 4 0 166 0 9           5 0 0 167 0 9           1 0 0 168 0 7           5 4 0
169 0 9           1 0 0 170 0 9           1 0 0 171 0 9           1 4 0 172 0 9
          1 0 0 173 0 9           1 4 0 174 0 7           1 4 0 175 0 3        
  5 0 0 176 0 9           5 0 0 177 0 9           5 0 0 178 0 9           5 4 0
179 0 9           5 0 0 180 0 9           2 0 0 181 0 9           5 0 0 182 0 3
          5 0 0 183 0 7           5 0 0 184 0 9           2 0 0 185 0 9        
  5 0 0 186 0 9           2 0 0 187 0 7           5 4 0 188 0 9           5 0 0
189 0 9           5 0 0 190 0 7           5 4 0 191 0 9           2 0 0 192 0 9
          1 4 0 193 0 7           5 4 0 194 0 7           1 4 0 195 0 9        
  1 4 0 196 0 9           5 4 0 197 0 9           5 4 0 198 0 6           5 4 0
199 0 7           5 4 0 200 0 7           5 4 0 201 0 7           5 1 0 202 0 9
          5 0 0 203 0 9           5 1 0 204 0 9           5 1 0 205 0 7        
  5 0 0 206 0 9           5 0 0 207 0 3           2 0 0 208 0 9           2 0 0
209 0 3           2 0 0 210 0 9           2 0 0 211 0 7           2 0 0 212 0 3
          2 0 0 213 0 7           2 0 0 214 0 9           5 4 0 215 0 9        
  5 0 0 216 0 7           5 0 0 217 0 9           5 0 0 218 0 6           5 0 0
219 0 9           5 4 0 220 0 9           1 0 0 221 0 9           1 4 0 222 0 3
          1 0 0 223 0 9           1 0 0 224 0 7           1 4 0 225 0 7        
  1 4 0 226 0 3           1 4 0 227 0 7           1 0 0 228 0 9           1 4 0
229 0 9           1 0 0 230 0 7           1 4 0 231 0 7           1 0 0 232 0 7
          1 0 0 233 0 7           1 4 0 234 0 7           1 0 0 235 0 9        
  1 1 0 236 0 9           1 0 0 237 0 9           1 1 0 238 0 7           1 1 0
239 0 9           1 0 0 240 0 9           1 4 0 241 0 9           1 0 0 242 0 9
          1 0 0 243 0 9           5 0 0 244 0 9           5 0 0 245 0 9        
  5 0 0 246 0 7           1 4 0 247 0 9           1 4 0 248 0 7           1 4 0
249 0 9           1 4 0 250 0 7           1 4 0 251 0 7           1 0 0 252 0 9
          1 0 0 253 0 9           1 0 0 254 0 9           1 0 0 255 0 9        
  1 0 0 256 0 7           1 0 0 257 0 9           1 0 0 258 0 9           1 4 0
259 0 9           1 0 0 260 0 9           1 0 0 261 0 7           1 0 0 262 0 9
          5 4 0 263 0 7           5 4 0 264 0 9           5 4 0 265 0 6        
  5 4 0 266 0 9           1 4 0 267 0 7           1 1 0 268 0 9           1 4 0
269 0 7           1 4 0 270 0 9           1 4 0 271 0 7           1 4 0 272 0 9
          1 4 0 273 0 9           1 4 0 274 0 7           1 4 0 275 0 9        
  2 4 0 276 0 7           1 0 0 277 0 9           2 0 0 278 0 9           2 0 0
279 0 9           2 4 0 280 0 9           1 0 0 281 0 9           2 0 0 282 0 9
          5 4 0 283 0 9           2 1 0 284 0 9           1 0 0 285 0 7        
  2 4 0 286 0 9           1 4 0 287 0 9           1 4 0 288 0 9           2 1 0
289 0 9           5 0 0 290 0 9           2 0 0 291 0 9           1 0 0 292 0 9
          2 4 0 293 0 9           1 4 0 294 0 9           1 4 0 295 0 9        
  1 0 0 296 0 9           2 0 0 297 0 7           5 0 0 298 0 7           2 0 0
299 0 7           2 0 0 300 0 9           2 0 0 301 0 9           1 4 0 302 0 9
          1 0 0 303 0 7           1 4 0 304 0 9           1 0 0 305 0 7        
  1 0 0 306 0 7           1 0 0 307 0 6           1 4 0 308 0 9           1 0 0
309 0 7           1 0 0 310 0 7           1 4 0 311 0 9           1 0 0 312 0 9
          1 4 0 313 0 9           1 0 0 314 0 9           1 4 0 315 0 9        
  1 4 0 316 0 7           1 4 0 317 0 6           1 4 0 318 0 9           1 4 0
319 0 9           1 0 0 320 0 7           1 4 0 321 0 9           1 4 0 322 0 9
          1 1 0 323 0 9           1 0 0 324 0 9           1 0 0 325 0 3        
  1 0 0 326 0 3           1 1 0 327 0 9           1 1 0 328 0 9           1 1 0
329 0 9           1 1 0 330 0 3           1 0 0 331 0 9           1 1 0 332 0 9
          1 1 0 333 0 9           1 1 0 334 0 9           1 4 0 335 0 9        
  1 4 0 336 0 9           1 1 0 337 0 3           1 1 0 338 0 9           1 1 0
339 0 9           1 1 0 340 0 3           1 4 0 341 0 9           1 1 0 342 0 9
          1 1 0 343 0 7           1 1 0 344 0 9           1 4 0 345 0 9        
  1 1 0 346 0 9           1 1 0 347 0 9           1 1 0 348 0 9           1 4 0
349 0 9           1 4 0 350 0 9           2 0 0 351 0 3           1 0 0 352 0 9
          1 4 0 353 0 7           1 0 0 354 0 9           1 4 0 355 0 9        
  1 4 0 356 0 7           1 4 0 357 0 7           1 0 0 358 0 7           1 4 0
359 0 9           1 0 0 360 0 9           1 4 0 361 0 7           1 0 0 362 0 9
          1 0 0 363 0 9           1 0 0 364 0 7           1 0 0 365 0 6        
  1 0 0 366 0 9           1 0 0 367 0 9           5 4 0 368 0 9           1 4 0
369 0 9           1 0 0 370 0 7           5 4 0 371 0 9           5 0 0 372 0 9
          1 4 0 373 0 7           1 4 0 374 0 6           1 0 0 375 0 7        
  1 4 0 376 0 7           5 0 0 377 0 7           1 4 0 378 0 7           1 4 0
379 0 9           1 0 0 380 0 3           5 0 0 381 0 9           5 4 0 382 0 7
          5 4 0 383 0 9           1 4 0 384 0 9           5 4 0 385 0 9        
  2 4 0 386 0 9           2 0 0 387 0 9           1 0 0 388 0 3           1 0 0
389 0 7           2 4 0 390 0 7           1 4 0 391 0 6           1 1 0 392 0 9
          1 1 0 393 0 7           1 0 0 394 0 7           1 1 0 395 0 7        
  1 4 0 396 0 6           1 1 0 397 0 3           1 1 0 398 0 3           1 1 0
399 0 9           1 1 0 400 0 7           1 1 0 401 0 3           1 1 0 402 0 7
          1 1 0 403 0 9           1 1 0 404 0 7           1 1 0 405 0 6        
  1 1 0 406 0 9           1 1 0 407 0 9           1 1 0 408 0 9           1 1 0
409 0 9           1 1 0 410 0 7           1 1 0 411 0 9           1 1 0 412 0 9
          1 1 0 413 0 9           1 4 0 414 0 7           1 4 0



 



  20 21 22 23 24 25 26 27 28   Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term 1       0.00   20121126 732000.00 0.040000 360 2      
250000.00   20121029 550000.00 0.040000 360 3       200000.00   20121024
703000.00 0.042500 360 4       0.00   20121101 600000.00 0.042500 360 5      
0.00   20121107 750000.00 0.046250 360 6       0.00   20121106 552000.00
0.042500 360 7       0.00   20121026 526000.00 0.040000 360 8       0.00  
20121025 940000.00 0.041250 360 9       0.00   20121109 900000.00 0.041250 360
10       0.00   20121026 1988000.00 0.037500 360 11       0.00   20121030
479000.00 0.037500 360 12       0.00   20121102 686000.00 0.037500 360 13      
0.00   20121106 697800.00 0.036250 360 14       0.00   20121109 577500.00
0.041250 360 15       0.00   20121105 960000.00 0.037500 360 16       0.00  
20121108 557000.00 0.037500 360 17       0.00   20120905 782000.00 0.040000 360
18       0.00   20120928 756000.00 0.038750 360 19       0.00   20121025
611500.00 0.040000 360 20       0.00   20121023 448000.00 0.040000 360 21      
0.00   20121023 920000.00 0.040000 360 22       0.00   20121023 975000.00
0.037500 360 23       0.00   20120928 698000.00 0.043750 360 24       0.00  
20121019 712000.00 0.038750 360 25       0.00   20121119 784250.00 0.040000 360
26       25130.00   20121105 716000.00 0.038750 360 27       0.00   20121108
500000.00 0.042500 360 28       0.00   20121108 542200.00 0.038750 360 29      
0.00   20121106 557151.00 0.037500 360 30       0.00   20121121 671000.00
0.037500 360 31       0.00   20121105 999000.00 0.040000 360 32       0.00  
20121102 915760.00 0.038750 360 33       0.00   20121102 813599.00 0.038750 360
34       0.00   20121115 671920.00 0.038750 360 35       0.00   20121113
2000000.00 0.037500 360 36       0.00   20121113 654500.00 0.040000 360 37      
0.00   20121106 617000.00 0.040000 360 38       0.00   20121109 576000.00
0.043750 360 39       0.00   20121109 825000.00 0.040000 360 40       0.00  
20121026 560000.00 0.040000 360 41       0.00   20121024 635000.00 0.035000 360
42       0.00   20121107 680000.00 0.035000 360 43       0.00   20121023
880000.00 0.040000 360 44       0.00   20121029 1000000.00 0.032500 180 45      
0.00   20121005 844000.00 0.043750 360 46       0.00   20121013 880000.00
0.040000 360 47       0.00   20121016 641000.00 0.037500 360 48       0.00  
20121109 880000.00 0.042500 360 49       0.00   20121102 885000.00 0.038750 360
50       0.00   20121106 1005900.00 0.036250 360 51       0.00   20121102
515000.00 0.038750 360 52       0.00   20121009 950000.00 0.041250 360 53      
0.00   20121019 650000.00 0.037500 360 54       0.00   20121026 552000.00
0.042500 360 55       0.00   20121115 1240000.00 0.040000 360 56       0.00  
20121026 1406000.00 0.036250 360 57       0.00   20121112 820000.00 0.040000 360
58       0.00   20121116 892000.00 0.040000 360 59       0.00   20121119
1500000.00 0.038750 360 60       0.00   20121108 900000.00 0.036250 360 61      
0.00   20121114 587000.00 0.035000 360 62       0.00   20121121 1261000.00
0.037500 360 63       0.00   20121119 950000.00 0.036250 360 64       0.00  
20121116 774000.00 0.036250 360 65       30100.00   20121031 562400.00 0.042500
360 66       0.00   20121015 900000.00 0.035000 180 67       0.00   20121115
600000.00 0.041250 360 68       0.00   20121101 795000.00 0.037500 360 69      
0.00   20121108 1040000.00 0.038750 360 70       0.00   20121029 882000.00
0.040000 360 71       0.00   20121109 612920.00 0.041250 360 72       0.00  
20121114 775000.00 0.040000 360 73       0.00   20121105 578000.00 0.038750 360
74       0.00   20121029 540000.00 0.040000 360 75       0.00   20121001
790400.00 0.045000 360 76       0.00   20121024 1067000.00 0.038750 360 77      
0.00   20121008 597625.00 0.041250 360 78       0.00   20121109 1433500.00
0.040000 360 79       0.00   20121026 828750.00 0.040000 360 80       0.00  
20121107 645000.00 0.037500 360 81       150000.00   20120911 550000.00 0.042500
360 82       0.00   20121015 633750.00 0.040000 360 83       0.00   20121030
740000.00 0.038750 360 84       0.00   20121026 591500.00 0.042500 360 85      
0.00   20121026 752000.00 0.038750 360 86       0.00   20121126 837700.00
0.032500 180 87       0.00   20121207 548000.00 0.036250 360 88       0.00  
20121121 650000.00 0.038750 360 89       0.00   20121116 672000.00 0.038750 360
90       0.00   20121115 960000.00 0.041250 360 91       0.00   20121002
671000.00 0.041250 360 92       0.00   20121024 688000.00 0.041250 360 93      
0.00   20121108 715000.00 0.040000 360 94       0.00   20121121 995000.00
0.037500 360 95       0.00   20121119 720000.00 0.037500 360 96       245000.00
  20121119 659600.00 0.038750 360 97       0.00   20121103 819775.00 0.043750
360 98       80000.00   20121022 840000.00 0.041250 360 99       0.00   20121031
884000.00 0.040000 360 100       0.00   20121115 694353.00 0.036250 180 101    
  0.00   20121203 1050000.00 0.040000 360 102       0.00   20121016 774000.00
0.042500 360 103       0.00   20121121 999999.00 0.041250 360 104      
500000.00   20121114 1147924.00 0.037500 360 105       0.00   20121114 621075.00
0.038750 360 106       140000.00   20121128 812000.00 0.038750 360 107      
0.00   20121029 686000.00 0.043750 360 108       0.00   20121123 862500.00
0.040000 360 109       295000.00   20121130 747000.00 0.040000 360 110      
0.00   20121113 637000.00 0.038750 360 111       0.00   20121107 943114.00
0.038750 360 112       0.00   20121108 1153500.00 0.038750 360 113       0.00  
20121105 715000.00 0.037500 360 114       0.00   20121121 665000.00 0.037500 360
115       0.00   20121116 665000.00 0.038750 360 116       0.00   20121026
686000.00 0.035000 360 117       0.00   20121123 1235000.00 0.037500 360 118    
  0.00   20121109 852000.00 0.040000 360 119       0.00   20121130 637000.00
0.038750 360 120       0.00   20121115 712000.00 0.040000 360 121       0.00  
20121127 630000.00 0.037500 360 122       0.00   20121128 688000.00 0.038750 360
123       0.00   20121115 1085625.00 0.038750 360 124       0.00   20121123
1000000.00 0.038750 360 125       0.00   20121204 828000.00 0.040000 360 126    
  0.00   20121113 693500.00 0.040000 360 127       0.00   20121207 1855000.00
0.040000 360 128       50000.00   20121210 757000.00 0.040000 360 129       0.00
  20121105 542000.00 0.038750 360 130       0.00   20121120 920000.00 0.041250
360 131       0.00   20121207 460000.00 0.035000 360 132       500000.00  
20121121 582000.00 0.040000 360 133       75000.00   20121127 586000.00 0.038750
360 134       0.00   20121123 903000.00 0.040000 360 135       0.00   20121115
684000.00 0.036250 180 136       0.00   20120924 1200000.00 0.042500 360 137    
  0.00   20121109 1000000.00 0.037500 360 138       0.00   20121029 750000.00
0.038750 360 139       0.00   20121102 778500.00 0.040000 360 140       0.00  
20121114 461250.00 0.042500 360 141       0.00   20121108 629300.00 0.040000 360
142       0.00   20121013 716100.00 0.038750 360 143       0.00   20121114
840000.00 0.040000 360 144       0.00   20121009 997000.00 0.037500 360 145    
  0.00   20121101 543750.00 0.038750 360 146       0.00   20121011 608000.00
0.038750 360 147       0.00   20121102 683150.00 0.041250 360 148       0.00  
20121011 467200.00 0.037500 360 149       0.00   20121109 700000.00 0.038750 360
150       0.00   20121107 688000.00 0.038750 360 151       0.00   20121113
612000.00 0.038750 360 152       0.00   20121108 590000.00 0.037500 360 153    
  0.00   20121113 469300.00 0.038750 360 154       0.00   20121109 956600.00
0.040000 360 155       0.00   20121120 465000.00 0.037500 360 156       0.00  
20121106 620250.00 0.038750 360 157       0.00   20121101 1000000.00 0.038750
360 158       0.00   20121115 497000.00 0.038750 360 159       0.00   20121120
824500.00 0.037500 360 160       0.00   20121113 512000.00 0.038750 360 161    
  0.00   20121130 680000.00 0.033750 360 162       0.00   20121119 571850.00
0.038750 360 163       0.00   20121126 726800.00 0.041250 360 164       0.00  
20121119 636600.00 0.038750 360 165       0.00   20121121 657000.00 0.033750 360
166       0.00   20121121 600000.00 0.036250 360 167       0.00   20121204
657900.00 0.038750 360 168       0.00   20121024 660000.00 0.041250 360 169    
  0.00   20121123 1000000.00 0.041250 360 170       0.00   20121126 634840.00
0.038750 360 171       0.00   20120827 880000.00 0.042500 360 172       0.00  
20121129 815000.00 0.037500 360 173       0.00   20121108 615000.00 0.037500 360
174       0.00   20121130 618750.00 0.037500 360 175       0.00   20121128
780000.00 0.040000 360 176       0.00   20121116 853067.00 0.038750 360 177    
  0.00   20121115 912000.00 0.037500 360 178       0.00   20121026 957000.00
0.042500 360 179       0.00   20121015 816800.00 0.043750 360 180       0.00  
20121130 523000.00 0.038750 360 181       0.00   20121115 573000.00 0.041250 360
182       0.00   20121119 780000.00 0.041250 360 183       0.00   20121106
994000.00 0.036250 180 184       0.00   20121110 709000.00 0.036250 360 185    
  0.00   20121119 681500.00 0.037500 360 186       0.00   20121128 752000.00
0.037500 360 187       0.00   20121026 650000.00 0.043750 360 188       0.00  
20121115 760000.00 0.038750 360 189       0.00   20121114 717000.00 0.038750 360
190       0.00   20121119 640800.00 0.035000 360 191       0.00   20121107
725000.00 0.042500 360 192       0.00   20120730 915000.00 0.040000 180 193    
  0.00   20121130 532500.00 0.042500 360 194       0.00   20120914 588000.00
0.043750 360 195       0.00   20121024 1060000.00 0.041250 360 196      
102525.00   20121114 670000.00 0.040000 360 197       55000.00   20121128
555000.00 0.038750 360 198       0.00   20121109 700000.00 0.035000 360 199    
  0.00   20121029 604000.00 0.040000 360 200       0.00   20121101 688000.00
0.037500 360 201       0.00   20121129 1655500.00 0.038750 360 202       0.00  
20121129 652000.00 0.040000 360 203       27000.00   20121121 512000.00 0.038750
360 204       0.00   20121119 672000.00 0.040000 360 205       0.00   20121126
500000.00 0.041250 360 206       0.00   20121107 796000.00 0.042500 360 207    
  0.00   20121030 825000.00 0.041250 360 208       0.00   20121115 890000.00
0.040000 360 209       0.00   20121115 786500.00 0.038750 360 210       0.00  
20121120 956000.00 0.042500 360 211       0.00   20121128 1050000.00 0.036250
360 212       0.00   20121115 905000.00 0.040000 360 213       0.00   20121201
848000.00 0.042500 360 214       0.00   20121101 999000.00 0.038750 360 215    
  0.00   20121120 744000.00 0.043750 360 216       0.00   20121116 930000.00
0.040000 360 217       0.00   20121203 750000.00 0.037500 360 218       0.00  
20121115 1000000.00 0.036250 360 219       0.00   20121116 677500.00 0.040000
360 220       132000.00   20121119 568550.00 0.040000 360 221       0.00  
20121012 1610000.00 0.040000 360 222       0.00   20121003 537000.00 0.036250
180 223       0.00   20121102 610000.00 0.041250 360 224       0.00   20121002
444000.00 0.040000 360 225       0.00   20121031 760000.00 0.043750 360 226    
  0.00   20121119 585000.00 0.038750 360 227       0.00   20121018 521500.00
0.038750 360 228       84800.00   20121031 520000.00 0.038750 360 229       0.00
  20121031 962000.00 0.038750 360 230       0.00   20121109 616800.00 0.038750
360 231       0.00   20121102 1200000.00 0.038750 360 232       0.00   20121102
1000000.00 0.031250 180 233       0.00   20121022 900000.00 0.037500 360 234    
  103000.00   20121105 585000.00 0.041250 360 235       0.00   20121106
735000.00 0.037500 360 236       0.00   20121121 910000.00 0.033750 180 237    
  0.00   20121031 955000.00 0.036250 360 238       0.00   20121113 561750.00
0.033750 180 239       0.00   20121114 1000000.00 0.037500 360 240       0.00  
20121129 887000.00 0.036250 360 241       0.00   20121109 606000.00 0.037500 360
242       0.00   20121102 1087000.00 0.040000 360 243       0.00   20121126
702800.00 0.040000 360 244       0.00   20121121 993000.00 0.040000 360 245    
  0.00   20121109 1000000.00 0.043750 360 246       0.00   20121017 568000.00
0.037500 360 247       0.00   20121128 440000.00 0.037500 360 248       0.00  
20121130 749250.00 0.036250 360 249       0.00   20121127 547600.00 0.038750 360
250       0.00   20121203 530000.00 0.037500 360 251       0.00   20121114
1220000.00 0.037500 360 252       0.00   20121121 865000.00 0.036250 360 253    
  56100.00   20121108 633900.00 0.037500 360 254       0.00   20121113 840000.00
0.038750 360 255       0.00   20121126 892500.00 0.038750 360 256       0.00  
20121113 543750.00 0.042500 360 257       0.00   20121115 1000000.00 0.037500
360 258       0.00   20121119 847000.00 0.037500 360 259       0.00   20121030
1000000.00 0.037500 360 260       0.00   20121119 712000.00 0.038750 360 261    
  0.00   20121113 600000.00 0.037500 360 262       0.00   20121109 1350000.00
0.036250 360 263       0.00   20121108 1245000.00 0.037500 360 264       0.00  
20121120 886000.00 0.037500 360 265       0.00   20121121 504000.00 0.037500 360
266       0.00   20121109 672000.00 0.041250 360 267       0.00   20121105
660000.00 0.038750 360 268       0.00   20121203 1950000.00 0.037500 360 269    
  0.00   20121120 571500.00 0.032500 180 270       0.00   20121130 924000.00
0.037500 360 271       0.00   20121130 670000.00 0.032500 360 272       60000.00
  20121129 508000.00 0.038750 360 273       0.00   20120928 650000.00 0.041250
360 274       0.00   20121029 536000.00 0.038750 360 275       75000.00  
20120914 500000.00 0.042500 360 276       0.00   20120907 890000.00 0.040000 360
277       0.00   20121114 458000.00 0.041250 360 278       0.00   20120914
729000.00 0.041250 360 279       226000.00   20121120 508000.00 0.041250 360 280
      0.00   20121015 855000.00 0.037500 360 281       0.00   20121018 549000.00
0.041250 360 282       0.00   20121107 800000.00 0.042500 360 283       0.00  
20121109 1495000.00 0.040000 360 284       0.00   20121108 641250.00 0.042500
360 285       0.00   20121113 531250.00 0.042500 360 286       0.00   20121119
1440000.00 0.037500 360 287       0.00   20121016 757000.00 0.037500 360 288    
  350000.00   20121119 956000.00 0.041250 360 289       0.00   20121130
1047700.00 0.040000 360 290       0.00   20121112 951000.00 0.041250 360 291    
  0.00   20121029 680000.00 0.038750 360 292       0.00   20121119 740000.00
0.038750 360 293       240000.00   20121107 867000.00 0.036250 360 294      
0.00   20121119 580000.00 0.037500 360 295       0.00   20121116 690000.00
0.038750 360 296       0.00   20121121 764000.00 0.037500 360 297       0.00  
20121129 572300.00 0.040000 360 298       0.00   20121205 573540.00 0.040000 360
299       0.00   20121031 715000.00 0.037500 360 300       0.00   20121114
800000.00 0.038750 360 301       0.00   20121114 888000.00 0.042500 360 302    
  0.00   20121102 1260000.00 0.040000 360 303       0.00   20121107 556400.00
0.036250 360 304       450000.00   20121115 1482500.00 0.037500 360 305      
0.00   20121108 648000.00 0.040000 360 306       0.00   20121031 880000.00
0.035000 360 307       0.00   20121023 800000.00 0.036250 360 308       0.00  
20121121 952500.00 0.038750 360 309       0.00   20121128 1050000.00 0.040000
360 310       0.00   20121121 700000.00 0.042500 360 311       0.00   20121031
1073000.00 0.037500 360 312       0.00   20121121 595900.00 0.038750 360 313    
  0.00   20121030 611000.00 0.038750 360 314       0.00   20121121 746200.00
0.038750 360 315       0.00   20121121 460500.00 0.042500 360 316       0.00  
20121127 600880.00 0.040000 360 317       0.00   20121130 506116.00 0.040000 360
318       0.00   20121012 835000.00 0.041250 360 319       0.00   20121128
1469500.00 0.037500 360 320       0.00   20121207 611200.00 0.038750 360 321    
  0.00   20090313 568000.00 0.055000 360 322       0.00   20091002 943000.00
0.055000 360 323       0.00   20101123 743000.00 0.048750 300 324      
500000.00   20101210 750000.00 0.050000 360 325       0.00   20110201 1000000.00
0.048750 360 326       0.00   20110624 900000.00 0.046250 360 327       0.00  
20110721 690000.00 0.046250 360 328       75000.00   20111006 594000.00 0.046250
360 329       0.00   20120215 797000.00 0.039900 360 330       0.00   20120216
800000.00 0.039900 360 331       0.00   20120224 512000.00 0.041250 360 332    
  0.00   20120227 680000.00 0.039900 360 333       50000.00   20120313 641000.00
0.039900 360 334       0.00   20120314 737000.00 0.041250 360 335       0.00  
20120326 800000.00 0.041250 360 336       125000.00   20120406 678000.00
0.039900 360 337       0.00   20120417 980000.00 0.039900 360 338       0.00  
20120508 631000.00 0.039900 360 339       100000.00   20120518 605000.00
0.039900 360 340       0.00   20120518 665000.00 0.039900 360 341       0.00  
20120525 640000.00 0.039900 360 342       0.00   20120529 636000.00 0.039900 360
343       0.00   20120607 750000.00 0.039900 360 344       0.00   20120615
794000.00 0.039900 360 345       60000.00   20120615 891000.00 0.041250 360 346
      50000.00   20120621 494000.00 0.039900 360 347       150000.00   20120713
517200.00 0.039900 360 348       0.00   20121002 590000.00 0.043750 360 349    
  0.00   20121011 567500.00 0.041250 360 350       125047.86   20121206
726000.00 0.040000 360 351       0.00   20121116 601200.00 0.037500 360 352    
  0.00   20121019 1000000.00 0.038750 360 353       0.00   20121026 575000.00
0.036250 360 354       0.00   20121026 1432500.00 0.041250 360 355       0.00  
20121126 620000.00 0.037500 360 356       0.00   20121115 521500.00 0.035000 360
357       0.00   20121109 506400.00 0.037500 360 358       0.00   20121115
504400.00 0.037500 360 359       0.00   20121120 818800.00 0.040000 360 360    
  0.00   20121126 556000.00 0.040000 360 361       0.00   20121126 540850.00
0.038750 360 362       0.00   20121126 910000.00 0.037500 360 363       0.00  
20121126 944000.00 0.040000 360 364       0.00   20121206 1020000.00 0.038750
360 365       0.00   20121126 591200.00 0.037500 360 366       0.00   20120927
995000.00 0.042500 360 367       0.00   20121114 562000.00 0.042500 360 368    
  74130.00   20121213 847000.00 0.042500 360 369       0.00   20121116 840000.00
0.041250 360 370       0.00   20121120 552000.00 0.037500 360 371       0.00  
20121120 985000.00 0.040000 360 372       0.00   20121005 852000.00 0.042500 360
373       0.00   20120914 544000.00 0.042500 360 374       0.00   20121107
1190000.00 0.035000 360 375       0.00   20121123 562500.00 0.040000 360 376    
  0.00   20121114 678800.00 0.040000 360 377       0.00   20121130 592000.00
0.037500 360 378       0.00   20121101 741300.00 0.037500 360 379       0.00  
20121105 965000.00 0.045000 360 380       0.00   20121121 575000.00 0.038750 360
381       0.00   20121128 887000.00 0.038750 360 382       0.00   20121109
1125000.00 0.038750 360 383       0.00   20121127 826000.00 0.032500 180 384    
  0.00   20121030 483500.00 0.040000 360 385       0.00   20121126 622000.00
0.040000 360 386       187614.00   20121101 682000.00 0.040000 360 387      
0.00   20121127 714000.00 0.038750 360 388       0.00   20120523 600000.00
0.039900 360 389       0.00   20121123 604000.00 0.038750 360 390       0.00  
20111202 1000000.00 0.045000 360 391       0.00   20120404 605000.00 0.041250
360 392       0.00   20120302 990000.00 0.041250 360 393       0.00   20120419
1400000.00 0.040000 360 394       0.00   20120504 472000.00 0.043750 360 395    
  0.00   20120625 649999.00 0.041250 360 396       0.00   20120712 727500.00
0.038750 240 397       0.00   20120611 476200.00 0.041250 360 398       0.00  
20120806 1200000.00 0.040000 360 399       0.00   20120820 837000.00 0.041250
360 400       0.00   20120703 648750.00 0.036250 240 401       0.00   20120730
735000.00 0.041250 360 402       0.00   20120801 900800.00 0.039900 360 403    
  500000.00   20120817 694000.00 0.041250 360 404       0.00   20120831
600000.00 0.040000 360 405       0.00   20120808 536250.00 0.040000 360 406    
  0.00   20120905 633000.00 0.041250 360 407       0.00   20120823 753000.00
0.040000 360 408       0.00   20120831 748000.00 0.036250 240 409       0.00  
20120920 561000.00 0.039900 360 410       0.00   20121005 732000.00 0.041250 360
411       0.00   20120910 1288400.00 0.039900 360 412       0.00   20121015
1168228.00 0.039900 360 413       0.00   20120824 747000.00 0.040000 360 414    
  0.00   20120823 1400000.00 0.041250 360



 



  29 30 31 32 33 34 35 36 37 38   Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date 1 360 20130101 1 0 0   730945.32 0.040000 3494.68 20121201 2 360
20121201 1 0 0   548412.46 0.040000 2625.78 20121201 3 360 20121201 1 0 0  
701059.47 0.042500 3458.34 20121201 4 360 20130101 1 0 0   599173.36 0.042500
2951.64 20121201 5 360 20130101 1 0 0   749034.58 0.046250 3856.05 20121201 6
360 20130101 1 0 0   551239.49 0.042500 2715.51 20121201 7 360 20121201 1 0 0  
524481.74 0.040000 2511.20 20121201 8 360 20121201 1 0 0   937346.53 0.041250
4555.71 20121201 9 360 20130101 1 0 0   898731.90 0.041250 4361.85 20121201 10
360 20121201 1 0 0   1982002.16 0.037500 9206.74 20121201 11 360 20121201 1 0 0
  477554.86 0.037500 2218.32 20121201 12 360 20130101 1 0 0   684966.78 0.037500
3176.97 20121201 13 360 20130101 1 0 0   696725.61 0.036250 3182.33 20121201 14
360 20130101 1 0 0   576686.31 0.041250 2798.85 20121201 15 360 20130101 1 0 0  
958554.09 0.037500 4445.91 20121201 16 360 20130101 1 0 0   556161.08 0.037500
2579.55 20121201 17 360 20121101 1 0 0   778608.55 0.040000 3733.39 20121201 18
360 20121101 1 0 0   752647.98 0.038750 3554.99 20121201 19 360 20121201 1 0 0  
609734.95 0.040000 2919.39 20121201 20 360 20121201 1 0 0   446706.87 0.040000
2138.82 20121201 21 360 20121201 1 0 0   917344.48 0.040000 4392.22 20121201 22
360 20121201 1 0 0   972058.41 0.037500 4515.38 20121201 23 360 20121101 1 0 0  
695169.04 0.043750 3485.01 20121201 24 360 20121201 1 0 0   709898.77 0.038750
3348.09 20121201 25 360 20130101 1 0 0   783120.04 0.040000 3744.13 20121201 26
360 20130101 1 0 0   714945.18 0.038750 3366.90 20121201 27 360 20130101 1 0 0  
499311.13 0.042500 2459.70 20121201 28 360 20130101 1 0 0   541401.22 0.038750
2549.63 20121201 29 360 20130101 1 0 0   556311.85 0.037500 2580.25 20121201 30
360 20130101 1 0 0   669989.37 0.037500 3107.51 20121201 31 360 20130101 1 0 0  
997560.62 0.040000 4769.38 20121201 32 360 20130101 1 0 0   914410.90 0.038750
4306.24 20121201 33 360 20130101 1 0 0   812400.41 0.038750 3825.84 20121201 34
360 20130101 1 0 0   670930.12 0.038750 3159.62 20121201 35 360 20130101 1 0 0  
1996987.69 0.037500 9262.31 20121201 36 360 20130101 1 0 0   653556.99 0.040000
3124.68 20121201 37 360 20130101 1 0 0   616111.02 0.040000 2945.65 20121201 38
360 20130101 1 0 0   575224.12 0.043750 2875.88 20121201 39 360 20130101 1 0 0  
823811.32 0.040000 3938.68 20121201 40 360 20121201 1 0 0   558383.59 0.040000
2673.53 20121201 41 360 20121201 1 0 0   632998.37 0.035000 2851.43 20121201 42
360 20130101 1 0 0   678929.83 0.035000 3053.50 20121201 43 360 20121201 1 0 0  
877459.94 0.040000 4201.25 20121201 44 180 20121201 1 0 0   991351.59 0.032500
7026.69 20121201 45 360 20121201 1 0 0   841722.08 0.043750 4213.97 20121201 46
360 20121201 1 0 0   877459.94 0.040000 4201.25 20121201 47 360 20121201 1 0 0  
639066.09 0.037500 2968.57 20121201 48 360 20130101 1 0 0   878787.60 0.042500
4329.07 20121201 49 360 20130101 1 0 0   883696.21 0.038750 4161.60 20121201 50
360 20130101 1 0 0   1004351.24 0.036250 4587.42 20121201 51 360 20130101 1 0 0
  514241.30 0.038750 2421.72 20121201 52 360 20121201 1 0 0   947318.31 0.041250
4604.17 20121201 53 360 20121201 1 0 0   648038.94 0.037500 3010.25 20121201 54
360 20121201 1 0 0   550476.29 0.042500 2715.51 20121201 55 360 20130101 1 0 0  
1238213.38 0.040000 5919.95 20121201 56 360 20121201 1 0 0   1401663.88 0.036250
6412.08 20121201 57 360 20130101 1 0 0   818818.52 0.040000 3914.81 20121201 58
360 20130101 1 0 0   890714.79 0.040000 4258.54 20121201 59 360 20130101 1 0 0  
1497790.19 0.038750 7053.56 20121201 60 360 20130101 1 0 0   898614.29 0.036250
4104.46 20121201 61 360 20130101 1 0 0   586076.19 0.035000 2635.89 20121201 62
360 20130101 1 0 0   1259100.74 0.037500 5839.89 20121201 63 360 20130101 1 0 0
  948537.30 0.036250 4332.49 20121201 64 360 20130101 1 0 0   772808.29 0.036250
3529.84 20121201 65 360 20130101 1 0 0   561625.16 0.042500 2766.67 20121201 66
180 20121201 1 0 0   892371.01 0.035000 6433.94 20121201 67 360 20130101 1 0 0  
599154.60 0.041250 2907.90 20121201 68 360 20121201 1 0 0   792601.47 0.037500
3681.77 20121201 69 360 20130101 1 0 0   1038467.86 0.038750 4890.47 20121201 70
360 20121201 1 0 0   879702.41 0.040000 4210.80 20121201 71 360 20130101 1 0 0  
612056.39 0.041250 2970.52 20121201 72 360 20130101 1 0 0   773883.36 0.040000
3699.97 20121201 73 360 20130101 1 0 0   577148.49 0.038750 2717.97 20121201 74
360 20121201 1 0 0   538441.33 0.040000 2578.04 20121201 75 360 20121201 1 0 0  
788314.42 0.045000 4004.84 20121201 76 360 20121201 1 0 0   1063851.10 0.038750
5017.43 20121201 77 360 20121201 1 0 0   595834.04 0.041250 2896.39 20121201 78
360 20130101 1 0 0   1431434.58 0.040000 6843.75 20121201 79 360 20121201 1 0 0
  826357.86 0.040000 3956.58 20121201 80 360 20130101 1 0 0   644028.53 0.037500
2987.10 20121201 81 360 20121101 1 0 0   547718.68 0.042500 2705.67 20121201 82
360 20121201 1 0 0   631920.72 0.040000 3025.62 20121201 83 360 20121201 1 0 0  
737816.14 0.038750 3479.75 20121201 84 360 20121201 1 0 0   589867.27 0.042500
2909.82 20121201 85 360 20121201 1 0 0   749780.73 0.038750 3536.18 20121201 86
180 20130101 1 0 0   836323.05 0.032500 5886.26 20121201 87 360 20130201 1 0 0  
548000.00 0.036250 2499.16 20121201 88 360 20130101 1 0 0   649042.42 0.038750
3056.54 20121201 89 360 20130101 1 0 0   671010.01 0.038750 3159.99 20121201 90
360 20130101 1 0 0   958647.36 0.041250 4652.64 20121201 91 360 20121201 1 0 0  
667351.86 0.041250 3252.00 20121201 92 360 20121201 1 0 0   686057.89 0.041250
3334.39 20121201 93 360 20130101 1 0 0   713969.81 0.040000 3413.52 20121201 94
360 20130101 1 0 0   993501.38 0.037500 4608.00 20121201 95 360 20130101 1 0 0  
718915.57 0.037500 3334.43 20121201 96 360 20130101 1 0 0   658628.28 0.038750
3101.68 20121201 97 360 20130101 1 0 0   818670.74 0.043750 4093.02 20121201 98
360 20121201 1 0 0   837628.81 0.041250 4071.06 20121201 99 360 20121201 1 0 0  
881448.39 0.040000 4220.35 20121201 100 180 20130101 1 0 0   691443.98 0.036250
5006.54 20121201 101 360 20130201 1 0 0   1050000.00 0.040000 5012.86 20121201
102 360 20121201 1 0 0   771863.48 0.042500 3807.61 20121201 103 360 20130101 1
0 0   998590.01 0.041250 4846.49 20121201 104 360 20130101 1 0 0   1146195.04
0.037500 5316.22 20121201 105 360 20130101 1 0 0   620160.03 0.038750 2920.52
20121201 106 360 20130101 1 0 0   810803.75 0.038750 3818.33 20121201 107 360
20121201 1 0 0   684148.51 0.043750 3425.10 20121201 108 360 20130101 1 0 0  
861257.29 0.040000 4117.71 20121201 109 360 20130101 1 0 0   745923.70 0.040000
3566.29 20121201 110 360 20130101 1 0 0   636061.57 0.038750 2995.41 20121201
111 360 20130101 1 0 0   941724.60 0.038750 4434.87 20121201 112 360 20130101 1
0 0   1151800.66 0.038750 5424.18 20121201 113 360 20130101 1 0 0   713923.10
0.037500 3311.28 20121201 114 360 20130101 1 0 0   663998.41 0.037500 3079.72
20121201 115 360 20130101 1 0 0   664020.32 0.038750 3127.08 20121201 116 360
20121201 1 0 0   683837.61 0.035000 3080.45 20121201 117 360 20130101 1 0 0  
1233139.90 0.037500 5719.48 20121201 118 360 20130101 1 0 0   850772.42 0.040000
4067.58 20121201 119 360 20130101 1 0 0   636061.56 0.038750 2995.41 20121201
120 360 20130101 1 0 0   710974.13 0.040000 3399.20 20121201 121 360 20130101 1
0 0   629051.12 0.037500 2917.63 20121201 122 360 20130101 1 0 0   686986.44
0.038750 3235.23 20121201 123 360 20130101 1 0 0   1084025.64 0.038750 5105.01
20121201 124 360 20130101 1 0 0   998526.80 0.038750 4702.37 20121201 125 360
20130201 1 0 0   828000.00 0.040000 3953.00 20121201 126 360 20130101 1 0 0  
692500.79 0.040000 3310.88 20121201 127 360 20130201 1 0 0   1855000.00 0.040000
8856.05 20121201 128 360 20130201 1 0 0   757000.00 0.040000 3614.03 20121201
129 360 20130101 1 0 0   541201.53 0.038750 2548.68 20121201 130 360 20130101 1
0 0   918703.72 0.041250 4458.78 20121201 131 360 20130201 1 0 0   460000.00
0.035000 2065.61 20121201 132 360 20130101 1 0 0   581161.44 0.040000 2778.56
20121201 133 360 20130201 1 0 0   586000.00 0.038750 2755.59 20121201 134 360
20130101 1 0 0   901698.94 0.040000 4311.06 20121201 135 180 20130101 1 0 0  
681134.36 0.036250 4931.89 20121201 136 360 20121101 1 0 0   1195022.57 0.042500
5903.28 20121201 137 360 20130101 1 0 0   998493.84 0.037500 4631.16 20121201
138 360 20121201 1 0 0   747786.63 0.038750 3526.78 20121201 139 360 20130101 1
0 0   777378.32 0.040000 3716.68 20121201 140 360 20130101 1 0 0   460614.52
0.042500 2269.07 20121201 141 360 20130101 1 0 0   628393.30 0.040000 3004.37
20121201 142 360 20121201 1 0 0   713986.67 0.038750 3367.37 20121201 143 360
20130101 1 0 0   838789.71 0.040000 4010.29 20121201 144 360 20121201 1 0 0  
993992.04 0.037500 4617.26 20121201 145 360 20130101 1 0 0   542948.95 0.038750
2556.91 20121201 146 360 20121201 1 0 0   606205.69 0.038750 2859.04 20121201
147 360 20130101 1 0 0   682187.45 0.041250 3310.88 20121201 148 360 20121201 1
0 0   465790.44 0.037500 2163.68 20121201 149 360 20130101 1 0 0   698968.76
0.038750 3291.66 20121201 150 360 20130101 1 0 0   686986.44 0.038750 3235.23
20121201 151 360 20130101 1 0 0   611098.40 0.038750 2877.85 20121201 152 360
20130101 1 0 0   589111.37 0.037500 2732.38 20121201 153 360 20130101 1 0 0  
468608.63 0.038750 2206.82 20121201 154 360 20130101 1 0 0   955396.45 0.040000
4566.95 20121201 155 360 20130101 1 0 0   464299.64 0.037500 2153.49 20121201
156 360 20130101 1 0 0   619336.24 0.038750 2916.65 20121201 157 360 20130101 1
0 0   998526.80 0.038750 4702.37 20121201 158 360 20130101 1 0 0   496267.82
0.038750 2337.08 20121201 159 360 20130101 1 0 0   823258.17 0.037500 3818.39
20121201 160 360 20130101 1 0 0   511245.72 0.038750 2407.61 20121201 161 360
20130101 1 0 0   678906.25 0.033750 3006.25 20121201 162 360 20130101 1 0 0  
571007.55 0.038750 2689.05 20121201 163 360 20130101 1 0 0   725775.95 0.041250
3522.43 20121201 164 360 20130101 1 0 0   635662.16 0.038750 2993.53 20121201
165 360 20130101 1 0 0   655943.24 0.033750 2904.57 20121201 166 360 20130101 1
0 0   599076.19 0.036250 2736.31 20121201 167 360 20130201 1 0 0   657900.00
0.038750 3093.69 20121201 168 360 20121201 1 0 0   658136.92 0.041250 3198.69
20121201 169 360 20130101 1 0 0   998591.00 0.041250 4846.50 20121201 170 360
20130101 1 0 0   633904.75 0.038750 2985.25 20121201 171 360 20121001 1 0 0  
875124.56 0.042500 4329.07 20121201 172 360 20130101 1 0 0   813772.49 0.037500
3774.39 20121201 173 360 20130101 1 0 0   614073.72 0.037500 2848.16 20121201
174 360 20130101 1 0 0   617818.06 0.037500 2865.53 20121201 175 360 20130101 1
0 0   778876.16 0.040000 3723.84 20121201 176 360 20130101 1 0 0   851810.26
0.038750 4011.44 20121201 177 360 20130101 1 0 0   910626.39 0.037500 4223.61
20121201 178 360 20121201 1 0 0   954358.35 0.042500 4707.86 20121201 179 360
20121201 1 0 0   814595.51 0.043750 4078.16 20121201 180 360 20130101 1 0 0  
522229.51 0.038750 2459.34 20121201 181 360 20130101 1 0 0   572192.65 0.041250
2777.04 20121201 182 360 20130101 1 0 0   780000.00 0.041250 3780.27 20121201
183 180 20130101 1 0 0   989835.60 0.036250 7167.11 20121201 184 360 20130101 1
0 0   707908.37 0.036250 3233.40 20121201 185 360 20130101 1 0 0   680473.56
0.037500 3156.13 20121201 186 360 20130101 1 0 0   750750.31 0.037500 3482.63
20121201 187 360 20121201 1 0 0   649124.44 0.043750 3245.35 20121201 188 360
20130101 1 0 0   758880.37 0.038750 3573.80 20121201 189 360 20130101 1 0 0  
715943.71 0.038750 3371.60 20121201 190 360 20130101 1 0 0   638992.78 0.035000
2877.48 20121201 191 360 20130101 1 0 0   724001.15 0.042500 3566.56 20121201
192 180 20120901 1 0 0   896284.95 0.040000 6768.14 20121201 193 360 20130101 1
0 0   531766.36 0.042500 2619.58 20121201 194 360 20121101 1 0 0   585615.17
0.043750 2935.80 20121201 195 360 20121201 1 0 0   1057007.79 0.041250 5137.29
20121201 196 360 20130101 1 0 0   669034.65 0.040000 3198.68 20121201 197 360
20130101 1 0 0   554182.37 0.038750 2609.82 20121201 198 360 20130101 1 0 0  
698898.36 0.035000 3143.31 20121201 199 360 20121201 1 0 0   602256.58 0.040000
2883.59 20121201 200 360 20121201 1 0 0   685924.28 0.037500 3186.24 20121201
201 360 20130101 1 0 0   1653061.12 0.038750 7784.77 20121201 202 360 20130101 1
0 0   651060.59 0.040000 3112.75 20121201 203 360 20130101 1 0 0   511245.72
0.038750 2407.61 20121201 204 360 20130101 1 0 0   671031.77 0.040000 3208.23
20121201 205 360 20130101 1 0 0   499295.50 0.041250 2423.25 20121201 206 360
20130101 1 0 0   794903.33 0.042500 3915.84 20121201 207 360 20130101 1 0 0  
823837.58 0.041250 3998.36 20121201 208 360 20130101 1 0 0   888717.67 0.040000
4249.00 20121201 209 360 20130101 1 0 0   785341.33 0.038750 3698.41 20121201
210 360 20130101 1 0 0   954682.88 0.042500 4702.95 20121201 211 360 20130101 1
0 0   1048383.34 0.036250 4788.54 20121201 212 360 20130101 1 0 0   903696.06
0.040000 4320.61 20121201 213 360 20130201 1 0 0   848000.00 0.042500 4171.65
20121201 214 360 20130101 1 0 0   997528.27 0.038750 4697.67 20121201 215 360
20130101 1 0 0   742997.82 0.043750 3714.68 20121201 216 360 20130101 1 0 0  
928660.04 0.040000 4439.96 20121201 217 360 20130201 1 0 0   750000.00 0.037500
3473.37 20121201 218 360 20130101 1 0 0   998460.32 0.036250 4560.51 20121201
219 360 20130101 1 0 0   676523.84 0.040000 3234.49 20121201 220 360 20130101 1
0 0   567730.83 0.040000 2714.34 20121201 221 360 20121201 1 0 0   1605352.82
0.040000 7686.39 20121201 222 180 20121201 1 0 0   532493.64 0.036250 3871.97
20121201 223 360 20130101 1 0 0   609140.52 0.041250 2956.36 20121201 224 360
20121201 1 0 0   442718.43 0.040000 2119.72 20121201 225 360 20121201 1 0 0  
757948.79 0.043750 3794.57 20121201 226 360 20130101 1 0 0   584138.17 0.038750
2750.89 20121201 227 360 20121201 1 0 0   519913.10 0.038750 2452.29 20121201
228 360 20121201 1 0 0   518465.40 0.038750 2445.23 20121201 229 360 20121201 1
0 0   959160.98 0.038750 4523.68 20121201 230 360 20130101 1 0 0   615891.33
0.038750 2900.42 20121201 231 360 20121201 1 0 0   1196458.59 0.038750 5642.85
20121201 232 180 20121201 1 0 0   991264.80 0.031250 6966.09 20121201 233 360
20121201 1 0 0   897284.68 0.037500 4168.04 20121201 234 360 20130101 1 0 0  
584175.74 0.041250 2835.20 20121201 235 360 20130101 1 0 0   733892.98 0.037500
3403.90 20121201 236 180 20130101 1 0 0   906109.67 0.033750 6449.71 20121201
237 360 20130101 1 0 0   953529.61 0.036250 4355.29 20121201 238 180 20130101 1
0 0   559348.46 0.033750 3981.46 20121201 239 360 20130101 1 0 0   998493.84
0.037500 4631.16 20121201 240 360 20130201 1 0 0   887000.00 0.036250 4045.18
20121201 241 360 20130101 1 0 0   605087.27 0.037500 2806.48 20121201 242 360
20130101 1 0 0   1085433.83 0.040000 5189.50 20121201 243 360 20130101 1 0 0  
701787.40 0.040000 3355.27 20121201 244 360 20130101 1 0 0   991569.27 0.040000
4740.73 20121201 245 360 20130101 1 0 0   998652.98 0.043750 4992.85 20121201
246 360 20121201 1 0 0   566286.33 0.037500 2630.50 20121201 247 360 20130101 1
0 0   439337.29 0.037500 2037.71 20121201 248 360 20130101 1 0 0   748096.40
0.036250 3416.96 20121201 249 360 20130101 1 0 0   546793.27 0.038750 2575.02
20121201 250 360 20130201 1 0 0   530000.00 0.037500 2454.51 20121201 251 360
20130101 1 0 0   1218162.49 0.037500 5650.01 20121201 252 360 20130101 1 0 0  
863668.18 0.036250 3944.84 20121201 253 360 20130101 1 0 0   632945.25 0.037500
2935.69 20121201 254 360 20130101 1 0 0   838762.51 0.038750 3949.99 20121201
255 360 20130101 1 0 0   891185.16 0.038750 4196.87 20121201 256 360 20130101 1
0 0   543000.86 0.042500 2674.92 20121201 257 360 20130101 1 0 0   998493.84
0.037500 4631.16 20121201 258 360 20130101 1 0 0   845724.29 0.037500 3922.59
20121201 259 360 20121201 1 0 0   996982.97 0.037500 4631.16 20121201 260 360
20130101 1 0 0   710951.08 0.038750 3348.09 20121201 261 360 20130101 1 0 0  
599096.31 0.037500 2778.69 20121201 262 360 20130101 1 0 0   1347921.44 0.036250
6156.69 20121201 263 360 20130101 1 0 0   1243124.84 0.037500 5765.79 20121201
264 360 20130101 1 0 0   884665.55 0.037500 4103.20 20121201 265 360 20130101 1
0 0   503240.89 0.037500 2334.10 20121201 266 360 20130101 1 0 0   671053.15
0.041250 3256.85 20121201 267 360 20130101 1 0 0   659027.69 0.038750 3103.56
20121201 268 360 20130201 1 0 0   1950000.00 0.037500 9030.75 20121201 269 180
20130101 1 0 0   569032.06 0.032500 4015.75 20121201 270 360 20130101 1 0 0  
922608.31 0.037500 4279.19 20121201 271 360 20130101 1 0 0   668898.70 0.032500
2915.88 20121201 272 360 20130101 1 0 0   507251.62 0.038750 2388.80 20121201
273 360 20121101 1 0 0   647242.99 0.041250 3150.22 20121201 274 360 20121201 1
0 0   534418.17 0.038750 2520.47 20121201 275 360 20121101 1 0 0   497926.07
0.042500 2459.70 20121201 276 360 20121101 1 0 0   885133.49 0.040000 4249.00
20121201 277 360 20130101 1 0 0   457354.68 0.041250 2219.70 20121201 278 360
20121101 1 0 0   725907.91 0.041250 3533.10 20121201 279 360 20130101 1 0 0  
507284.23 0.041250 2462.02 20121201 280 360 20121201 1 0 0   852420.45 0.037500
3959.64 20121201 281 360 20121201 1 0 0   547450.26 0.041250 2660.73 20121201
282 360 20130101 1 0 0   798805.54 0.042500 3935.52 20121201 283 360 20130101 1
0 0   1492845.97 0.040000 7137.36 20121201 284 360 20130101 1 0 0   640366.53
0.042500 3154.56 20121201 285 360 20130101 1 0 0   530518.08 0.042500 2613.43
20121201 286 360 20130101 1 0 0   1437831.14 0.037500 6668.86 20121201 287 360
20121201 1 0 0   754716.11 0.037500 3505.79 20121201 288 360 20130101 1 0 0  
954653.00 0.041250 4633.25 20121201 289 360 20130101 1 0 0   1046190.45 0.040000
5001.88 20121201 290 360 20130101 1 0 0   949660.04 0.041250 4609.02 20121201
291 360 20121201 1 0 0   677993.21 0.038750 3197.61 20121201 292 360 20130101 1
0 0   737960.16 0.038750 3479.75 20121201 293 360 20130101 1 0 0   865665.10
0.036250 3953.96 20121201 294 360 20130101 1 0 0   579126.43 0.037500 2686.07
20121201 295 360 20130101 1 0 0   688983.49 0.038750 3244.64 20121201 296 360
20130101 1 0 0   762849.30 0.037500 3538.20 20121201 297 360 20130101 1 0 0  
571475.42 0.040000 2732.25 20121201 298 360 20130201 1 0 0   573540.00 0.040000
2738.17 20121201 299 360 20121201 1 0 0   712842.82 0.037500 3311.28 20121201
300 360 20130101 1 0 0   798821.43 0.038750 3761.90 20121201 301 360 20130101 1
0 0   886776.57 0.042500 4368.43 20121201 302 360 20130101 1 0 0   1258184.57
0.040000 6015.43 20121201 303 360 20130101 1 0 0   555543.32 0.036250 2537.47
20121201 304 360 20130101 1 0 0   1480267.12 0.037500 6865.69 20121201 305 360
20130101 1 0 0   647066.35 0.040000 3093.65 20121201 306 360 20121201 1 0 0  
877226.12 0.035000 3951.59 20121201 307 360 20121201 1 0 0   797532.80 0.036250
3648.41 20121201 308 360 20130101 1 0 0   951096.77 0.038750 4479.01 20121201
309 360 20130101 1 0 0   1048487.14 0.040000 5012.86 20121201 310 360 20130101 1
0 0   699035.59 0.042500 3443.58 20121201 311 360 20121201 1 0 0   1069762.74
0.037500 4969.23 20121201 312 360 20130101 1 0 0   595022.12 0.038750 2802.14
20121201 313 360 20130101 1 0 0   610099.87 0.038750 2873.15 20121201 314 360
20130101 1 0 0   745100.69 0.038750 3508.91 20121201 315 360 20130101 1 0 0  
459865.56 0.042500 2265.38 20121201 316 360 20130101 1 0 0   600014.24 0.040000
2868.69 20121201 317 360 20130101 1 0 0   505386.77 0.040000 2416.28 20121201
318 360 20121201 1 0 0   832642.92 0.041250 4046.83 20121201 319 360 20130101 1
0 0   1467286.71 0.037500 6805.48 20121201 320 360 20130201 1 0 0   611200.00
0.038750 2874.09 20121201 321 360 20090501 1 0 0   534711.26 0.039900 3225.04
20121201 322 360 20091201 1 0 0   895704.40 0.039900 5354.25 20121201 323 300
20110101 1 0 0   708303.01 0.042500 4289.56 20121201 324 360 20110201 1 0 0  
687250.56 0.039900 4026.16 20121201 325 360 20110401 1 0 0   970350.90 0.039900
5292.08 20121201 326 360 20110801 1 0 0   877373.44 0.039900 4627.26 20121201
327 360 20110901 1 0 0   673585.09 0.039900 3547.56 20121201 328 360 20111201 1
0 0   582273.61 0.039900 3053.99 20121201 329 360 20120401 1 0 0   785302.35
0.039900 3800.41 20121201 330 360 20120401 1 0 0   788278.57 0.039900 3814.71
20121201 331 360 20120401 1 0 0   504673.27 0.041250 2481.41 20121201 332 360
20120501 1 0 0   671048.11 0.039900 3242.50 20121201 333 360 20120501 1 0 0  
632561.46 0.039900 3056.54 20121201 334 360 20120501 1 0 0   727524.57 0.041250
3571.87 20121201 335 360 20120501 1 0 0   789696.34 0.041250 3877.20 20121201
336 360 20120601 1 0 0   670079.32 0.039900 3232.97 20121201 337 360 20120601 1
0 0   968550.97 0.039900 4673.02 20121201 338 360 20120701 1 0 0   618749.87
0.039900 3008.85 20121201 339 360 20120701 1 0 0   598825.91 0.039900 2884.88
20121201 340 360 20120701 1 0 0   658158.80 0.039900 3170.98 20121201 341 360
20120701 1 0 0   633047.01 0.039900 3051.77 20121201 342 360 20120801 1 0 0  
626399.23 0.039900 3032.70 20121201 343 360 20120801 1 0 0   743450.53 0.039900
3576.29 20121201 344 360 20120801 1 0 0   784654.16 0.039900 3786.10 20121201
345 360 20120801 1 0 0   883402.47 0.041250 4318.23 20121201 346 360 20120801 1
0 0   489686.10 0.039900 2355.58 20121201 347 360 20120901 1 0 0   513442.42
0.039900 2466.21 20121201 348 360 20121201 1 0 0   588407.62 0.043750 2945.78
20121201 349 360 20121201 1 0 0   565897.93 0.041250 2750.39 20121201 350 360
20130201 1 0 0   726000.00 0.040000 3466.04 20121201 351 360 20130101 1 0 0  
600294.50 0.037500 2784.25 20121201 352 360 20121201 1 0 0   997048.84 0.038750
4702.37 20121201 353 360 20121201 1 0 0   573226.70 0.036250 2622.29 20121201
354 360 20121201 1 0 0   1428456.28 0.041250 6942.61 20121201 355 360 20130101 1
0 0   619066.18 0.037500 2871.32 20121201 356 360 20130101 1 0 0   520679.27
0.035000 2341.77 20121201 357 360 20130101 1 0 0   505637.28 0.037500 2345.22
20121201 358 360 20130101 1 0 0   503640.29 0.037500 2335.96 20121201 359 360
20130101 1 0 0   817620.25 0.040000 3909.08 20121201 360 360 20130101 1 0 0  
555198.90 0.040000 2654.43 20121201 361 360 20130101 1 0 0   540053.21 0.038750
2543.28 20121201 362 360 20130101 1 0 0   908629.40 0.037500 4214.35 20121201
363 360 20130101 1 0 0   942639.87 0.040000 4506.80 20121201 364 360 20130201 1
0 0   1020000.00 0.038750 4796.42 20121201 365 360 20130101 1 0 0   590309.56
0.037500 2737.94 20121201 366 360 20121101 1 0 0   990872.89 0.042500 4894.80
20121201 367 360 20130101 1 0 0   561225.72 0.042500 2764.70 20121201 368 360
20130201 1 0 0   847000.00 0.042500 4166.73 20121201 369 360 20130101 1 0 0  
838622.58 0.041250 4071.06 20121201 370 360 20130101 1 0 0   551168.60 0.037500
2556.40 20121201 371 360 20130101 1 0 0   983580.79 0.040000 4702.54 20121201
372 360 20121201 1 0 0   849648.18 0.042500 4191.33 20121201 373 360 20121101 1
0 0   541743.58 0.042500 2676.15 20121201 374 360 20130101 1 0 0   1188127.20
0.035000 5343.63 20121201 375 360 20130101 1 0 0   561689.54 0.040000 2685.46
20121201 376 360 20130101 1 0 0   677821.97 0.040000 3240.70 20121201 377 360
20130101 1 0 0   591108.36 0.037500 2741.64 20121201 378 360 20130101 1 0 0  
740183.48 0.037500 3433.08 20121201 379 360 20130101 1 0 0   963729.24 0.045000
4889.51 20121201 380 360 20130101 1 0 0   574152.91 0.038750 2703.86 20121201
381 360 20130201 1 0 0   887000.00 0.038750 4171.00 20121201 382 360 20130101 1
0 0   1123342.64 0.038750 5290.17 20121201 383 180 20130101 1 0 0   822433.04
0.032500 5804.04 20121201 384 360 20121201 1 0 0   482104.41 0.040000 2308.30
20121201 385 360 20130101 1 0 0   621103.81 0.040000 2969.52 20121201 386 360
20130101 1 0 0   681017.36 0.040000 3255.97 20121201 387 360 20130101 1 0 0  
712948.14 0.038750 3357.49 20121201 388 360 20120701 1 0 0   593719.28 0.039900
2861.03 20121201 389 360 20130101 1 0 0   603110.18 0.038750 2840.23 20121201
390 360 20120101 1 0 0   851818.24 0.045000 5066.85 20121201 391 360 20120501 1
0 0   597221.69 0.041250 2932.13 20121201 392 360 20120501 1 0 0   977145.97
0.041250 4798.03 20121201 393 360 20120601 1 0 0   1132226.85 0.040000 6683.81
20121201 394 360 20120601 1 0 0   466731.29 0.043750 2356.63 20121201 395 360
20120801 1 0 0   644305.64 0.041250 3150.22 20121201 396 240 20120901 1 0 0  
717377.23 0.038750 4360.74 20121201 397 360 20120801 1 0 0   472139.46 0.041250
2307.90 20121201 398 360 20121001 1 0 0   1193049.42 0.040000 5728.98 20121201
399 360 20121001 1 0 0   832258.29 0.041250 4056.52 20121201 400 240 20120801 1
0 0   637598.92 0.036250 3804.29 20121201 401 360 20120901 1 0 0   729786.19
0.041250 3562.18 20121201 402 360 20120901 1 0 0   894255.58 0.039900 4295.37
20121201 403 360 20121001 1 0 0   686311.06 0.041250 3363.47 20121201 404 360
20121001 1 0 0   596524.71 0.040000 2864.49 20121201 405 360 20121001 1 0 0  
533143.94 0.040000 2560.14 20121201 406 360 20121101 1 0 0   630315.11 0.041250
3067.83 20121201 407 360 20121001 1 0 0   748638.49 0.040000 3594.94 20121201
408 240 20121001 1 0 0   739454.52 0.036250 4386.30 20121201 409 360 20121101 1
0 0   558562.68 0.039900 2675.07 20121201 410 360 20121101 1 0 0   728895.17
0.041250 3547.64 20121201 411 360 20121101 1 0 0   1282802.45 0.039900 6143.59
20121201 412 360 20121201 1 0 0   1164849.97 0.039900 5570.57 20121201 413 360
20121001 1 0 0   741582.56 0.040000 3566.29 20121201 414 360 20121001 1 0 0  
1390075.81 0.041250 6785.10 20121201



 



  39 40 41 42 43 44 45 46 47 48 49   Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) 1 0 0                   2 0 0                   3 0 0    
              4 0 0                   5 0 0                   6 0 0            
      7 0 0                   8 0 0                   9 0 0                   10
0 0                   11 0 0                   12 0 0                   13 0 0  
                14 0 0                   15 0 0                   16 0 0        
          17 0 0                   18 0 0                   19 0 0              
    20 0 0                   21 0 0                   22 0 0                  
23 0 0                   24 0 0                   25 0 0                   26 0
0                   27 0 0                   28 0 0                   29 0 0    
              30 0 0                   31 0 0                   32 0 0          
        33 0 0                   34 0 0                   35 0 0                
  36 0 0                   37 0 0                   38 0 0                   39
0 0                   40 0 0                   41 0 0                   42 0 0  
                43 0 0                   44 0 0                   45 0 0        
          46 0 0                   47 0 0                   48 0 0              
    49 0 0                   50 0 0                   51 0 0                  
52 0 0                   53 0 0                   54 0 0                   55 0
0                   56 0 0                   57 0 0                   58 0 0    
              59 0 0                   60 0 0                   61 0 0          
        62 0 0                   63 0 0                   64 0 0                
  65 0 0                   66 0 0                   67 0 0                   68
0 0                   69 0 0                   70 0 0                   71 0 0  
                72 0 0                   73 0 0                   74 0 0        
          75 0 0                   76 0 0                   77 0 0              
    78 0 0                   79 0 0                   80 0 0                  
81 0 0                   82 0 0                   83 0 0                   84 0
0                   85 0 0                   86 0 0                   87 0 0    
              88 0 0                   89 0 0                   90 0 0          
        91 0 0                   92 0 0                   93 0 0                
  94 0 0                   95 0 0                   96 0 0                   97
0 0                   98 0 0                   99 0 0                   100 0 0
                  101 0 0                   102 0 0                   103 0 0  
                104 0 0                   105 0 0                   106 0 0    
              107 0 0                   108 0 0                   109 0 0      
            110 0 0                   111 0 0                   112 0 0        
          113 0 0                   114 0 0                   115 0 0          
        116 0 0                   117 0 0                   118 0 0            
      119 0 0                   120 0 0                   121 0 0              
    122 0 0                   123 0 0                   124 0 0                
  125 0 0                   126 0 0                   127 0 0                  
128 0 0                   129 0 0                   130 0 0                  
131 0 0                   132 0 0                   133 0 0                  
134 0 0                   135 0 0                   136 0 0                  
137 0 0                   138 0 0                   139 0 0                  
140 0 0                   141 0 0                   142 0 0                  
143 0 0                   144 0 0                   145 0 0                  
146 0 0                   147 0 0                   148 0 0                  
149 0 0                   150 0 0                   151 0 0                  
152 0 0                   153 0 0                   154 0 0                  
155 0 0                   156 0 0                   157 0 0                  
158 0 0                   159 0 0                   160 0 0                  
161 0 0                   162 0 0                   163 0 0                  
164 0 0                   165 0 0                   166 0 0                  
167 0 0                   168 0 0                   169 0 0                  
170 0 0                   171 0 0                   172 0 0                  
173 0 0                   174 0 0                   175 0 0                  
176 0 0                   177 0 0                   178 0 0                  
179 0 0                   180 0 0                   181 0 0                  
182 0 0                   183 0 0                   184 0 0                  
185 0 0                   186 0 0                   187 0 0                  
188 0 0                   189 0 0                   190 0 0                  
191 0 0                   192 0 0                   193 0 0                  
194 0 0                   195 0 0                   196 0 0                  
197 0 0                   198 0 0                   199 0 0                  
200 0 0                   201 0 0                   202 0 0                  
203 0 0                   204 0 0                   205 0 0                  
206 0 0                   207 0 0                   208 0 0                  
209 0 0                   210 0 0                   211 0 0                  
212 0 0                   213 0 0                   214 0 0                  
215 0 0                   216 0 0                   217 0 0                  
218 0 0                   219 0 0                   220 0 0                  
221 0 0                   222 0 0                   223 0 0                  
224 0 0                   225 0 0                   226 0 0                  
227 0 0                   228 0 0                   229 0 0                  
230 0 0                   231 0 0                   232 0 0                  
233 0 0                   234 0 0                   235 0 0                  
236 0 0                   237 0 0                   238 0 0                  
239 0 0                   240 0 0                   241 0 0                  
242 0 0                   243 0 0                   244 0 0                  
245 0 0                   246 0 0                   247 0 0                  
248 0 0                   249 0 0                   250 0 0                  
251 0 0                   252 0 0                   253 0 0                  
254 0 0                   255 0 0                   256 0 0                  
257 0 0                   258 0 0                   259 0 0                  
260 0 0                   261 0 0                   262 0 0                  
263 0 0                   264 0 0                   265 0 0                  
266 0 0                   267 0 0                   268 0 0                  
269 0 0                   270 0 0                   271 0 0                  
272 0 0                   273 0 0                   274 0 0                  
275 0 0                   276 0 0                   277 0 0                  
278 0 0                   279 0 0                   280 0 0                  
281 0 0                   282 0 0                   283 0 0                  
284 0 0                   285 0 0                   286 0 0                  
287 0 0                   288 0 0                   289 0 0                  
290 0 0                   291 0 0                   292 0 0                  
293 0 0                   294 0 0                   295 0 0                  
296 0 0                   297 0 0                   298 0 0                  
299 0 0                   300 0 0                   301 0 0                  
302 0 0                   303 0 0                   304 0 0                  
305 0 0                   306 0 0                   307 0 0                  
308 0 0                   309 0 0                   310 0 0                  
311 0 0                   312 0 0                   313 0 0                  
314 0 0                   315 0 0                   316 0 0                  
317 0 0                   318 0 0                   319 0 0                  
320 0 0                   321 0 0                   322 0 0                  
323 0 0                   324 0 0                   325 0 0                  
326 0 0                   327 0 0                   328 0 0                  
329 0 0                   330 0 0                   331 0 0                  
332 0 0                   333 0 0                   334 0 0                  
335 0 0                   336 0 0                   337 0 0                  
338 0 0                   339 0 0                   340 0 0                  
341 0 0                   342 0 0                   343 0 0                  
344 0 0                   345 0 0                   346 0 0                  
347 0 0                   348 0 0                   349 0 0                  
350 0 0                   351 0 0                   352 0 0                  
353 0 0                   354 0 0                   355 0 0                  
356 0 0                   357 0 0                   358 0 0                  
359 0 0                   360 0 0                   361 0 0                  
362 0 0                   363 0 0                   364 0 0                  
365 0 0                   366 0 0                   367 0 0                  
368 0 0                   369 0 0                   370 0 0                  
371 0 0                   372 0 0                   373 0 0                  
374 0 0                   375 0 0                   376 0 0                  
377 0 0                   378 0 0                   379 0 0                  
380 0 0                   381 0 0                   382 0 0                  
383 0 0                   384 0 0                   385 0 0                  
386 0 0                   387 0 0                   388 0 0                  
389 0 0                   390 0 0                   391 0 0                  
392 0 0                   393 0 0                   394 0 0                  
395 0 0                   396 0 0                   397 0 0                  
398 0 0                   399 0 0                   400 0 0                  
401 0 0                   402 0 0                   403 0 0                  
404 0 0                   405 0 0                   406 0 0                  
407 0 0                   408 0 0                   409 0 0                  
410 0 0                   411 0 0                   412 0 0                  
413 0 0                   414 0 0                  



 



  50 51 52 53 54 55 56 57 58 59 60   Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                       41                       42                      
43                       44                       45                       46  
                    47                       48                       49        
              50                       51                       52              
        53                       54                       55                    
  56                       57                       58                       59
                      60                       61                       62      
                63                       64                       65            
          66                       67                       68                  
    69                       70                       71                      
72                       73                       74                       75  
                    76                       77                       78        
              79                       80                       81              
        82                       83                       84                    
  85                       86                       87                       88
                      89                       90                       91      
                92                       93                       94            
          95                       96                       97                  
    98                       99                       100                      
101                       102                       103                      
104                       105                       106                      
107                       108                       109                      
110                       111                       112                      
113                       114                       115                      
116                       117                       118                      
119                       120                       121                      
122                       123                       124                      
125                       126                       127                      
128                       129                       130                      
131                       132                       133                      
134                       135                       136                      
137                       138                       139                      
140                       141                       142                      
143                       144                       145                      
146                       147                       148                      
149                       150                       151                      
152                       153                       154                      
155                       156                       157                      
158                       159                       160                      
161                       162                       163                      
164                       165                       166                      
167                       168                       169                      
170                       171                       172                      
173                       174                       175                      
176                       177                       178                      
179                       180                       181                      
182                       183                       184                      
185                       186                       187                      
188                       189                       190                      
191                       192                       193                      
194                       195                       196                      
197                       198                       199                      
200                       201                       202                      
203                       204                       205                      
206                       207                       208                      
209                       210                       211                      
212                       213                       214                      
215                       216                       217                      
218                       219                       220                      
221                       222                       223                      
224                       225                       226                      
227                       228                       229                      
230                       231                       232                      
233                       234                       235                      
236                       237                       238                      
239                       240                       241                      
242                       243                       244                      
245                       246                       247                      
248                       249                       250                      
251                       252                       253                      
254                       255                       256                      
257                       258                       259                      
260                       261                       262                      
263                       264                       265                      
266                       267                       268                      
269                       270                       271                      
272                       273                       274                      
275                       276                       277                      
278                       279                       280                      
281                       282                       283                      
284                       285                       286                      
287                       288                       289                      
290                       291                       292                      
293                       294                       295                      
296                       297                       298                      
299                       300                       301                      
302                       303                       304                      
305                       306                       307                      
308                       309                       310                      
311                       312                       313                      
314                       315                       316                      
317                       318                       319                      
320                       321                       322                      
323                       324                       325                      
326                       327                       328                      
329                       330                       331                      
332                       333                       334                      
335                       336                       337                      
338                       339                       340                      
341                       342                       343                      
344                       345                       346                      
347                       348                       349                      
350                       351                       352                      
353                       354                       355                      
356                       357                       358                      
359                       360                       361                      
362                       363                       364                      
365                       366                       367                      
368                       369                       370                      
371                       372                       373                      
374                       375                       376                      
377                       378                       379                      
380                       381                       382                      
383                       384                       385                      
386                       387                       388                      
389                       390                       391                      
392                       393                       394                      
395                       396                       397                      
398                       399                       400                      
401                       402                       403                      
404                       405                       406                      
407                       408                       409                      
410                       411                       412                      
413                       414                      



 



  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   529 2               0   548 3
              0   521 4               0   507 5               0   515 6        
      0   274 7               0   374 8               0   516 9               0
  253 10               0   250 11               0   405 12               0   706
13               0   742 14               0   317 15               0   415 16  
            0   495 17               0   205 18               0   254 19        
      0   284 20               0   322 21               0   480 22              
0   169 23               0   399 24               0   530 25               0  
481 26               0   579 27               0   145 28               0   468
29               0   361 30               0   592 31               0   230 32  
            0   114 33               0   256 34               0   526 35        
      0   774 36               0   93 37               0   362 38              
0   406 39               0   312 40               0   639 41               0  
682 42               0   486 43               0   30 44               0   715 45
              0   85 46               0   26 47               0   416 48        
      0   731 49               0   45 50               0   86 51               0
  146 52               0   552 53               0   510 54               0   467
55               0   716 56               0   222 57               0   375 58  
            0   171 59               0   562 60               0   192 61        
      0   608 62               0   261 63               0   27 64              
0   112 65               0   289 66               0   333 67               0  
285 68               0   267 69               0   325 70               0   435
71               0   295 72               0   90 73               0   425 74    
          0   28 75               0   428 76               0   339 77          
    0   102 78               0   627 79               0   449 80               0
  447 81               0   331 82               0   459 83               0   299
84               0   434 85               0   430 86               0   424 87  
            0   489 88               0   351 89               0   492 90        
      0   524 91               0   355 92               0   646 93              
0   744 94               0   206 95               0   506 96               0  
135 97               0   108 98               0   241 99               0   610
100               0   381 101               0   388 102               0   668
103               0   622 104               0   342 105               0   733
106               0   151 107               0   536 108               0   320
109               0   453 110               0   531 111               0   649
112               0   736 113               0   755 114               0   101
115               0   271 116               0   334 117               0   618
118               0   281 119               0   508 120               0   664
121               0   740 122               0   497 123               0   168
124               0   729 125               0   597 126               0   578
127               0   734 128               0   172 129               0   501
130               0   741 131               0   674 132               0   251
133               0   265 134               0   723 135               0   137
136               0   623 137               0   154 138               0   423
139               0   444 140               0   259 141               0   419
142               0   561 143               0   420 144               0   296
145               0   460 146               0   335 147               0   512
148               0   264 149               0   411 150               0   386
151               0   1 152               0   204 153               0   353 154
              0   323 155               0   632 156               0   309 157  
            0   394 158               0   167 159               0   410 160    
          0   286 161               0   588 162               0   719 163      
        0   630 164               0   462 165               0   257 166        
      0   439 167               0   327 168               0   771 169          
    0   647 170               0   550 171               0   476 172            
  0   478 173               0   218 174               0   496 175              
0   474 176               0   595 177               0   518 178               0
  58 179               0   553 180               0   739 181               0  
502 182               0   613 183               0   380 184               0  
152 185               0   634 186               0   607 187               0  
364 188               0   726 189               0   372 190               0  
523 191               0   277 192               0   273 193               0  
371 194               0   276 195               0   308 196               0   65
197               0   313 198               0   121 199               0   451
200               0   53 201               0   656 202               0   349 203
              0   144 204               0   73 205               0   39 206    
          0   546 207               0   753 208               0   403 209      
        0   621 210               0   557 211               0   640 212        
      0   426 213               0   773 214               0   160 215          
    0   482 216               0   104 217               0   203 218            
  0   141 219               0   97 220               0   438 221               0
  337 222               0   354 223               0   178 224               0  
368 225               0   396 226               0   359 227               0  
147 228               0   473 229               0   488 230               0  
350 231               0   440 232               0   483 233               0  
527 234               0   56 235               0   485 236               0   148
237               0   302 238               0   275 239               0   545
240               0   38 241               0   64 242               0   127 243
              0   159 244               0   288 245               0   666 246  
            0   525 247               0   514 248               0   575 249    
          0   377 250               0   747 251               0   207 252      
        0   100 253               0   407 254               0   287 255        
      0   316 256               0   29 257               0   513 258            
  0   599 259               0   677 260               0   260 261              
0   701 262               0   266 263               0   262 264               0
  210 265               0   391 266               0   471 267               0  
40 268               0   215 269               0   18 270               0   231
271               0   311 272               0   68 273               0   345 274
              0   326 275               0   220 276               0   718 277  
            0   520 278               0   408 279               0   191 280    
          0   389 281               0   712 282               0   479 283      
        0   132 284               0   431 285               0   77 286          
    0   346 287               0   272 288               0   612 289            
  0   446 290               0   730 291               0   445 292              
0   91 293               0   384 294               0   66 295               0  
23 296               0   567 297               0   721 298               0   238
299               0   417 300               0   365 301               0   522
302               0   140 303               0   465 304               0   131
305               0   725 306               0   450 307               0   279
308               0   441 309               0   458 310               0   443
311               0   422 312               0   142 313               0   133
314               0   88 315               0   517 316               0   671 317
              0   469 318               0   735 319               0   436 320  
            0   301 321               0   212 322               0   263 323    
          0   722 324               0   179 325               0   36 326        
      0   105 327               0   103 328               0   19 329            
  0   11 330               0   37 331               0   187 332               0
  12 333               0   255 334               0   34 335               0   22
336               0   201 337               0   49 338               0   490 339
              0   161 340               0   94 341               0   61 342    
          0   182 343               0   124 344               0   143 345      
        0   20 346               0   96 347               0   292 348          
    0   493 349               0   95 350               0   42 351              
0   413 352               0   421 353               0   348 354               0
  437 355               0   180 356               0   456 357               0  
412 358               0   454 359               0   314 360               0  
278 361               0   756 362               0   294 363               0  
404 364               0   402 365               0   414 366               0  
240 367               0   300 368               0   511 369               0  
754 370               0   134 371               0   237 372               0  
338 373               0   464 374               0   455 375               0  
487 376               0   418 377               0   10 378               0   537
379               0   225 380               0   305 381               0   157
382               0   82 383               0   35 384               0   427 385
              0   290 386               0   603 387               0   194 388  
            0   466 389               0   398 390               0   293 391    
          0   25 392               0   123 393               0   687 394        
      0   21 395               0   283 396               0   452 397            
  0   52 398               0   188 399               0   268 400               0
  208 401               0   76 402               0   307 403               0  
163 404               0   764 405               0   498 406               0   55
407               0   297 408               0   9 409               0   14 410  
            0   242 411               0   748 412               0   217 413    
          0   181 414               0   156



 



  71 72 73 74 75 76 77 78 79   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date 1 1   1   14.5 6 10 1   2 4   1   10   0 1   3 1   1   30.25   15 1   4 1  
0   23 1 7 1   5 1   1   20 16 15 1   6 1   0   6 6 0 1   7 1   1   25   0 1   8
2   1   5.75 5.75 0 1   9 3   1   20   0 1   10 2   0   19.25   1.5 1   11 2   0
  30.75   3 1   12 2   1   9.25   3 1   13 3   0   0 10 0 1   14 2   0   8 24 0
1   15 2   0   12.5 0.75 0 1   16 1   0   0   25 1   17 2   1   19 19 0 1   18 1
  0   3 0.5 0 1   19 2   1   9 4 1.75 1   20 1   0   1   0 1   21 1   0   1.75  
0 1   22 1   0   0.25 13 0 1   23 2   0   0   8 1   24 1   1   7   1 1   25 1  
0   2   1.5 1   26 1   0   14 14 14 1   27 1   0   11.25   7.5 1   28 2   0   18
  2 1   29 3   0   12 21 2 1   30 1   0   15   1.75 1   31 1   0   23   20 1  
32 2   0   2   0 1   33 1   1   11   8 1   34 1   0   13   0 1   35 2   0   0.25
7 0 1   36 1   0   7 16 7 1   37 1   0   8   3 1   38 1   0   0.5   1.5 1   39 1
  0   0 20 4 1   40 1   0   15   10 1   41 3   1   7   0 1   42 1   0   3   15 1
  43 2   0   0.25 5 0 1   44 3   1   5   0 1   45 1   0   16.75   13 1   46 1  
0   4   8 1   47 1   0   10.5   4 1   48 1   1   2   2.25 1   49 1   0   6 10 1
1   50 1   0   8 0 0 1   51 1   0   1.25 8 1.25 1   52 2   0   8.75   5 1   53 1
  0   1.75 13.25 0 1   54 2   1   13   0 1   55 3   1   14 14 0 1   56 2   0  
13   2 1   57 1   0   6.25   5 1   58 1   0   5.5 5.5 1.25 1   59 1   1   11   2
1   60 2   1   8   0 1   61 1   0   5   2 1   62 2   0   26   0 1   63 1   0   8
  8 1   64 2   0   9 9 4 1   65 1   0   26   4 1   66 1   0   0   6 1   67 1   0
  3   0 1   68 3   1   35   0 1   69 1   0   1 1 0 1   70 1   1   23   1.75 1  
71 2   0   1 6.25 0 1   72 1   0   5   2 1   73 1   0   4 0 0 1   74 2   0  
0.25 3 0 1   75 2   0   7.75   1 1   76 1   0   15   2.5 1   77 2   0   6 6 0 1
  78 2   1   8   8 1   79 2   0   2.5 0 6 1   80 1   0   2   0 1   81 1   0   0
  8 1   82 2   1   12   0 1   83 1   0   2   0 1   84 3   1   14 16 5 1   85 1  
0   6.5   0 1   86 2   1   10   4 1   87 2   0   6.5   0 1   88 1   0   0 4.5 4
1   89 3   0   10.5 1.5 0 1   90 4   1   14 9.5 11.25 1   91 1   0   8 13 2.25 1
  92 3   0   23   2 1   93 1   0   4 13 6 1   94 2   0   5   0 1   95 2   0  
0.25   12 1   96 2   1   14 27 7 1   97 1   0   0   8 1   98 1   1   10 4 7.5 1
  99 1   0   25   6 1   100 1   1   12.5   5 1   101 1   0   7   8 1   102 1   0
  16.5 5 9 1   103 2   0   24   14 1   104 1   1   7   7 1   105 2   1   13 3 9
1   106 2   0   20.25   7 1   107 4   0   1   1.5 1   108 2   0   2 2 2 1   109
1   1   15   20 1   110 2   0   0   0 1   111 1   1   12.75   10 1   112 1   0  
5   1.5 1   113 1   0   13.25 0.25 2.5 1   114 1   0   2.25   9.75 1   115 2   0
  8.25 2.75 1 1   116 2   0   3.5 14 0 1   117 2   1   16.25   7 1   118 2   0  
6 5 5 1   119 1   0   23.25   7 1   120 1   0   0 8 20 1   121 2   0   6 10 0 1
  122 1   0   0.5 1 0 1   123 1   1   12   0 1   124 3   0   24.75   7 1   125 2
  0   1.5   7 1   126 1   0   35   12 1   127 1   1   7.5   0 1   128 1   0  
16.25   10 1   129 1   1   20   10 1   130 1   0   1 4 0 1   131 1   0   15   11
1   132 1   1   9   5 1   133 2   0   0   6 1   134 4   1   8.5 8 1 1   135 1  
0   10 10 8 1   136 1   0   10 11 1 1   137 2   0   0.25 6 8 1   138 2   1  
15.5   3.25 1   139 1   0   8.25   1 1   140 2   0   7.5 25 0 1   141 1   0   5
  0 1   142 1   0   5.75   1.75 1   143 1   0   5   0 1   144 1   0   2 0 0.25 1
  145 1   0   4.5   2.25 1   146 1   0   5   2 1   147 1   0   9.75   1 1   148
3   0   3.5 18 0 1   149 1   0   5.75   8 1   150 1   0   13   0 1   151 1   0  
9.75 5 5 1   152 1   0   0   8 1   153 2   0   15   3 1   154 1   0   27   4 1  
155 2   0   8   0 1   156 1   0   10   0 1   157 1   1   9.25   5.75 1   158 1  
0   1.5 0 2 1   159 1   1   5   1.5 1   160 1   0   18   1.25 1   161 3   0   34
25 0 1   162 2   1   18   0 1   163 2   1   7 7 0 1   164 1   0   4.25   5.75 1
  165 1   0   13   2 1   166 1   0   10   1.25 1   167 1   0   22   6 1   168 4
  1   7   0 1   169 2   1   32 2 4.5 1   170 1   0   10   2 1   171 2   0   0  
4 1   172 1   0   3   6 1   173 1   0   3.5 17.25 2 1   174 2   0   2.75 18 0 1
  175 2   1   5 5 3 1   176 1   0   0   12.75 1   177 1   0   11 7 5.25 1   178
1   0   1   1 1   179 2   0   0   5 1   180 1   0   12   1 1   181 1   0   5 0 4
1   182 2   1   11   12 1   183 2   1   9   0 1   184 1   0   0   2 1   185 1  
0   0 21 2 1   186 1   0   6.5 15 5 1   187 4   1   5 4.5 0 1   188 1   0   8 8
0 1   189 4   0   5 5 1.5 1   190 2   0   7.75   0 1   191 1   0   20 3.5 1.5 1
  192 2   1   19 17 15 1   193 2   0   24   0 1   194 1   0   0   0 1   195 1  
1   10 10 6 1   196 1   1   2 5.5 2 1   197 1   1   4 5 13 1   198 1   0   0   0
1   199 2   0   2.25 3 0 1   200 2   1   9.25   0 1   201 3   0   6   0 1   202
2   0   3   12.5 1   203 1   0   13   1 1   204 1   0   6.25 16.75 1.25 1   205
2   0   2 2 0 1   206 1   0   1.5   7 1   207 1   1   18   15 1   208 1   0   0
  10 1   209 1   0   8   2 1   210 3   0   27   3 1   211 2   1   8.25   0 1  
212 1   0   14.5   2 1   213 2   0   6.25   0 1   214 2   0   3.25 2.25 1 1  
215 1   0   0.5 0 5 1   216 2   0   6.25   0 1   217 2   1   8   0.5 1   218 1  
1   5   0 1   219 1   0   17   6 1   220 1   0   9.75   2.17 1   221 1   0   8
26 2 1   222 1   0   25.4 0 17 1   223 1   1   39   23 1   224 1   0   0.3 0 0 1
  225 2   1   15 8 0 1   226 1   0   9 9 8 1   227 2   0   10 10 0 1   228 1   0
  8   1.5 1   229 1   1   9   5 1   230 1   0   6 6 0 1   231 3   1   25   0 1  
232 3   0   0   0 1   233 3   0   30   0 1   234 2   0   21   0 1   235 1   0  
18 2 2.25 1   236 1   0   2.75 4 4 1   237 1   0   8.25 11 6.25 1   238 2   0  
14   0 1   239 1   1   25   1.5 1   240 1   0   6 2 3 1   241 1   0   8   0 1  
242 2   0   2 1.5 13 1   243 2   0   5   6 1   244 1   0   4.75   0.75 1   245 1
  1   10   2 1   246 1   0   27 1.5 0 1   247 1   1   3   3.5 1   248 2   0   14
  0 1   249 1   0   7   0.75 1   250 3   1   15   0 1   251 2   0   10 1 0 1  
252 1   0   2.5   6 1   253 1   1   10   8 1   254 2   1   14 9 3 1   255 1   0
  4.5   2.25 1   256 3   1   7.75   0 1   257 1   1   16   2.5 1   258 2   0  
11 10 0.5 1   259 3   1   13 2 3.5 1   260 1   0   2.5 8 5 1   261 1   0   16
4.25 0 1   262 2   0   7.5 2.5 9.5 1   263 1   0   0.5   0 1   264 1   0   3.25
  3 1   265 1   0   2.25   0 1   266 1   1   19   7 1   267 1   0   5   0 1  
268 1   0   11 0.25 2 1   269 1   0   0   0 1   270 2   0   6   0.25 1   271 1  
0   1   0 1   272 1   0   5 0 2.5 1   273 1   0   6   4 1   274 1   0   26   0 1
  275 1   0   5.1 0 12 1   276 1   1   7.9 0 0 1   277 1   1   32   6 1   278 1
  0   17   3 1   279 2   0   2 0.25 2 1   280 1   0   0   6.5 1   281 1   0   13
  10 1   282 1   1   23 0 4 1   283 1   0   9   0.25 1   284 1   0   27 12 1 1  
285 1   0   0   0 1   286 1   0   12 15 6.75 1   287 1   0   12 6 2.25 1   288 2
  0   17   12 1   289 1   1   3   3 1   290 2   1   0 6 0.5 1   291 1   0   24
21 4 1   292 1   0   5   1 1   293 1   0   1 1 1 1   294 1   1   34 32 21 1  
295 5   0   13   6.5 1   296 2   0   4 0 6 1   297 1   0   11   0 1   298 2   0
  8 8.5 0 1   299 2   0   2.25 4 0 1   300 2   1   9 2 5 1   301 3   1   18   0
1   302 1   1   12 14 0.25 1   303 2   0   12 7 0 1   304 1   1   21.5   1.25 1
  305 3   0   17   0 1   306 4   1   30 10.25 0 1   307 1   0   1 5 0 1   308 2
  1   29   0 1   309 1   0   1.5 17 0 1   310 1   0   4   0 1   311 1   0   12  
2 1   312 1   1   13   4 1   313 1   1   7 2 22 1   314 1   0   20   10 1   315
1   0   0   5 1   316 1   0   1.5   0 1   317 1   0   5 0 0 1   318 1   0   4 20
2 1   319 1   1   18   2 1   320 2   0   0.25   0 1   321 1   0   10   10 1  
322 2   0   18   0.5 1   323 1   0   5 4 9 1   324 2   0   28   8 1   325 1   1
  15   0.75 1   326 1   0   1 4.75 6 1   327 1   0   4   8 1   328 2   0   12 1
4 1   329 1   1   20   6 1   330 1   0   18   5 1   331 1   0   15   9 1   332 1
  0   6 22 4 1   333 1   0   3.5 10 2 1   334 1   0   15   13 1   335 1   0   7
0.75 0.5 1   336 1   0   8 15 3 1   337 4   1   28   6.5 1   338 1   0   5 4
1.25 1   339 1   0   14.5   2 1   340 1   0   11 11 4 1   341 1   0   9 1 2 1  
342 1   0   7 8 8 1   343 1   0   4 3 0 1   344 1   0   6   6 1   345 1   0   1
20 4 1   346 1   0   2   16 1   347 1   0   8.25 4.5 8 1   348 1   1   16.5 0 3
1   349 1   0   13   2.25 1   350 2   1   16   4 1   351 2   0   24 19 8 1   352
1   1   3.75   4 1   353 1   0   6 5 0 1   354 1   1   11   4.5 1   355 2   0  
2.75 21 2.25 1   356 2   0   2   0 1   357 2   0   5   0 1   358 1   0   3.5   0
1   359 1   0   0.25   5.25 1   360 2   1   13.25   6.5 1   361 2   0   17   0 1
  362 2   0   0 22 0 1   363 1   0   16 18 5 1   364 3   1   8   0 1   365 1   0
  4   0 1   366 1   0   6   0 1   367 1   0   0   3.5 1   368 2   1   7 7 6 1  
369 3   0   15 11 8 1   370 1   0   16.75 12.5 0 1   371 1   0   6.5 7.75 1.5 1
  372 1   0   0 0.75 0 1   373 1   1   8   0 1   374 1   0   1 6 0 1   375 2   0
  16   0 1   376 1   0   11   0 1   377 2   0   1   0 1   378 2   0   9   0 1  
379 2   1   15   1.25 1   380 1   1   30   12 1   381 1   1   3   1 1   382 1  
0   7 1 0 1   383 2   0   5   10 1   384 2   1   0   9 1   385 1   0   1   1.5 1
  386 2   1   5   3 1   387 1   0   2.5 12 1.5 1   388 1   0   18   3 1   389 1
  0   10 6.5 0 1   390 1   0   15.6 0 0 1   391 1   0   0.75 0.15 0 1   392 1  
0   9.9 2 2.6 1   393 2   0   16 1 0 1   394 3   1   4.2 4 0 1   395 2   0   14
1 0 1   396 1   0   12 2.11 0 1   397 1   0   6 0 4 1   398 1   0   3.67 0 1 1  
399 1   0   4 0 1 1   400 1   1   4.25 2.5 0 1   401 1   0   3 1 5 1   402 1   0
  1.1 2 0 1   403 1   0   4 0 10 1   404 1   0   0.1 1 0 1   405 1   0   5 4 0 1
  406 1   0   0.7 0 2 1   407 1   0   8.5 0 5 1   408 2   1   2 0 1.3 1   409 1
  0   1 22 2 1   410 1   0   0.01 0 0 1   411 1   0   16 1 2 1   412 2   1   12
0 1.67 1   413 1   0   15 0 0.75 1   414 3   0   1 0 0 1  



 



  80 81 82 83 84 85 86 87 88 89   Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1             768       2             797       3             796       4
            789       5             757       6             725       7        
    795       8             801       9             780       10             795
      11             793       12             751       13             784      
14             777       15             779       16             809       17  
          791       18             726       19             779       20        
    739       21             775       22             756       23            
736       24             793       25             763       26             760  
    27             760       28             782       29             753      
30             757       31             727       32             792       33  
          799       34             796       35             771       36        
    776       37             800       38             724       39            
710       40             793       41             768       42             721  
    43             767       44             771       45             769      
46             731       47             770       48             788       49  
          782       50             757       51             802       52        
    794       53             791       54             779       55            
730       56             758       57             791       58             794  
    59             730       60             797       61             729      
62             817       63             786       64             801       65  
          709       66             808       67             777       68        
    790       69             784       70             799       71            
800       72             752       73             789       74             789  
    75             731       76             755       77             799      
78             789       79             787       80             757       81  
          788       82             724       83             713       84        
    788       85             774       86             736       87            
770       88             764       89             771       90             738  
    91             790       92             780       93             806      
94             790       95             788       96             810       97  
          778       98             743       99             780       100      
      746       101             772       102             752       103        
    772       104             799       105             731       106          
  729       107             791       108             772       109            
780       110             787       111             801       112            
777       113             780       114             807       115            
781       116             789       117             797       118            
788       119             805       120             788       121            
787       122             770       123             794       124            
801       125             782       126             728       127            
783       128             782       129             812       130            
753       131             774       132             790       133            
733       134             779       135             775       136            
768       137             762       138             777       139            
769       140             775       141             783       142            
726       143             770       144             776       145            
785       146             798       147             803       148            
782       149             760       150             772       151            
788       152             768       153             767       154            
722       155             805       156             771       157            
735       158             749       159             732       160            
802       161             790       162             800       163            
778       164             732       165             763       166            
786       167             747       168             769       169            
793       170             787       171             764       172            
787       173             792       174             744       175            
760       176             782       177             772       178            
790       179             791       180             793       181            
758       182             787       183             789       184            
750       185             770       186             800       187            
772       188             784       189             776       190            
781       191             730       192             786       193            
725       194             726       195             733       196            
787       197             711       198             793       199            
764       200             783       201             767       202            
764       203             764       204             790       205            
730       206             797       207             786       208            
790       209             789       210             777       211            
721       212             736       213             767       214            
765       215             808       216             784       217            
773       218             782       219             793       220            
774       221             712       222             785       223            
774       224             749       225             799       226            
800       227             703       228             778       229            
809       230             778       231             790       232            
735       233             761       234             787       235            
701       236             765       237             743       238            
791       239             801       240             790       241            
769       242             795       243             793       244            
801       245             811       246             765       247            
752       248             742       249             782       250            
764       251             808       252             795       253            
786       254             746       255             737       256            
796       257             802       258             759       259            
757       260             766       261             798       262            
753       263             801       264             726       265            
777       266             776       267             755       268            
768       269             792       270             785       271            
784       272             786       273             749       274            
766       275             752       276             807       277            
791       278             790       279             762       280            
782       281             739       282             794       283            
781       284             799       285             796       286            
795       287             804       288             804       289            
784       290             773       291             743       292            
800       293             739       294             809       295            
783       296             799       297             769       298            
800       299             731       300             793       301            
783       302             777       303             755       304            
762       305             795       306             784       307            
755       308             766       309             732       310            
716       311             790       312             778       313            
796       314             795       315             779       316            
774       317             770       318             728       319            
815       320             800       321             780       322            
777       323             790       324             793       325            
735       326             800       327             807       328            
791       329             773       330             805       331            
816       332             787       333             775       334            
758       335             742       336             727       337            
783       338             808       339             764       340            
737       341             745       342             795       343            
780       344             792       345             777       346            
770       347             777       348             777       349            
800       350             784       351             751       352            
726       353             792       354             780       355            
768       356             738       357             789       358            
790       359             766       360             753       361            
748       362             724       363             767       364            
745       365             765       366             764       367            
815       368             724       369             727       370            
777       371             725       372             782       373            
779       374             791       375             813       376            
797       377             772       378             801       379            
712       380             684       381             713       382            
790       383             761       384             749       385            
824       386             772       387             789       388            
771       389             778       390             781       391            
759       392             790       393             793       394            
781       395             743       396             740       397            
800       398             741       399             757       400            
802       401             764       402             776       403            
759       404             768       405             791       406            
757       407             755       408             804       409            
731       410             756       411             794       412            
766       413             754       414             751      



 



  90 91 92 93 94 95 96 97 98   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History 1                 000000000000 2                 000000000000
3                 000000000000 4                 000000000000 5                
000000000000 6                 000000000000 7                 000000000000 8    
            000000000000 9                 000000000000 10                
000000000000 11                 000000000000 12                 000000000000 13
                000000000000 14                 000000000000 15                
000000000000 16                 000000000000 17                 000000000000 18
                000000000000 19                 000000000000 20                
000000000000 21                 000000000000 22                 000000000000 23
                000000000000 24                 000000000000 25                
000000000000 26                 000000000000 27                 000000000000 28
                000000000000 29                 000000000000 30                
000000000000 31                 000000000000 32                 000000000000 33
                000000000000 34                 000000000000 35                
000000000000 36                 000000000000 37                 000000000000 38
                000000000000 39                 000000000000 40                
000000000000 41                 000000000000 42                 000000000000 43
                000000000000 44                 000000000000 45                
000000000000 46                 000000000000 47                 000000000000 48
                000000000000 49                 000000000000 50                
000000000000 51                 000000000000 52                 000000000000 53
                000000000000 54                 000000000000 55                
000000000000 56                 000000000000 57                 000000000000 58
                000000000000 59                 000000000000 60                
000000000000 61                 000000000000 62                 000000000000 63
                000000000000 64                 000000000000 65                
000000000000 66                 000000000000 67                 000000000000 68
                000000000000 69                 000000000000 70                
000000000000 71                 000000000000 72                 000000000000 73
                000000000000 74                 000000000000 75                
000000000000 76                 000000000000 77                 000000000000 78
                000000000000 79                 000000000000 80                
000000000000 81                 000000000000 82                 000000000000 83
                000000000000 84                 000000000000 85                
000000000000 86                 000000000000 87                 000000000000 88
                000000000000 89                 000000000000 90                
000000000000 91                 000000000000 92                 000000000000 93
                000000000000 94                 000000000000 95                
000000000000 96                 000000000000 97                 000000000000 98
                000000000000 99                 000000000000 100                
000000000000 101                 000000000000 102                 000000000000
103                 000000000000 104                 000000000000 105          
      000000000000 106                 000000000000 107                
000000000000 108                 000000000000 109                 000000000000
110                 000000000000 111                 000000000000 112          
      000000000000 113                 000000000000 114                
000000000000 115                 000000000000 116                 000000000000
117                 000000000000 118                 000000000000 119          
      000000000000 120                 000000000000 121                
000000000000 122                 000000000000 123                 000000000000
124                 000000000000 125                 000000000000 126          
      000000000000 127                 000000000000 128                
000000000000 129                 000000000000 130                 000000000000
131                 000000000000 132                 000000000000 133          
      000000000000 134                 000000000000 135                
000000000000 136                 000000000000 137                 000000000000
138                 000000000000 139                 000000000000 140          
      000000000000 141                 000000000000 142                
000000000000 143                 000000000000 144                 000000000000
145                 000000000000 146                 000000000000 147          
      000000000000 148                 000000000000 149                
000000000000 150                 000000000000 151                 000000000000
152                 000000000000 153                 000000000000 154          
      000000000000 155                 000000000000 156                
000000000000 157                 000000000000 158                 000000000000
159                 000000000000 160                 000000000000 161          
      000000000000 162                 000000000000 163                
000000000000 164                 000000000000 165                 000000000000
166                 000000000000 167                 000000000000 168          
      000000000000 169                 000000000000 170                
000000000000 171                 000000000000 172                 000000000000
173                 000000000000 174                 000000000000 175          
      000000000000 176                 000000000000 177                
000000000000 178                 000000000000 179                 000000000000
180                 000000000000 181                 000000000000 182          
      000000000000 183                 000000000000 184                
000000000000 185                 000000000000 186                 000000000000
187                 000000000000 188                 000000000000 189          
      000000000000 190                 000000000000 191                
000000000000 192                 000000000000 193                 000000000000
194                 000000000000 195                 000000000000 196          
      000000000000 197                 000000000000 198                
000000000000 199                 000000000000 200                 000000000000
201                 000000000000 202                 000000000000 203          
      000000000000 204                 000000000000 205                
000000000000 206                 000000000000 207                 000000000000
208                 000000000000 209                 000000000000 210          
      000000000000 211                 000000000000 212                
000000000000 213                 000000000000 214                 000000000000
215                 000000000000 216                 000000000000 217          
      000000000000 218                 000000000000 219                
000000000000 220                 000000000000 221                 000000000000
222                 000000000000 223                 000000000000 224          
      000000000000 225                 000000000000 226                
000000000000 227                 000000000000 228                 000000000000
229                 000000000000 230                 000000000000 231          
      000000000000 232                 000000000000 233                
000000000000 234                 000000000000 235                 000000000000
236                 000000000000 237                 000000000000 238          
      000000000000 239                 000000000000 240                
000000000000 241                 000000000000 242                 000000000000
243                 000000000000 244                 000000000000 245          
      000000000000 246                 000000000000 247                
000000000000 248                 000000000000 249                 000000000000
250                 000000000000 251                 000000000000 252          
      000000000000 253                 000000000000 254                
000000000000 255                 000000000000 256                 000000000000
257                 000000000000 258                 000000000000 259          
      000000000000 260                 000000000000 261                
000000000000 262                 000000000000 263                 000000000000
264                 000000000000 265                 000000000000 266          
      000000000000 267                 000000000000 268                
000000000000 269                 000000000000 270                 000000000000
271                 000000000000 272                 000000000000 273          
      000000000000 274                 000000000000 275                
000000000000 276                 000000000000 277                 000000000000
278                 000000000000 279                 000000000000 280          
      000000000000 281                 000000000000 282                
000000000000 283                 000000000000 284                 000000000000
285                 000000000000 286                 000000000000 287          
      000000000000 288                 000000000000 289                
000000000000 290                 000000000000 291                 000000000000
292                 000000000000 293                 000000000000 294          
      000000000000 295                 000000000000 296                
000000000000 297                 000000000000 298                 000000000000
299                 000000000000 300                 000000000000 301          
      000000000000 302                 000000000000 303                
000000000000 304                 000000000000 305                 000000000000
306                 000000000000 307                 000000000000 308          
      000000000000 309                 000000000000 310                
000000000000 311                 000000000000 312                 000000000000
313                 000000000000 314                 000000000000 315          
      000000000000 316                 000000000000 317                
000000000000 318                 000000000000 319                 000000000000
320                 000000000000 321                 000000000000 322          
      000000000000 323                 000000000000 324                
000000000000 325                 000000000000 326                 000000000000
327                 000000000000 328                 000000000000 329          
      000000000000 330                 000000000000 331                
000000000000 332                 000000000000 333                 000000000000
334                 000000000000 335                 000000000000 336          
      000000000000 337                 000000000000 338                
000000000000 339                 000000000000 340                 000000000000
341                 000000000000 342                 000000000000 343          
      000000000000 344                 000000000000 345                
000000000000 346                 000000000000 347                 000000000000
348                 000000000000 349                 000000000000 350          
      000000000000 351                 000000000000 352                
000000000000 353                 000000000000 354                 000000000000
355                 000000000000 356                 000000000000 357          
      000000000000 358                 000000000000 359                
000000000000 360                 000000000000 361                 000000000000
362                 000000000000 363                 000000000000 364          
      000000000000 365                 000000000000 366                
000000000000 367                 000000000000 368                 000000000000
369                 000000000000 370                 000000000000 371          
      000000000000 372                 000000000000 373                
000000000000 374                 000000000000 375                 000000000000
376                 000000000000 377                 000000000000 378          
      000000000000 379                 000000000000 380                
000000000000 381                 000000000000 382                 000000000000
383                 000000000000 384                 000000000000 385          
      000000000000 386                 000000000000 387                
000000000000 388                 000000000000 389                 000000000000
390                 000000000000 391                 000000000000 392          
      000000000000 393                 000000000000 394                
000000000000 395                 000000000000 396                 000000000000
397                 000000000000 398                 000000000000 399          
      000000000000 400                 000000000000 401                
000000000000 402                 000000000000 403                 000000000000
404                 000000000000 405                 000000000000 406          
      000000000000 407                 000000000000 408                
000000000000 409                 000000000000 410                 000000000000
411                 000000000000 412                 000000000000 413          
      000000000000 414                 000000000000



 



  99 100 101 102 103 104 105 106 107   Months Bankruptcy Months Foreclosure
Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator 1     15577.06 0.00 0.00 0.00 15577.06 15577.06 1 2    
34676.62 0.00 0.00 0.00 34676.62 34676.62 1 3     28307.42   0.00   28307.42
28307.42 1 4     13609.95 11165.59 0.00 0.00 24775.54 24775.54 1 5     30117.42
0.00 0.00 0.00 30117.42 30117.42 1 6     2371.03 6426.74 5126.57 0.00 8797.77
13924.34 1 7     43301.37   0.00   43301.37 43301.37 1 8     9496.32 37174.01
0.00 0.00 46670.33 46670.33 1 9     129400.00   0.00   129400.00 129400.00 1 10
    35416.68 0.00 63570.83 0.00 35416.68 98987.51 1 11     12360.40   1932.87  
12360.40 14293.27 1 12     13315.45   0.00   13315.45 13315.45 1 13     12500.00
9689.42 0.00 0.00 22189.42 22189.42 1 14     11587.50 10783.33 0.00 0.00
22370.83 22370.83 1 15     19759.92 0.00 13000.00 0.00 19759.92 32759.92 1 16  
  2228.90 783.90 9538.92 0.00 3012.80 12551.72 1 17     63425.00 0.00 0.00 0.00
63425.00 63425.00 1 18     9916.67 6435.10 0.00 0.00 16351.77 16351.77 1 19    
0.00 0.00 11176.00 2876.00 0.00 14052.00 1 20     39583.34 0.00 0.00 0.00
39583.34 39583.34 1 21     12476.04   13605.70   12476.04 26081.74 1 22    
23083.33 0.00 0.00 0.00 23083.33 23083.33 1 23     13668.05 820.33 214.53 0.00
14488.38 14702.91 1 24     38141.37 0.00 0.00 0.00 38141.37 38141.37 1 25    
18750.00 0.00 0.00 0.00 18750.00 18750.00 1 26     12154.14 7599.78 0.00 0.00
19753.92 19753.92 1 27     24894.62 0.00 0.00 0.00 24894.62 24894.62 1 28    
21949.46   0.00   21949.46 21949.46 1 29     9866.66 10000.00 0.00 0.00 19866.66
19866.66 1 30     2774.00 0.00 14072.91 0.00 2774.00 16846.91 1 31     25677.16
0.00 3573.72 0.00 25677.16 29250.88 1 32     21075.58 0.00 0.00 0.00 21075.58
21075.58 0 33     28524.12 0.00 0.00 0.00 28524.12 28524.12 1 34     15866.82
0.00 0.00 0.00 15866.82 15866.82 1 35     1972.00 9350.00 33537.97 0.00 11322.00
44859.97 1 36     11196.79 8670.92 0.00 0.00 19867.71 19867.71 1 37     23666.67
  0.00   23666.67 23666.67 1 38     13332.80   0.00   13332.80 13332.80 1 39    
16250.00 0.00 0.00 0.00 16250.00 16250.00 1 40     14444.45 0.00 0.00 0.00
14444.45 14444.45 1 41     30437.91 0.00 0.00 0.00 30437.91 30437.91 1 42    
13767.17   0.00   13767.17 13767.17 1 43     29041.09 2105.44 0.00 0.00 31146.53
31146.53 1 44     150757.58 0.00 0.00 0.00 150757.58 150757.58 1 45     21666.67
0.00 0.00 0.00 21666.67 21666.67 1 46     20833.33 0.00 0.00 0.00 20833.33
20833.33 1 47     14401.51   2538.12   14401.51 16939.63 1 48     18024.84 0.00
0.00 0.00 18024.84 18024.84 1 49     16666.67 12016.66 0.00 4677.45 28683.33
33360.78 0 50     31254.00 8333.33 0.00 0.00 39587.33 39587.33 1 51     7934.66
10166.67 0.00 0.00 18101.33 18101.33 1 52     9843.17 0.00 0.00 6116.88 9843.17
15960.05 1 53     13333.33 7891.39 0.00 0.00 21224.72 21224.72 1 54     48581.59
0.00 0.00 0.00 48581.59 48581.59 1 55     15781.48 13603.02 0.00 0.00 29384.50
29384.50 1 56     31250.00 0.00 8333.34 0.00 31250.00 39583.34 1 57     12589.79
  0.00   12589.79 12589.79 1 58     13110.00 15022.80 0.00 0.00 28132.80
28132.80 1 59     75000.00   0.00   75000.00 75000.00 1 60     86525.38 0.00
0.00 0.00 86525.38 86525.38 1 61     5286.96   0.00   5286.96 5286.96 1 62    
41666.66 0.00 0.00 0.00 41666.66 41666.66 1 63     33333.34 0.00 0.00 0.00
33333.34 33333.34 1 64     12499.00 8750.00 0.00 0.00 21249.00 21249.00 1 65    
23800.00   0.00   23800.00 23800.00 1 66     0.00   26950.00   0.00 26950.00 1
67     12500.00   2083.33   12500.00 14583.33 1 68     74167.33   0.00  
74167.33 74167.33 1 69     30000.00 7295.83 0.00 0.00 37295.83 37295.83 1 70    
25334.09 0.00 0.00 0.00 25334.09 25334.09 1 71     19500.00 6666.67 0.00 1717.27
26166.67 27883.94 1 72     16250.00 0.00 7259.95 0.00 16250.00 23509.95 1 73    
3592.20 13333.34 0.00 0.00 16925.54 16925.54 1 74     12500.00 8333.34 0.00 0.00
20833.34 20833.34 1 75     18284.32   3629.00   18284.32 21913.32 1 76     0.00
0.00 37753.35 0.00 0.00 37753.35 1 77     13668.63 8618.61 0.00 0.00 22287.24
22287.24 1 78     36916.31   0.00   36916.31 36916.31 1 79     46666.00 0.00
0.00 0.00 46666.00 46666.00 1 80     40000.00 0.00 0.00 0.00 40000.00 40000.00 1
81     0.00 0.00 11022.67 6430.95 0.00 17453.62 1 82     0.00   42957.50   0.00
42957.50 1 83     20464.00   0.00   20464.00 20464.00 1 84     9536.08 5589.67
0.00 0.00 15125.75 15125.75 1 85     8333.33   6654.50   8333.33 14987.83 1 86  
  50093.29   0.00   50093.29 50093.29 1 87     8825.40 0.00 5306.17 0.00 8825.40
14131.57 1 88     0.00 27083.33 0.00 6491.17 27083.33 33574.50 1 89     8970.00
3818.88 0.00 0.00 12788.88 12788.88 1 90     3131.75 9017.70 3352.50 0.00
12149.45 15501.95 1 91     12499.50 7875.40 0.00 0.00 20374.90 20374.90 1 92    
12161.91   0.00   12161.91 12161.91 1 93     14568.00 7215.62 0.00 0.00 21783.62
21783.62 1 94     55457.50 0.00 0.00 0.00 55457.50 55457.50 1 95     16666.67  
0.00   16666.67 16666.67 1 96     16533.21 17038.75 0.00 0.00 33571.96 33571.96
1 97     0.00 2299.90 12341.11 0.00 2299.90 14641.01 1 98     20248.67 11740.64
0.00 0.00 31989.31 31989.31 1 99     24666.68 0.00 0.00 0.00 24666.68 24666.68 1
100     12802.42   10692.86   12802.42 23495.28 1 101     17250.00   0.00  
17250.00 17250.00 1 102     10951.20 1627.33 388.24 0.00 12578.53 12966.77 1 103
    37084.92   19183.13   37084.92 56268.05 1 104     22815.00   0.00   22815.00
22815.00 1 105     16321.41 0.00 0.00 0.00 16321.41 16321.41 1 106     31097.32
0.00 0.00 0.00 31097.32 31097.32 1 107     17666.67 0.00 0.00 0.00 17666.67
17666.67 1 108     16258.08 15512.92 0.00 0.00 31771.00 31771.00 1 109    
17547.49   0.00   17547.49 17547.49 1 110     3164.70 0.00 13000.00 0.00 3164.70
16164.70 1 111     23279.17   0.00   23279.17 23279.17 1 112     30420.33   0.00
  30420.33 30420.33 1 113     11166.34 7916.67 0.00 0.00 19083.01 19083.01 1 114
    26660.25 0.00 0.00 0.00 26660.25 26660.25 1 115     8266.27 8741.16 0.00
0.00 17007.43 17007.43 1 116     9374.99 8039.99 0.00 0.00 17414.98 17414.98 1
117     24189.16 0.00 0.00 0.00 24189.16 24189.16 1 118     12340.84 19044.05
0.00 0.00 31384.89 31384.89 1 119     13033.63 0.00 0.00 0.00 13033.63 13033.63
1 120     8183.79 10147.03 0.00 0.00 18330.82 18330.82 1 121     14043.92
6258.34 0.00 0.00 20302.26 20302.26 1 122     22916.67 1.00 0.00 0.00 22917.67
22917.67 1 123     12979.58   0.00   12979.58 12979.58 1 124     16848.00   0.00
  16848.00 16848.00 1 125     29166.66   0.00   29166.66 29166.66 1 126    
14150.00   0.00   14150.00 14150.00 1 127     28143.08 0.00 0.00 0.00 28143.08
28143.08 1 128     9999.99 0.00 11857.78 0.00 9999.99 21857.77 1 129    
11571.29   33091.12   11571.29 44662.41 1 130     5625.00 17499.99 0.00 0.00
23124.99 23124.99 1 131     13905.84 0.00 0.00 0.00 13905.84 13905.84 1 132    
28498.98   0.00   28498.98 28498.98 1 133     0.00 0.00 6300.39 6852.10 0.00
13152.49 1 134     12915.06 14333.74 0.00 0.00 27248.80 27248.80 1 135    
8926.67 11683.34 0.00 0.00 20610.01 20610.01 1 136     5833.34 10000.00 11772.33
0.00 15833.34 27605.67 1 137     17500.00 0.00 0.00 0.00 17500.00 17500.00 1 138
    0.00   19423.80   0.00 19423.80 1 139     16666.66   0.00   16666.66
16666.66 1 140     5001.58 5036.38 5028.84 0.00 10037.96 15066.80 1 141    
13032.94   0.00   13032.94 13032.94 1 142     14914.84   0.00   14914.84
14914.84 1 143     33074.99 0.00 0.00 0.00 33074.99 33074.99 1 144     5416.66
11250.00 0.00 0.00 16666.66 16666.66 1 145     18291.00 0.00 0.00 0.00 18291.00
18291.00 1 146     8032.60   13486.63   8032.60 21519.23 1 147     13375.75  
0.00   13375.75 13375.75 1 148     14997.32 7274.80 7293.97 2976.66 22272.12
32542.75 1 149     28154.83   5566.87   28154.83 33721.70 1 150     12402.16  
8125.00   12402.16 20527.16 1 151     10114.19 16503.17 0.00 0.00 26617.36
26617.36 1 152     0.00 1655.00 7232.25 0.00 1655.00 8887.25 1 153     10112.92
0.00 0.00 0.00 10112.92 10112.92 1 154     32400.00 0.00 0.00 0.00 32400.00
32400.00 1 155     27565.96 0.00 0.00 0.00 27565.96 27565.96 1 156     11423.57
  0.00   11423.57 11423.57 1 157     22503.00   0.00   22503.00 22503.00 1 158  
  14875.00 0.00 0.00 0.00 14875.00 14875.00 1 159     36123.66 0.00 0.00 0.00
36123.66 36123.66 1 160     15112.75   0.00   15112.75 15112.75 1 161    
3920.06 1206.00 0.00 0.00 5126.06 5126.06 1 162     42678.83   0.00   42678.83
42678.83 1 163     3250.00 3250.00 12083.22 0.00 6500.00 18583.22 1 164    
18450.49 0.00 0.00 0.00 18450.49 18450.49 1 165     14884.78   0.00   14884.78
14884.78 1 166     16614.66   0.00   16614.66 16614.66 0 167     12051.00 0.00
19744.71 0.00 12051.00 31795.71 1 168     24420.53   0.00   24420.53 24420.53 1
169     3494.00 0.00 2007.33 0.00 3494.00 5501.33 1 170     36837.67 0.00 0.00
0.00 36837.67 36837.67 1 171     33243.35 0.00 0.00 0.00 33243.35 33243.35 1 172
    22500.00 0.00 0.00 0.00 22500.00 22500.00 1 173     0.00 9280.95 7554.15
0.00 9280.95 16835.10 1 174     0.00 15124.55 0.00 0.00 15124.55 15124.55 1 175
    20242.08 0.00 2504.75 2504.75 20242.08 25251.58 1 176     1996.20 3461.93
1500.00 14859.79 5458.13 21817.92 1 177     0.00 4166.67 20496.00 0.00 4166.67
24662.67 1 178     38750.00   0.00   38750.00 38750.00 1 179     1942.70 889.70
0.00 937.43 2832.40 3769.83 1 180     17197.29   0.00   17197.29 17197.29 1 181
    13785.68 0.00 0.00 0.00 13785.68 13785.68 1 182     12458.33   7584.41  
12458.33 20042.74 1 183     42124.32 0.00 24858.00 0.00 42124.32 66982.32 1 184
    15833.34 0.00 0.00 0.00 15833.34 15833.34 1 185     6182.80 5391.67 0.00
0.00 11574.47 11574.47 1 186     10643.51 5000.00 0.00 0.00 15643.51 15643.51 1
187     48275.02 48275.24 0.00 0.00 96550.26 96550.26 1 188     20086.50 6902.00
0.00 0.00 26988.50 26988.50 1 189     11707.00 11135.32 0.00 0.00 22842.32
22842.32 1 190     0.00 0.00 15812.02 0.00 0.00 15812.02 1 191     12334.44
15618.50 0.00 0.00 27952.94 27952.94 1 192     22287.41 10729.75 0.00 0.00
33017.16 33017.16 1 193     16666.67 0.00 15000.00 0.00 16666.67 31666.67 1 194
    14166.67   0.00   14166.67 14166.67 1 195     9154.88 9154.84 0.00 0.00
18309.72 18309.72 1 196     4286.53 7000.00 0.00 2059.33 11286.53 13345.86 1 197
    10776.67 2169.00 1278.20 0.00 12945.67 14223.87 1 198     11284.72   3477.79
  11284.72 14762.51 1 199     11608.00 6149.86 4423.46 0.00 17757.86 22181.32 1
200     15451.83 0.00 0.00 0.00 15451.83 15451.83 1 201     58333.33 0.00 0.00
0.00 58333.33 58333.33 1 202     30609.66   0.00   30609.66 30609.66 1 203    
17014.40 0.00 0.00 0.00 17014.40 17014.40 1 204     9235.91 12070.83 0.00 0.00
21306.74 21306.74 1 205     11104.17 7083.34 0.00 0.00 18187.51 18187.51 1 206  
  9957.17   1190.50   9957.17 11147.67 1 207     0.00   33946.54   0.00 33946.54
1 208     0.00   15673.58   0.00 15673.58 1 209     32972.10 0.00 0.00 0.00
32972.10 32972.10 1 210     10947.37   9073.00   10947.37 20020.37 1 211    
63397.00   0.00   63397.00 63397.00 1 212     16980.99   0.00   16980.99
16980.99 1 213     15834.00   0.00   15834.00 15834.00 1 214     20011.58
8500.00 0.00 0.00 28511.58 28511.58 1 215     15228.42 0.00 0.00 0.00 15228.42
15228.42 1 216     14583.33 0.00 38280.96 0.00 14583.33 52864.29 1 217    
40066.33 0.00 0.00 0.00 40066.33 40066.33 1 218     41105.02 0.00 0.00 0.00
41105.02 41105.02 1 219     23750.00 0.00 0.00 0.00 23750.00 23750.00 1 220    
13312.12 0.00 18550.03 0.00 13312.12 31862.15 1 221     30416.67 9106.34 0.00
0.00 39523.01 39523.01 1 222     24142.00 0.00 -1761.00 0.00 24142.00 22381.00 1
223     20739.50 0.00 0.00 0.00 20739.50 20739.50 1 224     9750.00 0.00 3670.00
0.00 9750.00 13420.00 1 225     19798.84 1377.85 0.00 0.00 21176.69 21176.69 1
226     8404.93 2500.00 0.00 0.00 10904.93 10904.93 1 227     17166.67 12924.42
0.00 0.00 30091.09 30091.09 1 228     12916.67   19541.66   12916.67 32458.33 1
229     17982.18   0.00   17982.18 17982.18 1 230     16041.67 14091.87 0.00
0.00 30133.54 30133.54 1 231     27207.25 0.00 0.00 0.00 27207.25 27207.25 1 232
    29166.67   0.00   29166.67 29166.67 1 233     34000.00   0.00   34000.00
34000.00 1 234     47480.33 0.00 0.00 0.00 47480.33 47480.33 1 235     27954.60
0.00 0.00 0.00 27954.60 27954.60 1 236     6454.54 39166.66 0.00 0.00 45621.20
45621.20 1 237     32118.76 29166.66 0.00 0.00 61285.42 61285.42 1 238    
40000.00 0.00 0.00 0.00 40000.00 40000.00 1 239     45500.00   0.00   45500.00
45500.00 1 240     15946.95 18055.55 0.00 0.00 34002.50 34002.50 1 241    
17500.00 0.00 0.00 0.00 17500.00 17500.00 1 242     17916.68 21166.67 0.00 0.00
39083.35 39083.35 1 243     11650.75 0.00 969.94 0.00 11650.75 12620.69 1 244  
  26389.91 0.00 0.00 0.00 26389.91 26389.91 1 245     24638.01   0.00   24638.01
24638.01 1 246     7880.38 4502.56 0.00 0.00 12382.94 12382.94 1 247    
18315.29   0.00   18315.29 18315.29 1 248     20833.33 0.00 44142.12 0.00
20833.33 64975.45 1 249     27631.24 0.00 0.00 0.00 27631.24 27631.24 1 250    
42942.50 0.00 0.00 0.00 42942.50 42942.50 1 251     14698.50 12912.68 2397.84
0.00 27611.18 30009.02 1 252     20833.34 0.00 0.00 0.00 20833.34 20833.34 1 253
    14302.59   0.00   14302.59 14302.59 1 254     17744.75 2426.67 0.00 723.17
20171.42 20894.59 1 255     16666.67 0.00 0.00 0.00 16666.67 16666.67 1 256    
65107.88 0.00 0.00 0.00 65107.88 65107.88 1 257     16666.67 0.00 14586.75 0.00
16666.67 31253.42 1 258     33333.34 20741.42 0.00 0.00 54074.76 54074.76 1 259
    23174.63 2195.45 0.00 0.00 25370.08 25370.08 1 260     10644.01 1451.00 0.00
0.00 12095.01 12095.01 1 261     4375.00 7727.54 0.00 0.00 12102.54 12102.54 1
262     12545.88 6183.32 4968.98 0.00 18729.20 23698.18 1 263     23735.00 0.00
0.00 0.00 23735.00 23735.00 1 264     27083.33   0.00   27083.33 27083.33 1 265
    13333.34   0.00   13333.34 13333.34 1 266     24673.62 0.00 0.00 0.00
24673.62 24673.62 1 267     11000.00   2701.04   11000.00 13701.04 1 268    
25000.00 0.00 79988.07 0.00 25000.00 104988.07 1 269     14583.30   0.00  
14583.30 14583.30 1 270     19856.90 0.00 0.00 0.00 19856.90 19856.90 1 271    
22750.00   0.00   22750.00 22750.00 1 272     13333.32 3500.00 0.00 0.00
16833.32 16833.32 1 273     32973.00   0.00   32973.00 32973.00 1 274    
16193.26 0.00 0.00 0.00 16193.26 16193.26 1 275   13445 8916.00 0.00 4529.00
0.00 8916.00 13445.00 1 276     14524.00 0.00 0.00 0.00 14524.00 14524.00 1 277
    12962.58 0.00 0.00 0.00 12962.58 12962.58 1 278     20000.00 0.00 0.00 0.00
20000.00 20000.00 1 279     16666.67 11665.33 0.00 0.00 28332.00 28332.00 1 280
    0.00   20000.00   0.00 20000.00 1 281     21101.93 0.00 0.00 0.00 21101.93
21101.93 1 282     15866.16 0.00 0.00 0.00 15866.16 15866.16 1 283     16666.66
0.00 41666.66 0.00 16666.66 58333.32 1 284     11095.41 17448.34 0.00 0.00
28543.75 28543.75 1 285     2024.80 837.80 12330.22 0.00 2862.60 15192.82 1 286
    14015.12 29166.67 0.00 0.00 43181.79 43181.79 1 287     18333.33 10416.66
0.00 0.00 28749.99 28749.99 1 288     37666.67 0.00 0.00 0.00 37666.67 37666.67
1 289     49825.51 0.00 0.00 0.00 49825.51 49825.51 1 290     0.00 19365.71 0.00
0.00 19365.71 19365.71 1 291     10108.80 11484.25 0.00 0.00 21593.05 21593.05 1
292     15472.93 0.00 0.00 0.00 15472.93 15472.93 1 293     19996.85 0.00 0.00
0.00 19996.85 19996.85 1 294     7691.75 4874.28 0.00 0.00 12566.03 12566.03 1
295     14139.08 0.00 0.00 0.00 14139.08 14139.08 1 296     9425.87 8000.01 0.00
0.00 17425.88 17425.88 1 297     20833.34 0.00 0.00 0.00 20833.34 20833.34 1 298
    21595.84 0.00 0.00 0.00 21595.84 21595.84 1 299     14375.62 10265.42 0.00
0.00 24641.04 24641.04 1 300     6676.91 2850.00 8785.95 0.00 9526.91 18312.86 1
301     128176.34   0.00   128176.34 128176.34 1 302     0.00 59380.85 0.00 0.00
59380.85 59380.85 1 303     9273.34 2035.00 0.00 3981.01 11308.34 15289.35 1 304
    0.00   153949.66   0.00 153949.66 1 305     10000.00 0.00 15990.00 0.00
10000.00 25990.00 1 306     19462.50 8674.99 0.00 0.00 28137.49 28137.49 1 307  
  15888.61 0.00 0.00 0.00 15888.61 15888.61 1 308     67702.00 0.00 0.00 0.00
67702.00 67702.00 1 309     17902.36 9513.29 0.00 0.00 27415.65 27415.65 1 310  
  54863.63   0.00   54863.63 54863.63 1 311     28683.76 0.00 0.00 0.00 28683.76
28683.76 1 312     37001.70   0.00   37001.70 37001.70 1 313     14116.58
3883.76 0.00 0.00 18000.34 18000.34 1 314     16220.55 0.00 5016.25 0.00
16220.55 21236.80 1 315     8250.00   0.00   8250.00 8250.00 1 316     33333.67
  0.00   33333.67 33333.67 1 317     7313.24 17500.66 0.00 0.00 24813.90
24813.90 1 318     1972.00 0.00 36810.24 0.00 1972.00 38782.24 0 319    
79166.67 0.00 0.00 0.00 79166.67 79166.67 1 320     11833.33   3635.68  
11833.33 15469.01 1 321     16652.50 0.00 0.00 0.00 16652.50 16652.50 1 322    
39750.00   0.00   39750.00 39750.00 0 323     9176.74 12286.36 0.00 0.00
21463.10 21463.10 1 324     22487.50 0.00 2416.66 0.00 22487.50 24904.16 1 325  
  15568.83 0.00 0.00 5637.00 15568.83 21205.83 1 326     12612.25 4476.05
5519.66 0.00 17088.30 22607.96 1 327     15071.33   0.00   15071.33 15071.33 1
328     10487.49 5416.67 0.00 0.00 15904.16 15904.16 1 329     53183.49   0.00  
53183.49 53183.49 1 330     51280.00   0.00   51280.00 51280.00 1 331    
23614.00 0.00 0.00 0.00 23614.00 23614.00 1 332     16999.97 10088.16 0.00 0.00
27088.13 27088.13 1 333     13518.50 126.17 0.00 0.00 13644.67 13644.67 1 334  
  16750.00   0.00   16750.00 16750.00 1 335     11500.00 10000.00 0.00 0.00
21500.00 21500.00 1 336     13471.58 0.00 0.00 0.00 13471.58 13471.58 1 337    
14894.05   0.00   14894.05 14894.05 1 338     11607.08 18000.00 0.00 0.00
29607.08 29607.08 1 339     10638.75   0.00   10638.75 10638.75 1 340    
6634.66 8333.34 0.00 0.00 14968.00 14968.00 1 341     13175.00 8733.46 0.00 0.00
21908.46 21908.46 1 342     20833.34 7891.67 0.00 0.00 28725.01 28725.01 1 343  
  12133.76 7704.42 0.00 0.00 19838.18 19838.18 1 344     30589.42 0.00 0.00 0.00
30589.42 30589.42 1 345     16696.88 3358.64 0.00 0.00 20055.52 20055.52 1 346  
  8644.87 0.00 0.00 0.00 8644.87 8644.87 1 347     19826.46 5805.00 0.00 0.00
25631.46 25631.46 1 348     7679.00 0.00 607.00 0.00 7679.00 8286.00 1 349    
32006.43 0.00 0.00 0.00 32006.43 32006.43 1 350     21394.37 0.00 0.00 0.00
21394.37 21394.37 1 351     7386.44 7231.32 0.00 0.00 14617.76 14617.76 1 352  
  83028.75   16776.33   83028.75 99805.08 1 353     11357.98 8235.07 0.00 0.00
19593.05 19593.05 1 354     0.00 0.00 21324.80 0.00 0.00 21324.80 1 355    
7772.24 8547.78 0.00 0.00 16320.02 16320.02 1 356     38048.87   0.00   38048.87
38048.87 1 357     12515.98 0.00 5157.58 0.00 12515.98 17673.56 1 358    
9870.84   0.00   9870.84 9870.84 1 359     20000.00   0.00   20000.00 20000.00 1
360     28012.54 0.00 0.00 0.00 28012.54 28012.54 1 361     15899.50 0.00
2415.83 0.00 15899.50 18315.33 1 362     0.00 20677.83 0.00 0.00 20677.83
20677.83 1 363     10619.44 4345.16 0.00 0.00 14964.60 14964.60 1 364    
40268.36 0.00 0.00 0.00 40268.36 40268.36 1 365     17833.34   0.00   17833.34
17833.34 1 366     0.00 0.00 46603.07 0.00 0.00 46603.07 1 367     7065.00
4149.44 0.00 290.90 11214.44 11505.34 1 368     29526.41 4333.33 0.00 0.00
33859.74 33859.74 1 369     10150.49 11365.25 5544.47 0.00 21515.74 27060.21 1
370     15437.84 7096.50 0.00 0.00 22534.34 22534.34 1 371     15608.36 13916.67
0.00 0.00 29525.03 29525.03 1 372     33333.33 30833.31 0.00 0.00 64166.64
64166.64 1 373     0.00 0.00 13440.30 0.00 0.00 13440.30 1 374     18750.00
17564.08 0.00 0.00 36314.08 36314.08 1 375     24166.66   2500.00   24166.66
26666.66 1 376     11370.00   4375.58   11370.00 15745.58 1 377     13750.00  
0.00   13750.00 13750.00 1 378     19166.66 0.00 0.00 0.00 19166.66 19166.66 1
379     92106.00   0.00   92106.00 92106.00 1 380     17333.35 0.00 0.00 0.00
17333.35 17333.35 1 381     31049.84 0.00 0.00 0.00 31049.84 31049.84 1 382    
25833.34 4889.36 0.00 0.00 30722.70 30722.70 1 383     39077.75   10398.75  
39077.75 49476.50 1 384     9480.63 1043.62 9128.30 0.00 10524.25 19652.55 1 385
    19912.04   0.00   19912.04 19912.04 1 386     70519.50   0.00   70519.50
70519.50 1 387     8924.93 13175.07 0.00 0.00 22100.00 22100.00 1 388    
21666.67 0.00 0.00 0.00 21666.67 21666.67 1 389     8691.00 14745.84 0.00 0.00
23436.84 23436.84 1 390     32108.34   51857.26   32108.34 83965.6 1 391    
6437.49 10833.33 0 0 17270.82 17270.82 1 392     21253.4   0 0 21253.4 21253.4 1
393     83333   -101.58 0 83333 83231.42 1 394       4921.25 0 9313.17 4921.25
14234.42 1 395     29166.18   -2573.13 0 29166.18 26593.05 1 396     18551.87
24506.27 -2943.83 0 43058.14 40114.31 1 397     13750   0   13750 13750 1 398  
  17050.00   21666.67 0.00 17050.00 38716.67 1 399     20000.00   8548.39  
20000.00 28548.39 1 400     7437.52 12638.88 11261.4 -252.38 20076.4 31085.42 1
401     12937.49   0 0 12937.49 12937.49 1 402     26666.68   0.00 0.00 26666.68
26666.68 1 403     2916.66   37868.59   2916.66 40785.25 1 404     15833.33  
0.00 0.00 15833.33 15833.33 1 405     20000 7750 0 0 27750 27750 1 406    
13541.68   0   13541.68 13541.68 1 407     16666.67 0 -25 0 16666.67 16641.67 1
408     6763.03   9780.33   6763.03 16543.36 1 409     0 109375 0 0 109375
109375 1 410     12950   0   12950 12950 1 411     29989.94 0 0 0 29989.94
29989.94 1 412         71953.37   0.00 71953.365 1 413     8915.59 0.00 3158.00
0.00 8915.59 12073.59 1 414     19178.06 0.00 10937.50 0.00 19178.06 30115.56 1



 



  108 109 110 111 112 113 114 115 116   Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI 1 5   3   4   54985.66 6777.42 0.435090 2 5   3   4  
107847.78 10597.28 0.305603 3 5   3   4   907459.67 5107.14 0.180417 4 5   3   4
  36935.73 4173.81 0.168465 5 5   3   4   123927.86 9965.40 0.330885 6 5   3   4
  108674.87 3556.12 0.255389 7 5   3   4   718153.35 6486.93 0.149809 8 5   3  
4   88406.42 9003.73 0.192922 9 5   3   4   8141123.80 14815.91 0.114497 10 5  
3   4   1055578.97 18123.52 0.183089 11 5   3   4   176499.68 6330.92 0.442930
12 5   3   4   202544.45 5749.41 0.431785 13 5   3   4   287750.39 8203.41
0.369699 14 5   3   4   556666.72 7967.42 0.356152 15 5   3   4   267822.29
10178.64 0.310704 16 5   3   4   20947.56 3559.15 0.283559 17 5   3   4  
210334.04 7956.16 0.125442 18 5   3   4   122986.48 4884.62 0.298721 19 5   3  
4   51268.65 5838.31 0.415479 20 5   3   4   196036.18 9345.55 0.236098 21 5   3
  4   491245.26 6482.80 0.248557 22 5   3   4   424450.73 6509.50 0.282000 23 5
  3   4   450504.48 5171.34 0.351722 24 5   3   4   140821.23 4658.32 0.122133
25 5   3   4   88212.62 5622.23 0.299852 26 5   3   4   94730.02 5996.36
0.303553 27 5   3   4   118659.88 4456.06 0.178997 28 5   3   4   109743.86
5780.46 0.263353 29 5   3   4   118345.80 8835.62 0.444746 30 5   3   4  
137088.00 5653.92 0.335606 31 5   3   4   994576.20 7771.14 0.265672 32 5   3  
4   292811.35 8503.22 0.403463 33 5   3   4   110417.28 8106.58 0.284201 34 5  
3   4   126460.46 4521.44 0.284962 35 5   3   4   2491429.24 19031.84 0.424250
36 5   3   4   413475.03 5056.23 0.254495 37 5   3   4   50103.33 4347.85
0.183712 38 5   3   4   63682.54 4950.94 0.371335 39 5   3   4   802365.68
6803.27 0.418663 40 5   3   4   219896.34 4702.95 0.325589 41 5   3   4  
59763.20 8594.14 0.282350 42 5   3   4   40627.00 4858.24 0.352886 43 5   3   4
  167644.80 11964.47 0.384135 44 5   3   4   248337.66 20951.84 0.138977 45 5  
3   4   255135.11 7343.20 0.338917 46 5   3   4   4020010.15 8720.31 0.418575 47
5   3   4   85118.02 5924.31 0.349731 48 5   3   4   54444.89 6096.49 0.338227
49 5   3   4   52061.80 6482.63 0.194319 50 5   3   4   131971.50 9646.17
0.243668 51 5   3   4   205899.54 3484.47 0.192498 52 5   3   4   549061.52
6962.89 0.436270 53 5   3   4   54393.09 3842.97 0.181061 54 4   3   4  
179989.78 9020.53 0.185678 55 5   3   4   942693.56 11602.09 0.394837 56 5   3  
4   1645145.55 16128.07 0.407446 57 5   3   4   148153.62 4983.32 0.395822 58 5
  3   4   199932.75 8847.85 0.314503 59 5   3   4   305662.84 18004.95 0.240066
60 5   3   4   682210.10 7163.26 0.082788 61 5   3   4   374446.15 2201.44
0.416390 62 5   3   4   3341757.44 18137.04 0.435289 63 5   3   4   869940.90
6690.67 0.200720 64 5   3   4   164807.55 6702.74 0.315438 65 5   3   4  
544991.08 4508.86 0.189448 66 5   3   4   740988.16 7728.88 0.286786 67 5   3  
4   275368.19 5150.98 0.353210 68 5   3   4   275702.70 23677.70 0.319247 69 5  
3   4   171096.60 6327.27 0.169651 70 5   3   4   526477.90 7191.16 0.283853 71
5   3   4   286605.05 9006.79 0.323010 72 5   3   4   262457.74 5200.19 0.221191
73 5   3   4   136693.74 3974.34 0.234813 74 5   3   4   123023.02 6111.96
0.293374 75 5   3   4   134142.40 7256.92 0.331165 76 5   3   4   658888.14
9774.49 0.258904 77 5   3   4   107666.68 7476.34 0.335454 78 5   3   4  
433058.80 14071.91 0.381184 79 5   3   4   232409.32 11658.24 0.249823 80 5   3
  4   1152706.28 5809.16 0.145229 81 5   3   4   71131.17 5322.52 0.304952 82 5
  3   4   231616.88 8413.53 0.195857 83 5   3   4   490382.36 5671.82 0.277161
84 5   3   4   114543.57 6766.96 0.447380 85 5   3   4   633369.46 6594.38
0.439982 86 5   3   4   178988.37 9100.90 0.181679 87 5   3   4   73648.94
5097.58 0.360723 88 5   3   4   200801.17 5599.66 0.166783 89 5   3   4  
174449.56 4041.58 0.316023 90 5   3   4   443960.72 6942.21 0.447828 91 5   3  
4   944663.46 4858.90 0.238475 92 5   3   4   187841.80 4256.25 0.349966 93 5  
3   4   67568.47 4617.93 0.211991 94 5   3   4   397321.42 8237.21 0.148532 95 5
  3   4   68212.12 4303.45 0.258207 96 5   3   4   257610.35 8017.19 0.238806 97
5   3   4   128663.85 6494.90 0.443610 98 5   3   4   38421.67 6098.41 0.190639
99 5   3   4   300476.36 5894.89 0.238982 100 5   3   4   151568.39 7365.49
0.313488 101 5   3   4   400051.72 6215.57 0.360323 102 5   3   4   124230.17
5728.97 0.441819 103 5   3   4   398865.75 12368.67 0.219817 104 5   3   4  
2974658.96 10174.46 0.445955 105 5   3   4   321800.67 6162.74 0.377586 106 5  
3   4   270026.16 12294.29 0.395349 107 5   3   4   53992.87 4355.59 0.246543
108 5   3   4   137122.47 6183.27 0.194620 109 5   3   4   1201262.87 6020.58
0.343102 110 5   3   4   2061741.76 7030.14 0.434907 111 5   3   4   56347.15
8177.32 0.351272 112 5   3   4   228411.04 10043.97 0.330173 113 5   3   4  
117622.98 5310.40 0.278279 114 5   3   4   1161619.23 4596.12 0.172396 115 5   3
  4   68029.33 5249.45 0.308656 116 5   3   4   124742.11 7208.16 0.413906 117 5
  3   4   128952.75 8338.70 0.344729 118 5   3   4   108725.78 8202.63 0.261356
119 5   3   4   348283.67 3507.23 0.269091 120 5   3   4   207847.86 3986.24
0.217461 121 5   3   4   170227.98 6465.05 0.318440 122 5   3   4   102844.46
4661.18 0.203388 123 4   3   4   203197.31 5400.30 0.416061 124 5   3   4  
90861.08 6387.25 0.379110 125 5   3   4   492765.70 9253.68 0.317269 126 5   3  
4   373114.82 4615.63 0.326193 127 5   3   4   298162.41 12434.06 0.441816 128 5
  3   4   76471.41 5650.41 0.258508 129 5   3   4   248895.12 4819.34 0.107906
130 5   3   4   193376.38 9824.26 0.424833 131 5   3   4   52238.32 4806.90
0.345675 132 5   3   4   181809.77 12647.79 0.443798 133 5   3   4   43383.04
5077.37 0.386039 134 4   3   4   324618.01 7710.70 0.282974 135 5   3   4  
302141.22 7484.71 0.363159 136 5   3   4   126547.60 8796.74 0.318657 137 5   3
  4   1185080.08 7447.53 0.425573 138 5   3   4   227494.54 8734.40 0.449675 139
5   3   4   415188.58 5254.26 0.315256 140 5   3   4   146767.07 5878.37
0.390154 141 5   3   4   138909.10 3724.89 0.285806 142 5   3   4   33866.17
4861.16 0.325928 143 5   3   4   675657.53 9987.19 0.301956 144 5   3   4  
459357.92 5616.30 0.336978 145 5   3   4   988547.85 4819.61 0.263496 146 5   3
  4   67983.12 3913.79 0.181874 147 5   3   4   69061.43 4425.21 0.330838 148 5
  3   4   182281.51 6099.42 0.187428 149 5   3   4   135390.17 6678.45 0.198046
150 5   3   4   36677.24 6681.43 0.325492 151 5   3   4   710149.69 7086.39
0.266232 152 5   3   4   131088.00 3609.96 0.406195 153 5   3   4   144690.45
4172.95 0.412636 154 5   3   4   393895.17 9097.37 0.280783 155 5   3   4  
120500.29 6000.56 0.217680 156 5   3   4   279435.05 4081.31 0.357271 157 5   3
  4   354936.67 8171.87 0.363146 158 5   3   4   181380.25 4603.20 0.309459 159
5   3   4   73069.62 7330.50 0.202928 160 5   3   4   37498.31 5017.07 0.331976
161 5   3   4   178086.09 2558.68 0.499151 162 5   3   4   102050.72 6699.25
0.156969 163 5   3   4   292099.77 8475.68 0.456093 164 5   3   4   47678.56
7366.43 0.399254 165 5   3   4   159089.05 5258.24 0.353263 166 5   3   4  
154173.47 4990.48 0.300366 167 5   3   4   506979.30 6137.78 0.193038 168 5   3
  4   216211.60 6262.03 0.256425 169 5   3   4   741700.66 1305.35 0.237279 170
5   3   4   154023.39 4190.69 0.113761 171 5   3   4   99501.34 8387.90 0.252318
172 5   3   4   93921.17 6902.53 0.306779 173 5   3   4   75844.83 4748.64
0.282068 174 5   3   4   148363.34 5346.50 0.353498 175 5   3   4   582910.51
11443.01 0.453160 176 5   3   4   3837909.85 5758.97 0.263956 177 5   3   4  
41102.82 6553.34 0.265719 178 5   3   4   161714.58 9152.25 0.236187 179 5   3  
4   513063.23 1404.28 0.372505 180 5   3   4   28815.57 4097.03 0.238237 181 5  
3   4   95531.55 4530.54 0.328641 182 5   3   4   122389.12 8075.32 0.402905 183
5   3   4   284914.38 14100.85 0.210516 184 5   3   4   180093.94 5852.03
0.369602 185 5   3   4   649482.72 5018.04 0.433544 186 5   3   4   52006.49
4561.35 0.291581 187 5   3   4   77317.95 8630.14 0.089385 188 5   3   4  
237443.36 5811.00 0.215314 189 5   3   4   250411.07 9680.78 0.423809 190 5   3
  4   43255.46 5838.94 0.369272 191 5   3   4   278392.51 6846.93 0.244945 192 5
  3   4   674766.19 10587.41 0.320664 193 5   3   4   166511.38 7958.50 0.251321
194 5   3   4   92826.69 4703.65 0.332022 195 5   3   4   92881.28 7268.26
0.396962 196 5   3   4   330045.64 4878.01 0.365507 197 5   3   4   1526661.25
4679.40 0.328982 198 5   3   4   283820.69 5656.48 0.383165 199 5   3   4  
104876.96 8641.86 0.389601 200 5   3   4   238870.30 6344.68 0.410610 201 5   3
  4   370513.03 14266.99 0.244577 202 5   3   4   390216.36 9583.18 0.313077 203
5   3   4   347056.73 4163.47 0.244703 204 5   3   4   44231.63 4744.78 0.222689
205 5   3   4   107153.54 6355.15 0.349424 206 5   3   4   98014.70 5202.15
0.466658 207 5   3   4   356546.81 7899.50 0.232704 208 5   3   4   5448570.09
7769.71 0.495720 209 5   3   4   74365.06 5914.17 0.179369 210 5   3   4  
263578.69 6926.81 0.345988 211 5   3   4   402133.00 12359.18 0.194949 212 5   3
  4   82400.73 7098.83 0.418046 213 5   3   4   160365.70 5843.09 0.369022 214 5
  3   4   229012.80 9937.17 0.348531 215 5   3   4   128322.75 5303.10 0.348237
216 5   3   4   465692.31 13194.03 0.249583 217 5   3   4   408519.57 7067.58
0.176397 218 5   3   4   97758.40 8103.28 0.197136 219 5   3   4   128271.72
5094.40 0.214501 220 5   3   4   38836.17 7299.20 0.229087 221 5   3   4  
417990.85 12500.81 0.316292 222 5   3   4   1034870.52 7885.01 0.352308 223 5  
3   4   960522.95 4166.42 0.200893 224 5   3   4   503639.66 5442.23 0.405531
225 5   3   4   154597.02 7465.35 0.352527 226 5   3   4   147974.07 4106.41
0.376565 227 5   3   4   208734.67 11322.46 0.376273 228 5   3   4   30264.62
4879.53 0.150332 229 5   3   4   80166.13 6868.31 0.381951 230 5   3   4  
163595.61 6018.36 0.199723 231 5   3   4   2397168.04 12098.17 0.444667 232 5  
3   4   1316173.77 8236.41 0.282391 233 5   3   4   1913779.63 15638.27 0.459949
234 5   3   4   652162.68 14620.76 0.307933 235 5   3   4   190628.63 5118.01
0.183083 236 5   3   4   616891.46 8880.53 0.194658 237 5   3   4   3262006.86
6199.88 0.101164 238 5   3   4   916794.24 7204.40 0.180110 239 5   3   4  
948532.58 7456.72 0.163884 240 5   3   4   410971.89 6914.14 0.203342 241 5   3
  4   363616.23 5000.40 0.285737 242 5   3   4   147582.35 11798.76 0.301887 243
5   3   4   315453.75 5266.46 0.417288 244 5   3   4   719831.54 6649.39
0.251967 245 5   3   4   57087.22 11056.33 0.448751 246 5   3   4   119516.24
3145.90 0.254051 247 5   3   4   41780.03 4807.93 0.262509 248 5   3   4  
124169.49 10138.57 0.156037 249 5   3   4   34058.02 3500.24 0.126677 250 5   3
  4   274358.71 7750.73 0.180491 251 5   3   4   619007.79 10359.80 0.345223 252
5   3   4   1392385.29 6565.15 0.315127 253 5   3   4   333648.26 4767.94
0.333362 254 5   3   4   285674.93 9305.72 0.445365 255 5   3   4   155492.73
6254.45 0.375267 256 5   3   4   454325.74 10085.15 0.154899 257 4   3   4  
310887.28 7013.83 0.224418 258 5   3   4   395254.23 9366.13 0.173207 259 5   3
  4   307512.38 7203.94 0.283954 260 5   3   4   185649.52 4737.82 0.391717 261
5   3   4   953793.51 5430.89 0.448740 262 5   3   4   185918.07 9614.78
0.405718 263 5   3   4   575197.55 8184.73 0.344838 264 5   3   4   1421705.30
6804.25 0.251234 265 5   3   4   147339.40 5011.98 0.375898 266 5   3   4  
177834.43 6691.61 0.271205 267 5   3   4   47547.40 6095.35 0.444882 268 5   3  
4   2758450.64 12633.63 0.120334 269 5   3   4   501928.66 4706.89 0.322759 270
5   3   4   676415.46 8298.40 0.417910 271 5   3   4   699011.55 4233.21
0.186075 272 5   3   4   26967.55 6981.74 0.414757 273 5   3   4   66807.03
9193.14 0.278808 274 5   3   4   580435.52 5935.41 0.366536 275 5   3   4  
59237.06 4841.88 0.360125 276 5   3   4   108804.60 5938.14 0.408850 277 5   3  
4   255312.50 4592.80 0.354312 278 5   3   4   250629.58 5948.62 0.297431 279 5
  3   4   189361.82 8944.81 0.315714 280 5   3   4   34992.16 7065.00 0.353250
281 5   3   4   106313.02 6899.70 0.326970 282 5   3   4   474499.43 5532.72
0.348712 283 5   3   4   324655.45 10061.21 0.172478 284 5   3   4   252913.36
7314.71 0.256263 285 5   3   4   963417.39 6078.65 0.400100 286 5   3   4  
488496.67 12105.71 0.280343 287 5   3   4   38306.29 5079.69 0.176685 288 5   3
  4   498485.76 14178.45 0.376419 289 5   3   4   374469.30 8371.03 0.168007 290
5   3   4   136917.10 8108.87 0.418723 291 5   3   4   79179.76 6346.87 0.293931
292 5   3   4   79031.51 4725.05 0.305375 293 5   3   4   272723.99 7951.67
0.397646 294 4   3   4   559217.45 3812.95 0.303433 295 5   3   4   212052.38
5661.63 0.400424 296 5   3   4   75021.95 5975.18 0.342891 297 5   3   4  
379033.18 4857.65 0.233167 298 5   3   4   111651.00 5022.95 0.232589 299 5   3
  4   109091.24 7061.90 0.286591 300 5   3   4   158093.63 7821.15 0.427085 301
5   3   4   442953.24 11426.02 0.089143 302 5   3   4   138966.30 9087.94
0.153045 303 5   3   4   37434.02 4882.73 0.319355 304 5   3   4   608415.68
14373.51 0.093365 305 5   3   4   173563.59 7405.85 0.284950 306 5   3   4  
303274.03 8242.93 0.292952 307 5   3   4   234734.05 5313.39 0.334415 308 5   3
  4   2240709.59 19334.74 0.285586 309 5   3   4   2665420.47 7690.17 0.280503
310 5   3   4   391102.72 8449.77 0.154014 311 5   3   4   2906524.93 8619.07
0.300486 312 5   3   4   69649.68 7593.41 0.205218 313 5   3   4   119152.01
5824.15 0.323558 314 5   3   4   787168.35 6475.38 0.304913 315 5   3   4  
65384.26 3301.22 0.400148 316 5   3   4   60051.92 4772.31 0.143168 317 5   3  
4   90780.94 7050.52 0.284136 318 5   3   4   323664.36 6222.53 0.160448 319 5  
3   4   154493.65 10860.80 0.137189 320 5   3   4   147987.25 6858.36 0.443361
321 5   3   4   126384.91 4695.92 0.281995 322 5   3   4   328528.79 8880.79
0.223416 323 5   3   4   42829.17 5557.12 0.258915 324 5   3   4   556638.59
7393.10 0.296862 325 5   3   4   128409.82 9435.62 0.444954 326 5   3   4  
126263.05 6843.45 0.302701 327 5   3   4   161949.64 5215.49 0.346054 328 5   3
  4   92055.18 4897.97 0.307968 329 5   3   4   920371.86 7043.20 0.132432 330 5
  3   4   465272.70 6584.92 0.128411 331 5   3   4   610666.47 4067.28 0.172240
332 5   3   4   55658.22 4548.83 0.167927 333 5   3   4   110762.12 4409.41
0.323160 334 5   3   4   524725.31 5668.43 0.338414 335 5   3   4   57381.10
5421.70 0.252172 336 5   3   4   69348.25 5522.22 0.409916 337 5   3   4  
703195.11 6222.78 0.417803 338 5   3   4   122485.58 6036.68 0.203893 339 5   3
  4   216293.92 4511.66 0.424078 340 5   3   4   68566.31 5293.42 0.353649 341 5
  3   4   86310.50 6223.08 0.284049 342 5   3   4   99965.31 4547.71 0.158319
343 5   3   4   39320.36 4715.50 0.237698 344 5   3   4   164728.25 5532.59
0.180866 345 5   3   4   204420.60 6309.59 0.314606 346 5   3   4   61102.44
3860.94 0.446616 347 5   3   4   310277.08 4187.10 0.163358 348 5   3   4  
149248.73 3690.35 0.445372 349 5   3   4   623985.24 4135.39 0.129205 350 5   3
  4   123190.17 6373.43 0.297902 351 5   3   4   47018.83 6885.08 0.471008 352 5
  3   4   176606.11 8755.40 0.087725 353 5   3   4   67010.68 3849.21 0.196458
354 5   3   4   6401819.37 9884.94 0.463542 355 5   3   4   62111.33 6339.74
0.388464 356 5   3   4   102402.66 4740.51 0.124590 357 5   3   4   350859.37
5777.10 0.326878 358 5   3   4   97224.18 3975.62 0.402764 359 5   3   4  
48868.15 6275.50 0.313775 360 5   3   4   137845.60 5626.77 0.200866 361 5   3  
4   148312.71 7990.17 0.436256 362 5   3   4   53270.06 7759.60 0.375262 363 5  
3   4   195535.77 5741.63 0.383681 364 5   3   4   320834.47 16626.69 0.412897
365 5   3   4   128247.09 3926.42 0.220173 366 5   3   4   70405.65 8150.32
0.174888 367 5   3   4   89228.92 4203.94 0.365390 368 5   3   4   791682.99
10253.07 0.302810 369 5   3   4   162738.15 11538.01 0.426383 370 5   3   4  
105652.76 4369.79 0.193917 371 5   3   4   264565.11 6886.71 0.233250 372 5   3
  4   174430.62 11166.21 0.174019 373 5   3   4   103047.49 3741.17 0.278355 374
5   3   4   1032491.77 8135.15 0.224022 375 5   3   4   151932.00 6853.41
0.257003 376 5   3   4   121751.86 4208.20 0.267262 377 5   3   4   465813.04
5869.17 0.426849 378 5   3   4   211466.08 7244.04 0.377950 379 4   3   4  
1030596.87 26224.14 0.284717 380 5   3   4   376579.80 6476.14 0.373623 381 5  
3   4   1007171.67 9034.94 0.290982 382 5   3   4   63513.24 7752.93 0.252352
383 5   3   4   328146.02 10380.12 0.209799 384 5   3   4   719246.07 7661.06
0.389825 385 5   3   4   246317.72 4374.24 0.219678 386 5   3   4   129989.56
10275.47 0.145711 387 5   3   4   177341.79 7837.74 0.354649 388 5   3   4  
80441.92 6729.15 0.310576 389 5   3   4   61350.48 3890.09 0.165982 390 5   3  
4   321060.29 30240.21 0.360150 391 5   3   4   87201.05 5356.72 0.310160 392 5
  3   4   437904.87 6704.6 0.315460 393 5   3   4   509996.45 21783.33 0.261720
394 5   3   4   118745.94 6488.19 0.455810 395 5   3   4   342540.56 6039.81
0.227120 396 5   3   4   168826.75 6981.09 0.174030 397 5   3   4   114790.61
3879.84 0.282170 398 5   3   4   397615.29 9023.31 0.233060 399 5   3   4  
103130.78 5946.06 0.208280 400 5   3   4   652084.49 11991.2 0.385750 401 5   3
  3   413,098.29 4683.89 0.362040 402 5   3   4   112690.33 9844.8 0.3692 403 5
  3   3   67626.97 7621.95 0.1869 404 5   3   4   298634.58 4691.73 0.296320 405
5   3   4   206120.45 3380.51 0.121820 406 5   3   4   184711.44 5184.97
0.382890 407 5   3   4   40402.26 5351.79 0.321590 408 5   3   4   184300.21
5411.5 0.327110 409 5   2   4   310309.38 16397.5 0.149920 410 5   3   3  
218420.82 5249.41 0.405360 411 5   3   4   100588.49 10004.64 0.333600 412 5   2
  3   753144.41 7291.75 0.101340 413 5   3   4   100157.55 5168.88 0.428115 414
5   3   4   113481.26 12877.74 0.427611



 



  117 118 119 120 121 122 123 124 125   Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price 1      
Kirkland WA 98033 7 1   2       Lake Oswego OR 97034 7 1 1000000.00 3       SALT
LAKE CITY UT 84103 7 1   4       SCOTTSDALE AZ 85266 7 1   5       FALLBROOK CA
92028 7 1   6       MOUNT PLEASANT SC 29464 7 1 704600.00 7       TRAVERSE CITY
MI 49684 1 2   8       DRAPER UT 84020 1 1 1175000.00 9       MELBOURNE FL 32940
1 1 1800000.00 10       NAPA CA 94558 1 1   11       GUNTERSVILLE AL 35976 1 1  
12       CORONA CA 92882 1 1   13       BELLEVUE WA 98004 1 1 1195000.00 14    
  ISLE OF PALMS SC 29451 7 2 770000.00 15       ALTADENA CA 91001 1 1 1200000.00
16       KIRKLAND WA 98033 7 1   17       REHOBOTH BEACH DE 19971 1 2   18      
BETHESDA MD 20816 1 1 945000.00 19       Raleigh NC 27612 7 1   20      
Southlake TX 76092 7 1 560000.00 21       Westminster CO 80023 7 1 1150000.00 22
      Seattle WA 98105 7 1 1300000.00 23       KNOXVILLE TN 37922 7 1   24      
PORTLAND OR 97239 1 1   25       SALT LAKE CITY UT 84109 1 1   26       PALOS
VERDES ESTATES CA 90274 1 1   27       TUCSON AZ 85718 7 1   28       MONTGOMERY
TX 77356 7 1   29       SAMMAMISH WA 98075 7 1   30       SAN DIEGO CA 92106 7 1
  31       PACIFIC PALISADES CA 90272 1 1   32       Denver CO 80210 1 1
1144700.00 33       Parker CO 80134 7 1   34       Carlsbad CA 92009 7 1
839900.00 35       Newton MA 02459 1 1 3860000.00 36       NEEDHAM MA 02492 1 1
  37       Clarendon Hills IL 60514 1 1   38       WINCHESTER MA 01890 1 1   39
      LOS GATOS CA 95030 1 1   40       FAIR OAKS CA 95628 7 1   41      
SACRAMENTO CA 95864 1 1 1100000.00 42       LOS GATOS CA 95032 1 1   43      
Anchorage AK 99507 1 1 1100000.00 44       Anchorage AK 99515 7 1 2350000.00 45
      WINCHESTER MA 01890 1 1   46       WINCHESTER MA 01890 1 1   47      
Fairview TX 75069 7 1   48       nashville TN 37205 1 1   49       NEWTON MA
02468 1 1   50       BROOKLINE MA 02446 12 1 1440000.00 51       NEWTON MA 02465
1 1   52       Manhattan Beach CA 90266 1 1   53       GREENWOOD VILLAGE CO
80121 7 1 1102235.00 54       LAS VEGAS NV 89135 7 2 690000.00 55       Brooklyn
NY 11211 4 1   56       NEW YORK NY 10128 2 1   57       BROOKLYN NY 11215 2 1  
58       CHAPPAQUA NY 10514 1 1   59       MOUNT KISCO NY 10549 1 1   60      
Bronx NY 10471 1 1 2275000.00 61       BROOKLYN NY 11230 13 1   62       SPRING
LAKE NJ 07762 1 2   63       NEW CANAAN CT 06840 1 1   64       GREENWICH CT
06830 1 1   65       Charlotte NC 28277 7 1   66       Kiawah Island SC 29455 7
1   67       Sullivans Island SC 29482 1 1 800000.00 68       ALEXANDRIA VA
22314 12 1 1100000.00 69       WASHINGTON DC 20008 12 1 1300000.00 70      
DALLAS TX 75209 1 1   71       DALLAS TX 75214 1 1 766150.00 72       NEWTON MA
02458 1 1   73       WAKEFIELD MA 01880 1 1 722500.00 74       BEDFORD NH 03110
1 1 675000.00 75       The Woodlands TX 77382 7 1   76       Glencoe IL 60022 1
1   77       BELLAIRE TX 77401 1 1 853750.00 78       NEWPORT COAST CA 92657 7 1
  79       Katy TX 77494 7 1   80       The Woodlands TX 77380 7 1 860000.00 81
      NAPLES FL 34110 4 1   82       PLANO TX 75093 7 1 845000.00 83      
DALLAS TX 75209 1 1 1140000.00 84       DALLAS TX 75230 7 1   85       DALLAS TX
75209 1 1 940000.00 86       ROANOKE TX 76262 1 1   87     100.000000 OVERLAND
PARK KS 66221 7 1 685000.00 88       SAN DIEGO CA 92130 3 1   89     100.000000
LAKE STEVENS WA 98258 1 1 840000.00 90       Sammamish WA 98075 1 1   91      
Encinitas CA 92024 1 1   92       Los Gatos CA 95032 1 1   93       SAN JOSE CA
95120 1 1   94     100.000000 San Diego CA 92127 7 1 1889000.00 95       BOULDER
CO 80304 1 1   96       DENVER CO 80218 1 1   97       MIAMI FL 33133 1 1   98  
    REISTERSTOWN MD 21136 7 1   99       SANTA CRUZ CA 95060 1 1   100      
TRAVERSE CITY MI 49684 1 1   101       BOULDER CO 80304 1 1   102       SANTA
MONICA CA 90405 1 1   103       HUNTINGTON BEACH CA 92649 7 1   104       IRVINE
CA 92603 7 1   105       PAWLEYS ISLAND SC 29585 1 1   106       LUTHERVILLE MD
21030 1 1   107       EUGENE OR 97405 1 1   108       BOULDER CO 80304 1 1   109
      SOLANA BEACH CA 92075 7 1   110     100.000000 INDIAN WELLS CA 92210 7 1
910000.00 111       HUNTINGON BEACH CA 92649 7 1   112       EDMOND OK 73013 7 1
  113       SAN CLEMENTE CA 92672 1 1   114       SAMMAMISH WA 98074 7 1   115  
    SCOTTSDALE AZ 85251 1 1   116     100.000000 PARADISE VALLEY AZ 85253 1 1
980000.00 117       BURBANK CA 91504 1 1   118       SAN JUAN CAPISTRANO CA
92675 7 1   119       CASTLE PINES CO 80108 7 1   120       LOS ANGELES CA 90005
1 1   121     100.000000 CORAL GABLES FL 33134 1 1 900000.00 122     100.000000
ENGLEWOOD CO 80113 1 1 860000.00 123     100.000000 VENICE CA 90291 1 1
1447500.00 124       PASADENA CA 91103 1 1   125       RANCHO PALOS VERDES CA
90275 1 1   126       SAN DIEGO CA 92131 7 1   127     100.000000 WINTER PARK FL
32789 1 1 2650000.00 128       NEW CANAAN CT 06840 1 1   129       CORONA CA
92882 7 1   130     45.053700 NEWPORT BEACH CA 92660 1 1 1420000.00 131      
CORONA CA 92881 1 1   132       SHERWOOD MD 21665 1 1   133       MONETA VA
24121 1 1   134       FULTON MD 20759 7 1   135       TOTOWA NJ 07512 1 1   136
      MANHATTAN BEACH CA 90266 1 1   137       WILMINGTON DE 19806 1 1   138    
  LUBBOCK TX 79424 1 1   139       DALLAS TX 75238 1 1   140     100.000000
REHOBOTH BEACH DE 19971 4 2 615000.00 141     100.000000 DALLAS TX 75039 7 1
786631.00 142       PACIFIC PALISADES CA 90272 1 1   143     100.000000
WILMINGTON NC 28411 7 2 1200000.00 144       ATLANTA GA 30342 1 1   145      
SAN ANTONIO TX 78209 1 1   146       DANIEL ISLAND SC 29492 7 1   147      
MERCER ISLAND WA 98040 1 1   148     100.000000 WILMINGTON DE 19807 7 1
584000.00 149       HAUGHTON LA 71037 1 1   150     100.000000 SAN DIEGO CA
92131 7 1 860000.00 151       FORT WORTH TX 76107 7 1   152       FOUNTAIN HILLS
AZ 85268 7 1   153       SCOTTSDALE AZ 85259 1 1   154       DALLAS TX 75218 1 1
  155     100.000000 BATON ROUGE LA 70810 7 1 620000.00 156     100.000000
SEATTLE WA 98102 3 1 827000.00 157       AUSTIN TX 78703 1 1   158       LONG
GROVE IL 60047 7 1   159       BATON ROUGE LA 70809 1 1   160       KATY TX
77494 7 1   161     100.000000 ENCINITAS CA 92024 7 1 980000.00 162    
100.000000 SWAN VALLEY ID 83449 1 2 762500.00 163     100.000000 WOODINVILLE WA
98077 7 1 908500.00 164       KINGWOOD TX 77345 7 1   165       BOONSBORO MD
21713 7 1   166       DALLAS TX 75214 1 1   167       FRISCO TX 75034 7 1   168
    100.000000 RIVERSIDE CA 92506 1 1 825000.00 169       BAYSIDE CA 95524 1 1  
170       CORVALLIS OR 97330 1 1   171       CHESTERFIELD MO 63005 1 1   172    
  ST. LOUIS MO 63131 1 1   173       MALVERN PA 19355 1 1   174     100.000000
Breckenridge CO 80424 12 2 825000.00 175       TEMECULA CA 92590 7 1   176      
LONG BEACH CA 90803 1 1   177       SEATTLE WA 98119 1 1   178       PINECREST
FL 33156 1 1   179       LAGUNA BEACH CA 92651 1 1   180       NORTH REDINGTON
BEACH FL 33708 1 1   181       ENGLEWOOD CO 80113 1 1   182       LOS ANGELES CA
90066 1 1   183     100.000000 SHERMAN OAKS CA 91403 1 1 1475000.00 184      
LOS ANGELES CA 90048 1 1   185       WALNUT CA 91789 1 1   186       REDONDO
BEACH CA 90277 1 1   187     100.000000 LITHIA FL 33547 7 1 950000.00 188      
DEL MAR CA 92014 1 1   189       IRVINE CA 92620 7 1   190     100.000000
SEATTLE WA 98199 1 1 801000.00 191       OLNEY MD 20832 7 1   192       MCLEAN
VA 22102 1 1   193     100.000000 VIRGINIA BEACH VA 23456 1 2 710000.00 194    
100.000000 NORFOLK VA 23505 1 1 735000.00 195       WOODBRIDGE VA 22192 7 1  
196       Newton MA 02458 1 1   197       BROOKLINE MA 02445 1 1   198    
100.000000 CARLISLE MA 01741 1 1 1330000.00 199     100.000000 AUSTIN TX 78731 1
1 755000.00 200     100.000000 BOSTON MA 02115 4 1 860000.00 201     100.000000
NEWTON MA 02468 1 1 2365000.00 202       PARKER CO 80134 7 1   203      
BROOKLINE MA 02446 3 1   204       NEWTON MA 02459 1 1   205     100.000000
BOSTON MA 02129 3 1 625000.00 206       COTO DE CAZA CA 92679 7 1   207      
LOS ANGELES CA 91316 1 1   208       LOS ALTOS CA 94022 1 1   209       LAGUNA
HILLS CA 92653 7 1   210       RANCHO PALOS VERDES CA 90275 1 1   211    
100.000000 SANTA ANA CA 92705 1 1 1630000.00 212       LOS ALTOS CA 94024 1 1  
213     100.000000 SUNNYVALE CA 94087 1 1 1060000.00 214       BROOKLINE MA
02446 12 1   215       HOPKINTON MA 01748 1 1   216     100.000000 WILTON CT
06897 1 1 1250000.00 217       NEEDHAM MA 02492 1 1   218     100.000000 SOLANA
BEACH CA 92075 1 1 1805000.00 219       Medfield MA 02052 1 1   220       PLANO
TX 75093 7 1   221       CHICAGO IL 60657 1 1   222       BURR RIDGE IL 60527 7
1   223       WILMETTE IL 60091 1 1   224     100.000000 ST. CHARLES IL 60175 7
1 555000.00 225     100.000000 WAUKESHA WI 53188 1 1 950000.00 226      
CLARENDON HILLS IL 60514 1 1   227     100.000000 BARRINGTON HILLS IL 60010 7 1
745000.00 228       GLENVIEW IL 60025 1 1   229       WICHITA KS 67228 7 1   230
    100.000000 RIVER FOREST IL 60305 1 1 771000.00 231     100.000000 DULUTH GA
30097 7 1 2175000.00 232     100.000000 ATLANTA GA 30305 1 1 1550000.00 233    
100.000000 BURIEN WA 98166 1 1 1300000.00 234     100.000000 WESTWOOD MA 02090 1
1 860000.00 235       NEEDHAM MA 02492 1 1   236       NEEDHAM MA 02494 1 1  
237       WELLESLEY MA 02481 1 1   238     100.000000 KENNEBUNK ME 04043 1 1
749000.00 239       LOS GATOS CA 95032 1 1   240       NEWTON MA 02458 1 1   241
      NORWELL MA 02061 1 1   242       LOS ALTOS CA 94022 1 1   243       IRVINE
CA 92603 7 1   244       ENCINITAS CA 92024 7 1   245       NEWPORT BEACH CA
92660 7 1   246     100.000000 BURIEN WA 98166 1 1 710000.00 247       KAYSVILLE
UT 84037 7 1   248     100.000000 DENVER CO 80218 1 1 999000.00 249       DENVER
CO 80210 1 1   250     100.000000 SCOTTSDALE AZ 85255 7 1 730000.00 251    
100.000000 LOS ALTOS CA 94022 1 1 1915000.00 252       FAIRFIELD CT 06824 1 1  
253       Charlotte NC 28209 1 1   254       Beaufort SC 29907 1 1   255      
CHARLOTTE NC 28211 1 1   256     100.000000 NAPLES FL 34103 4 2 865000.00 257  
    COTO DE CAZA CA 92679 7 1   258       WESTLAKE VILLAGE CA 91362 7 1   259  
    SAN DIEGO CA 92107 1 1   260       LOS ALTOS CA 94024 1 1   261    
100.000000 BELLEVUE WA 98004 4 1 887220.00 262       GREAT FALLS VA 22066 1 1  
263     100.000000 MCLEAN VA 22101 1 1 1660000.00 264       VIENNA VA 22182 7 1
  265     100.000000 DALLAS TX 75240 1 1 630000.00 266       OMAHA NE 68130 7 1
  267     99.650200 CHARLESTOWN MA 02129 4 1 880000.00 268       BOSTON MA 02116
8 1   269     100.000000 BEDFORD MA 01730 1 1 971500.00 270       JAMAICA PLAIN
MA 02130 1 1   271     100.000000 WELLESLEY MA 02481 1 1 1268700.00 272      
DUXBURY MA 02332 1 1   273       CARMEL IN 46033 7 1   274     100.000000
COLUMBUS OH 43206 1 1 680000.00 275       Medfield MA 02052 1 1   276    
100.000000 LEESBURG VA 20175 7 1 1278774.00 277       Bainbridge Island WA 98110
7 1   278       Atlanta GA 30327 1 1   279       Winchester MA 01890 1 1   280  
    Iron Station NC 28080 1 1   281       CLYDE HILL WA 98004 1 1   282      
Chesterfield MO 63017 7 1   283       New Canaan CT 06840 1 1   284      
Magnolia TX 77355 7 1   285     100.000000 Naples FL 34108 3 1 792000.00 286    
  Paradise Valley AZ 85253 1 1   287       Vienna VA 22180 1 1   288      
Greenwich CT 06870 1 1   289       Dallas TX 75225 1 1   290       Villa Park CA
92861 1 1   291       Huntington Beach CA 92646 7 1   292       Wellesley MA
02482 1 1   293       Winnetka IL 60093 1 1   294       Pembroke MA 02359 1 1  
295       SUNNYVALE CA 94087 1 1   296       San Diego CA 92130 7 1   297    
100.000000 Denver CO 80209 1 1 887300.00 298     100.000000 Southlake TX 76092 7
1 955900.00 299     100.000000 UNIVERSITY PARK TX 75205 1 1 893780.00 300      
GLEN ELLYN IL 60137 1 1   301       SEATTLE WA 98177 1 1   302       DALLAS TX
75229 1 1   303     100.000000 DENVER CO 80210 1 1 795000.00 304       CHERRY
HILLS VILLAGE CO 80113 1 1   305     100.000000 SAN ANTONIO TX 78209 1 1
810000.00 306     100.000000 WESTLAKE TX 78746 1 1 1100000.00 307     100.000000
SEATTLE WA 98119 1 1 1100000.00 308       JACKSON WY 83001 1 2   309    
100.000000 SAN ANTONIO TX 78209 1 1 1400000.00 310     100.000000 Midland TX
79707 7 1 1132796.00 311       DALLAS TX 75225 1 1   312       FLOWER MOUND TX
75022 7 1   313       DALLAS TX 75230 1 1   314       BELLEVUE WA 98006 1 1  
315       Colorado Springs CO 80921 7 1   316     100.000000 FORT COLLINS CO
80528 7 1 751100.00 317     100.000000 DALLAS TX 75214 1 1 632646.00 318      
WEST FRIENDSHIP MD 21794 1 1   319       UNIVERSITY PARK TX 75225 1 1   320    
100.000000 AUSTIN TX 78734 7 1 764000.00 321       LEXINGTON MA 02420 1 1   322
      NEWTON MA 02465 1 1   323       CAMBRIDGE MA 02140 1 1   324       WABAN
MA 02468 1 1   325       NAHANT MA 01908 1 1   326       NEWTON MA 02467 1 1  
327       BROOKLINE MA 02446 1 1   328       WELLESLEY MA 02482 1 1   329      
NEEDHAM MA 02492 1 1   330       NEEDHAM MA 02492 1 1   331       CARLISLE MA
01741 1 1   332       BELMONT MA 02478 1 1   333       BROOKLINE MA 02445 1 1  
334       BROOKLINE MA 02467 1 1   335       NEWTON MA 02459 1 1   336      
NEWTON MA 02458 1 1   337       BELMONT MA 02478 1 1   338       BOSTON MA 02114
1 1   339       SCITUATE MA 02066 1 1   340       WINCHESTER MA 01890 1 1   341
      NEWTON MA 02468 1 1   342       NEWTON MA 02461 1 1   343     69.185400
NEWTON MA 02459 1 1 1150000.00 344       NEWTON MA 02461 1 1   345      
WELLESLEY MA 02482 1 1   346       NEWTON MA 02462 1 1   347       BROOKLINE MA
02445 1 1   348       BILLINGS MT 59102 1 1   349       Denver CO 80209 1 1  
350       NEW ROADS LA 70760 1 1   351       DALLAS TX 75205 1 1   352      
LUBBOCK TX 79424 1 1   353     100.000000 MISSOURI CITY TX 77459 7 1 718831.00
354       Charlotte NC 28211 1 1   355       GREENWICH CT 06830 1 1   356    
100.000000 MERCER ISLAND WA 98040 1 1 745000.00 357     100.000000 PLANO TX
75093 7 1 633000.00 358     100.000000 Dallas TX 75209 1 1 630500.00 359      
HOUSTON TX 77005 7 1   360       CRAMERTON NC 28032 7 1   361     100.000000
Sugarland TX 77479 7 1 676119.00 362       Austin TX 78731 1 1   363      
KINGSTON TN 37763 7 1   364     100.000000 GALLATIN TN 37066 1 1 1360000.00 365
    100.000000 Houston TX 77005 1 1 739000.00 366       Baltimore MD 21212 1 1  
367       Eastover SC 29044 1 1   368       SANTA FE NM 87506 7 1   369      
DIAMOND BAR CA 91765 7 1   370     100.000000 Milford CT 06460 1 1 695000.00 371
      Lexington MA 02421 1 1   372       NORTHBROOK IL 60062 1 1   373    
100.000000 GLENVIEW IL 60025 1 1 680000.00 374     100.000000 CHICAGO IL 60614 1
1 1890000.00 375     100.000000 callao VA 22435 1 2 750000.00 376     100.000000
REDMOND WA 98053 1 1 848500.00 377     100.000000 Wellesley MA 02482 1 1
740000.00 378     100.000000 SAN RAFAEL CA 94903 1 1 1059000.00 379       HILTON
HEAD ISLAND SC 29926 7 1   380       Indialantic FL 32903 1 1   381      
ENGLEWOOD NJ 07631 1 1   382     100.000000 ARLINGTON VA 22207 1 1 1500000.00
383       Weston MA 02493 1 1   384       Dallas TX 75225 7 1   385      
Atlanta GA 30342 1 1   386       SAN DIEGO CA 92127 7 1   387       WEST CHESTER
PA 19382 7 1   388       GROTON MA 01450 1 1   389     100.000000 LOUISVILLE KY
40205 1 1 755000.00 390     20 SWAMPSCOTT MA 01907 4 1 1250000.00 391     26.67
WESTON MA 02493 1 1 825000.00 392       WELLESLEY MA 02481 1 1   393     33.33
WEST CHATHAM MA 02633 1 2 2100000.00 394     20 NEWTON MA 02460 1 1 590000.00
395     40.91 NEEDHAM MA 02492 1 1 1110000.00 396     55.3 WESTON MA 02493 1 1
1627500.00 397       BROOKLINE MA 02446 4 1   398       BROOKLINE MA 02445 1 1  
399       NEWTON MA 02458 1 1   400     25 MASHPEE MA 02649 1 2 865000.00 401  
    WELLESLEY MA 02481 1 1   402     20 WELLESLEY MA 02481 1 1 1126000.00 403  
    MARBLEHEAD MA 01945 1 1   404     20.000000 MADISON CT 06443 1 1 750000.00
405     25 CAMBRIDGE MA 02139 4 1 715000.00 406       NORFOLK MA 02056 1 1   407
      WESTON MA 02493 1 1   408       WESTON MA 02493 1 1   409       WELLESLEY
MA 02482 1 1   410     20 BOSTON MA 02116 4 1 915000.00 411       WELLESLEY MA
02481 1 1   412       WELLESLEY MA 02481 1 1   413       Sea Cliff NY 11579 1 1
  414       Plandome NY 11030 1 1 2450000.00



 



  126 127 128 129 130 131 132 133 134 135   Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score 1 915000.00 3 20121009               2 1100000.00 3 20121004  
            3 1350000.00 3 20120816               4 766000.00 3 20120901        
      5 1180000.00 3 20120820               6 690000.00 98 20120910            
  7 852000.00 3 20120913               8 1220000.00 3 20121005               9
1800000.00 3 20120928               10 2840000.00 3 20121002               11
620000.00 3 20121009               12 925000.00 3 20120928               13
1195000.00 3 20121017               14 825000.00 3 20121017               15
1200000.00 3 20121014               16 1050000.00 3 20120907               17
1300000.00 3 20120723               18 1010000.00 3 20120831               19
775000.00 3 20120824               20 563000.00 3 20121005               21
1150000.00 3 20120822               22 1465000.00 3 20120920               23
1000000.00 3 20120601               24 977000.00 3 20120907               25
998000.00 3 20121005               26 1315000.00 3 20120922               27
625000.00 3 20121024               28 1000000.00 98 20120929               29
782500.00 3 20121016               30 975000.00 3 20121106               31
2000000.00 3 20120917               32 1150000.00 3 20121004               33
1050000.00 3 20121008               34 855000.00 3 20121022               35
3860000.00 3 20120907               36 1035000.00 3 20121002               37
825000.00 3 20121005               38 720000.00 3 20120911               39
2050000.00 3 20121001               40 950000.00 3 20121003               41
1200000.00 3 20120928               42 1740000.00 3 20121011               43
1150000.00 3 20120920               44 2350000.00 3 20120921               45
1055000.00 3 20120813               46 2175000.00 3 20120618               47
855000.00 3 20120920               48 1100000.00 3 20120925               49
1225000.00 3 20120925               50 1450000.00 3 20121016               51
650000.00 3 20120926               52 2175000.00 3 20120914               53
1125000.00 3 20120925               54 690000.00 3 20120925               55
1750000.00 3 20120723               56 4750000.00 3 20120912               57
1025000.00 3 20120917               58 1250000.00 3 20121010               59
2075000.00 3 20121001               60 2275000.00 3 20121004               61
1160000.00 3 20120717               62 1900000.00 3 20121025               63
1650000.00 3 20121017               64 2200000.00 3 20121023               65
790000.00 3 20120913               66 1600000.00 3 20120905               67
921000.00 3 20120914               68 1150000.00 3 20121019               69
1300000.00 3 20121017               70 1190000.00 3 20121009               71
767000.00 3 20121024               72 1320000.00 3 20120919               73
725000.00 3 20121001               74 680000.00 3 20121005               75
1060000.00 3 20120816               76 1535000.00 3 20120905               77
860000.00 3 20120918               78 3100000.00 3 20120924               79
1160000.00 3 20120927               80 865000.00 3 20121008               81
1000000.00 3 20120607               82 845000.00 3 20120912               83
1150000.00 3 20121010               84 745000.00 3 20120725               85
960000.00 3 20121005               86 1135000.00 3 20121023               87
690000.00 3 20121127               88 1000000.00 3 20121016               89
845000.00 3 20120904               90 1200000.00 3 20120928               91
1050000.00 98 20120807               92 1250000.00 3 20120912               93
1000000.00 3 20121018               94 1900000.00 3 20121102               95
1200000.00 3 20121016               96 1550000.00 3 20121015               97
1450000.00 98 20120526               98 1150000.00 3 20120822               99
1105000.00 3 20120828               100 942000.00 3 20121002               101
1470000.00 3 20120908               102 1450000.00 3 20120924               103
2300000.00 3 20121022               104 3800000.00 3 20121005               105
955500.00 3 20120925               106 1350000.00 3 20120914               107
875000.00 3 20120920               108 1150000.00 3 20121003               109
1315000.00 3 20120926               110 950000.00 3 20121003               111
1295000.00 3 20120910               112 1550000.00 3 20121009               113
1200000.00 3 20121004               114 1500000.00 3 20121031               115
1000000.00 3 20121026               116 980000.00 3 20121004               117
2400000.00 3 20121019               118 1065000.00 3 20121015               119
975000.00 3 20121101               120 1800000.00 3 20121019               121
900000.00 3 20121020               122 870000.00 3 20121109               123
1455000.00 3 20121024               124 1250000.00 3 20121020               125
1225000.00 3 20121023               126 925000.00 3 20121027               127
2650000.00 3 20121121               128 1100000.00 3 20121026               129
1050000.00 3 20121003               130 1420000.00 3 20121030               131
809000.00 3 20121103               132 1450000.00 3 20120810               133
1300000.00 3 20120926               134 1176000.00 3 20120926               135
905000.00 3 20120926               136 2016000.00 3 20120716               137
1523000.00 3 20120703               138 1375000.00 3 20120925               139
1100000.00 3 20120919               140 618000.00 3 20120919               141
790000.00 3 20121015               142 1200000.00 3 20120920               143
1285000.00 3 20120921               144 1560000.00 3 20120913               145
725000.00 3 20120926               146 900000.00 3 20120813               147
950000.00 3 20120915               148 585000.00 3 20120924               149
1100000.00 3 20121002               150 874000.00 3 20121010               151
920000.00 3 20121012               152 1145000.00 3 20121009               153
820000.00 3 20121010               154 1200000.00 3 20121011               155
650000.00 3 20121016               156 840000.00 3 20121012               157
1725000.00 3 20120830               158 670000.00 3 20121025               159
1071000.00 3 20121018               160 665000.00 3 20121031               161
980000.00 3 20121116               162 775000.00 3 20121027               163
910000.00 3 20121026               164 855000.00 3 20121023               165
858000.00 3 20121023               166 870000.00 3 20121102               167
1080000.00 3 20121119               168 825000.00 3 20121016               169
1450000.00 3 20121020               170 793550.00 3 20121016               171
1200000.00 3 20120623               172 1750000.00 3 20121105               173
850000.00 3 20120925               174 825000.00 3 20121109               175
1400000.00 3 20121110               176 1700000.00 3 20121006               177
1140000.00 3 20121025               178 1400000.00 3 20120823               179
2650000.00 3 20120918               180 925000.00 3 20121031               181
856000.00 3 20121027               182 1200000.00 3 20121017               183
1430000.00 3 20121005               184 1185000.00 3 20121008               185
1250000.00 3 20121008               186 1075000.00 3 20121026               187
950000.00 3 20120921               188 1250000.00 3 20121019               189
960000.00 3 20121019               190 801000.00 3 20121101               191
925000.00 3 20121001               192 2275000.00 3 20120618               193
782000.00 3 20121116               194 745000.00 3 20120808               195
1480000.00 3 20120907               196 1100000.00 3 20120926               197
1590000.00 3 20121005               198 1330000.00 3 20121010               199
765000.00 3 20121011               200 860000.00 3 20121004               201
2365000.00 3 20121003               202 815000.00 3 20121101               203
885000.00 3 20121004               204 890000.00 3 20121016               205
625000.00 3 20121029               206 995000.00 3 20120924               207
1900000.00 3 20120916               208 2500000.00 3 20121022               209
1350000.00 3 20121030               210 1195000.00 3 20121017               211
1630000.00 3 20121103               212 2130000.00 3 20121101               213
1060000.00 3 20121114               214 1326000.00 3 20120904               215
930000.00 3 20120906               216 1250000.00 3 20121022               217
1250000.00 3 20120908               218 1850000.00 3 20121019               219
875000.00 3 20120910               220 876000.00 3 20120816               221
2400000.00 3 20120618               222 875000.00 3 20120808               223
800000.00 3 20120811               224 560000.00 3 20120912               225
975000.00 3 20120914               226 975000.00 3 20120921               227
760000.00 3 20120919               228 950000.00 3 20120705               229
1500000.00 3 20120910               230 785000.00 3 20121019               231
2260000.00 3 20120731               232 1550000.00 3 20121003               233
1300000.00 3 20120914               234 870000.00 3 20120914               235
1240000.00 3 20120926               236 1250000.00 3 20121005               237
2000000.00 3 20120926               238 770000.00 3 20120928               239
2115000.00 3 20121024               240 1380000.00 3 20121024               241
900000.00 3 20121016               242 2100000.00 3 20121018               243
1250000.00 3 20121018               244 1400000.00 3 20121015               245
1335000.00 3 20121008               246 710000.00 3 20121001               247
550000.00 3 20121001               248 1000000.00 3 20121025               249
1100000.00 3 20121109               250 740000.00 3 20121031               251
1915000.00 3 20121103               252 1775000.00 3 20121024               253
1150000.00 3 20121001               254 1500000.00 3 20121009               255
1275000.00 3 20121026               256 725000.00 3 20121026               257
2080000.00 3 20121015               258 1650000.00 3 20121004               259
1360000.00 3 20120923               260 1850000.00 3 20120917               261
888000.00 3 20121017               262 2400000.00 3 20120907               263
1670000.00 3 20121009               264 1214000.00 3 20120829               265
638000.00 3 20121019               266 840000.00 3 20121008               267
880000.00 3 20120926               268 3420000.00 3 20121011               269
975000.00 3 20121101               270 1425000.00 3 20121012               271
1279000.00 3 20121108               272 758000.00 3 20121018               273
850000.00 3 20120813               274 670000.00 3 20121012               275
863000.00 3 20120711               276 1280000.00 3 20120813               277
830000.00 3 20120820               278 1700000.00 3 20120717               279
1190000.00 3 20120906               280 1625000.00 3 20120813               281
1170000.00 3 20120919               282 1125000.00 3 20120913               283
2250000.00 3 20120913               284 855000.00 3 20121003               285
792500.00 3 20120919               286 2300000.00 3 20120928               287
1170000.00 3 20120920               288 1815000.00 3 20120925               289
1550000.00 3 20121008               290 1447000.00 3 20121010               291
1125000.00 3 20120928               292 1220000.00 3 20121015               293
1450000.00 3 20121005               294 955000.00 3 20121012               295
1020000.00 3 20121015               296 1060000.00 3 20121009               297
905000.00 3 20121114               298 956000.00 3 20121018               299
1022000.00 3 20121015               300 1000000.00 3 20121015               301
1190000.00 3 20120828               302 1800000.00 3 20121023               303
800000.00 3 20121009               304 3250000.00 3 20121010               305
810000.00 3 20121015               306 1100000.00 3 20121019               307
1178000.00 3 20121017               308 1270000.00 3 20121016               309
1400000.00 3 20121016               310 1000000.00 3 20121010               311
1900000.00 3 20121022               312 810000.00 3 20121023               313
1160000.00 3 20120904               314 1178000.00 3 20121105               315
600000.00 3 20121024               316 790000.00 3 20121112               317
640000.00 3 20121113               318 1200000.00 3 20120827               319
2100000.00 3 20121023               320 775000.00 3 20121116               321
885000.00 3 20090211               322 1900000.00 3 20090624               323
2060000.00 3 20101026               324 2450000.00 3 20101026               325
2275000.00 3 20100105               326 1575000.00 3 20110524               327
1000000.00 3 20110628               328 1130000.00 3 20110816               329
1275000.00 3 20120113               330 1180000.00 3 20120118               331
950000.00 3 20120125               332 975000.00 3 20120204               333
915000.00 3 20120217               334 1050000.00 3 20120117               335
1290000.00 3 20120127               336 1125000.00 3 20120217               337
1650000.00 3 20120217               338 920000.00 3 20120406               339
950000.00 3 20120412               340 975000.00 3 20120329               341
965000.00 3 20120316               342 990000.00 3 20120419               343
1150000.00 3 20120426               344 1300000.00 3 20120511               345
1275000.00 3 20120322               346 880000.00 3 20120410               347
1140000.00 3 20120523               348 875000.00 3 20120626               349
1150000.00 3 20120911               350 1200000.00 3 20121031               351
1065000.00 3 20121025               352 1900000.00 3 20120831               353
750000.00 3 20121008               354 1910000.00 3 20120730               355
1000000.00 3 20121016               356 745000.00 3 20121011               357
670000.00 3 20121018               358 665000.00 3 20121022               359
1200000.00 3 20121031               360 695000.00 3 20121012               361
680000.00 3 20121105               362 1300000.00 3 20121024               363
1200000.00 3 20120831               364 1400000.00 3 20121105               365
750000.00 3 20121113               366 1250000.00 3 20120904               367
950000.00 3 20120924               368 1300000.00 3 20121127               369
1050000.00 3 20121019               370 690000.00 3 20120829               371
1350000.00 3 20120912               372 1100000.00 3 20120723               373
680000.00 3 20120803               374 1890000.00 3 20121011               375
750000.00 3 20121022               376 849000.00 3 20121108               377
740000.00 3 20120921               378 1075000.00 3 20121025               379
1500000.00 3 20120911               380 1090000.00 3 20121017               381
1480000.00 3 20120619               382 1503000.00 3 20121008               383
1550000.00 3 20121010               384 700000.00 3 20120803               385
1094000.00 3 20121026               386 1540000.00 3 20120720               387
975000.00 3 20121005               388 900000.00 3 20120412               389
775000.00 3 20121106               390 1250000.00 3 20111017               391
830000.00 3 20120213               392 1630000.00 3 20120222               393
2100000.00 3 20120222               394 590000.00 3 20120402               395
1110000.00 3 20120404               396 1637000.00 3 20120413               397
650000.00 3 20120511               398 2300000.00 3 20120612               399
1100000.00 3 20120606               400 897000.00 3 20120612               401
930000.00 3 20120623               402 1130000.00 3 20120703               403
1860000.00 3 20120717               404 762000.00 3 20120725               405
715000.00 3 20120724               406 871000.00 3 20120808               407
1030000.00 3 20120808               408 1000000.00 3 20120811               409
750000.00 3 20120821               410 915000.00 3 20120817               411
1825000.00 3 20120821               412 1574000.00 3 20120904               413
1075000.00 3 20120728               414 2350000.00 3 20120604              



 



  136 137 138 139 140 141 142 143 144 145 146   Original CLTV Original LTV
Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) 1 0.800000 0.800000 0 0 0             2 0.800000 0.550000 0 0 0      
      3 0.668800 0.520700 0 0 0             4 0.783200 0.783200 0 0 0          
  5 0.635500 0.635500 0 0 0             6 0.800000 0.800000 0 0 0             7
0.617300 0.617300 0 0 0             8 0.800000 0.800000 0 0 0             9
0.500000 0.500000 0 0 0             10 0.700000 0.700000 0 0 0             11
0.772500 0.772500 0 0 0             12 0.741600 0.741600 0 0 0             13
0.583900 0.583900 0 0 0             14 0.750000 0.750000 0 0 0             15
0.800000 0.800000 0 0 0             16 0.530400 0.530400 0 0 0             17
0.601500 0.601500 0 0 0             18 0.800000 0.800000 0 0 0             19
0.789000 0.789000 0 0 0             20 0.800000 0.800000 0 0 0             21
0.800000 0.800000 0 0 0             22 0.750000 0.750000 0 0 0             23
0.698000 0.698000 0 0 0             24 0.728700 0.728700 0 0 0             25
0.785800 0.785800 0 0 0             26 0.563500 0.544400 0 0 0             27
0.800000 0.800000 0 0 0             28 0.542200 0.542200 0 0 0             29
0.712000 0.712000 0 0 0             30 0.688200 0.688200 0 0 0             31
0.499500 0.499500 0 0 0             32 0.800000 0.800000 0 0 0             33
0.774800 0.774800 0 0 0             34 0.800000 0.800000 0 0 0             35
0.518100 0.518100 0 0 0             36 0.632300 0.632300 0 0 0             37
0.747800 0.747800 0 0 0             38 0.800000 0.800000 0 0 0             39
0.402400 0.402400 0 0 0             40 0.589400 0.589400 0 0 0             41
0.577200 0.577200 0 0 0             42 0.390800 0.390800 0 0 0             43
0.800000 0.800000 0 0 0             44 0.425500 0.425500 0 0 0             45
0.800000 0.800000 0 0 0             46 0.404500 0.404500 0 0 0             47
0.749700 0.749700 0 0 0             48 0.800000 0.800000 0 0 0             49
0.722400 0.722400 0 0 0             50 0.698500 0.698500 0 0 0             51
0.792300 0.792300 0 0 0             52 0.436700 0.436700 0 0 0             53
0.589700 0.589700 0 0 0             54 0.800000 0.800000 0 0 0             55
0.708500 0.708500 0 0 0             56 0.296000 0.296000 0 0 0             57
0.800000 0.800000 0 0 0             58 0.713600 0.713600 0 0 0             59
0.722800 0.722800 0 0 0             60 0.395600 0.395600 0 0 0             61
0.506000 0.506000 0 0 0             62 0.663600 0.663600 0 0 0             63
0.575700 0.575700 0 0 0             64 0.351800 0.351800 0 0 0             65
0.750000 0.711800 0 0 0             66 0.562500 0.562500 0 0 0             67
0.750000 0.750000 0 0 0             68 0.722700 0.722700 0 0 0             69
0.800000 0.800000 0 0 0             70 0.741100 0.741100 0 0 0             71
0.800000 0.800000 0 0 0             72 0.587100 0.587100 0 0 0             73
0.800000 0.800000 0 0 0             74 0.800000 0.800000 0 0 0             75
0.745600 0.745600 0 0 0             76 0.695100 0.695100 0 0 0             77
0.700000 0.700000 0 0 0             78 0.462400 0.462400 0 0 0             79
0.714400 0.714400 0 0 0             80 0.750000 0.750000 0 0 0             81
0.700000 0.550000 0 0 0             82 0.750000 0.750000 0 0 0             83
0.649100 0.649100 0 0 0             84 0.793900 0.793900 0 0 0             85
0.800000 0.800000 0 0 0             86 0.738000 0.738000 0 0 0             87
0.800000 0.800000 0 0 0             88 0.650000 0.650000 0 0 0             89
0.800000 0.800000 0 0 0             90 0.800000 0.800000 0 0 0             91
0.639000 0.639000 0 0 0             92 0.550400 0.550400 0 0 0             93
0.715000 0.715000 0 0 0             94 0.526700 0.526700 0 0 0             95
0.600000 0.600000 0 0 0             96 0.583600 0.425500 0 0 0             97
0.565300 0.565300 0 0 0             98 0.800000 0.730400 0 0 0             99
0.800000 0.800000 0 0 0             100 0.737100 0.737100 0 0 0             101
0.714200 0.714200 0 0 0             102 0.533700 0.533700 0 0 0             103
0.434700 0.434700 0 0 0             104 0.433600 0.302000 0 0 0             105
0.650000 0.650000 0 0 0             106 0.705100 0.601400 0 0 0             107
0.784000 0.784000 0 0 0             108 0.750000 0.750000 0 0 0             109
0.792300 0.568000 0 0 0             110 0.700000 0.700000 0 0 0             111
0.728200 0.728200 0 0 0             112 0.744100 0.744100 0 0 0             113
0.595800 0.595800 0 0 0             114 0.443300 0.443300 0 0 0             115
0.665000 0.665000 0 0 0             116 0.700000 0.700000 0 0 0             117
0.514500 0.514500 0 0 0             118 0.800000 0.800000 0 0 0             119
0.653300 0.653300 0 0 0             120 0.395500 0.395500 0 0 0             121
0.700000 0.700000 0 0 0             122 0.800000 0.800000 0 0 0             123
0.750000 0.750000 0 0 0             124 0.800000 0.800000 0 0 0             125
0.675900 0.675900 0 0 0             126 0.749700 0.749700 0 0 0             127
0.700000 0.700000 0 0 0             128 0.733600 0.688100 0 0 0             129
0.516100 0.516100 0 0 0             130 0.647800 0.647800 0 0 0             131
0.568600 0.568600 0 0 0             132 0.746200 0.401300 0 0 0             133
0.508400 0.450700 0 0 0             134 0.767800 0.767800 0 0 0             135
0.755800 0.755800 0 0 0             136 0.595200 0.595200 0 0 0             137
0.656500 0.656500 0 0 0             138 0.545400 0.545400 0 0 0             139
0.707700 0.707700 0 0 0             140 0.750000 0.750000 0 0 0             141
0.799900 0.799900 0 0 0             142 0.596700 0.596700 0 0 0             143
0.700000 0.700000 0 0 0             144 0.639100 0.639100 0 0 0             145
0.750000 0.750000 0 0 0             146 0.675500 0.675500 0 0 0             147
0.719100 0.719100 0 0 0             148 0.800000 0.800000 0 0 0             149
0.636300 0.636300 0 0 0             150 0.800000 0.800000 0 0 0             151
0.665200 0.665200 0 0 0             152 0.515200 0.515200 0 0 0             153
0.572300 0.572300 0 0 0             154 0.797100 0.797100 0 0 0             155
0.750000 0.750000 0 0 0             156 0.750000 0.750000 0 0 0             157
0.579700 0.579700 0 0 0             158 0.741700 0.741700 0 0 0             159
0.769800 0.769800 0 0 0             160 0.769900 0.769900 0 0 0             161
0.693800 0.693800 0 0 0             162 0.749900 0.749900 0 0 0             163
0.800000 0.800000 0 0 0             164 0.744500 0.744500 0 0 0             165
0.765700 0.765700 0 0 0             166 0.689600 0.689600 0 0 0             167
0.609100 0.609100 0 0 0             168 0.800000 0.800000 0 0 0             169
0.689600 0.689600 0 0 0             170 0.800000 0.800000 0 0 0             171
0.733300 0.733300 0 0 0             172 0.465700 0.465700 0 0 0             173
0.723500 0.723500 0 0 0             174 0.750000 0.750000 0 0 0             175
0.557100 0.557100 0 0 0             176 0.501800 0.501800 0 0 0             177
0.800000 0.800000 0 0 0             178 0.683500 0.683500 0 0 0             179
0.308200 0.308200 0 0 0             180 0.565400 0.565400 0 0 0             181
0.669300 0.669300 0 0 0             182 0.650000 0.650000 0 0 0             183
0.695100 0.695100 0 0 0             184 0.598300 0.598300 0 0 0             185
0.545200 0.545200 0 0 0             186 0.699500 0.699500 0 0 0             187
0.684200 0.684200 0 0 0             188 0.608000 0.608000 0 0 0             189
0.746800 0.746800 0 0 0             190 0.800000 0.800000 0 0 0             191
0.783700 0.783700 0 0 0             192 0.402100 0.402100 0 0 0             193
0.750000 0.750000 0 0 0             194 0.800000 0.800000 0 0 0             195
0.716200 0.716200 0 0 0             196 0.702200 0.609000 0 0 0             197
0.383600 0.349000 0 0 0             198 0.526300 0.526300 0 0 0             199
0.800000 0.800000 0 0 0             200 0.800000 0.800000 0 0 0             201
0.700000 0.700000 0 0 0             202 0.800000 0.800000 0 0 0             203
0.609000 0.578500 0 0 0             204 0.755000 0.755000 0 0 0             205
0.800000 0.800000 0 0 0             206 0.800000 0.800000 0 0 0             207
0.434200 0.434200 0 0 0             208 0.356000 0.356000 0 0 0             209
0.582500 0.582500 0 0 0             210 0.800000 0.800000 0 0 0             211
0.644100 0.644100 0 0 0             212 0.424800 0.424800 0 0 0             213
0.800000 0.800000 0 0 0             214 0.753300 0.753300 0 0 0             215
0.800000 0.800000 0 0 0             216 0.744000 0.744000 0 0 0             217
0.600000 0.600000 0 0 0             218 0.554000 0.554000 0 0 0             219
0.774200 0.774200 0 0 0             220 0.799700 0.649000 0 0 0             221
0.670800 0.670800 0 0 0             222 0.613700 0.613700 0 0 0             223
0.762500 0.762500 0 0 0             224 0.800000 0.800000 0 0 0             225
0.800000 0.800000 0 0 0             226 0.600000 0.600000 0 0 0             227
0.700000 0.700000 0 0 0             228 0.636600 0.547300 0 0 0             229
0.641300 0.641300 0 0 0             230 0.800000 0.800000 0 0 0             231
0.551700 0.551700 0 0 0             232 0.645100 0.645100 0 0 0             233
0.692300 0.692300 0 0 0             234 0.800000 0.680200 0 0 0             235
0.592700 0.592700 0 0 0             236 0.728000 0.728000 0 0 0             237
0.477500 0.477500 0 0 0             238 0.750000 0.750000 0 0 0             239
0.472800 0.472800 0 0 0             240 0.642700 0.642700 0 0 0             241
0.673300 0.673300 0 0 0             242 0.517600 0.517600 0 0 0             243
0.562200 0.562200 0 0 0             244 0.709200 0.709200 0 0 0             245
0.749000 0.749000 0 0 0             246 0.800000 0.800000 0 0 0             247
0.800000 0.800000 0 0 0             248 0.750000 0.750000 0 0 0             249
0.497800 0.497800 0 0 0             250 0.726000 0.726000 0 0 0             251
0.637000 0.637000 0 0 0             252 0.487300 0.487300 0 0 0             253
0.600000 0.551200 0 0 0             254 0.560000 0.560000 0 0 0             255
0.700000 0.700000 0 0 0             256 0.750000 0.750000 0 0 0             257
0.480700 0.480700 0 0 0             258 0.513300 0.513300 0 0 0             259
0.735200 0.735200 0 0 0             260 0.384800 0.384800 0 0 0             261
0.676200 0.676200 0 0 0             262 0.562500 0.562500 0 0 0             263
0.750000 0.750000 0 0 0             264 0.729800 0.729800 0 0 0             265
0.800000 0.800000 0 0 0             266 0.800000 0.800000 0 0 0             267
0.750000 0.750000 0 0 0             268 0.570100 0.570100 0 0 0             269
0.588200 0.588200 0 0 0             270 0.648400 0.648400 0 0 0             271
0.528000 0.528000 0 0 0             272 0.749300 0.670100 0 0 0             273
0.764700 0.764700 0 0 0             274 0.800000 0.800000 0 0 0             275
0.666200 0.579300 0 0 0             276 0.695900 0.695900 0 0 0             277
0.551800 0.551800 0 0 0             278 0.428800 0.428800 0 0 0             279
0.616800 0.426800 0 0 0             280 0.526100 0.526100 0 0 0             281
0.469200 0.469200 0 0 0             282 0.711100 0.711100 0 0 0             283
0.664400 0.664400 0 0 0             284 0.750000 0.750000 0 0 0             285
0.670700 0.670700 0 0 0             286 0.626000 0.626000 0 0 0             287
0.647000 0.647000 0 0 0             288 0.719500 0.526700 0 0 0             289
0.675900 0.675900 0 0 0             290 0.657200 0.657200 0 0 0             291
0.604400 0.604400 0 0 0             292 0.606500 0.606500 0 0 0             293
0.763400 0.597900 0 0 0             294 0.607300 0.607300 0 0 0             295
0.676400 0.676400 0 0 0             296 0.720700 0.720700 0 0 0             297
0.644900 0.644900 0 0 0             298 0.600000 0.600000 0 0 0             299
0.799900 0.799900 0 0 0             300 0.800000 0.800000 0 0 0             301
0.746200 0.746200 0 0 0             302 0.700000 0.700000 0 0 0             303
0.699800 0.699800 0 0 0             304 0.594600 0.456100 0 0 0             305
0.800000 0.800000 0 0 0             306 0.800000 0.800000 0 0 0             307
0.727200 0.727200 0 0 0             308 0.750000 0.750000 0 0 0             309
0.750000 0.750000 0 0 0             310 0.700000 0.700000 0 0 0             311
0.564700 0.564700 0 0 0             312 0.735600 0.735600 0 0 0             313
0.526700 0.526700 0 0 0             314 0.633400 0.633400 0 0 0             315
0.767500 0.767500 0 0 0             316 0.800000 0.800000 0 0 0             317
0.799900 0.799900 0 0 0             318 0.695800 0.695800 0 0 0             319
0.699700 0.699700 0 0 0             320 0.800000 0.800000 0 0 0             321
0.641800 0.641800 0 0 0             322 0.496300 0.496300 0 0 0             323
0.360600 0.360600 0 0 0             324 0.510200 0.306100 0 0 0             325
0.439500 0.439500 0 0 0             326 0.571400 0.571400 0 0 0             327
0.690000 0.690000 0 0 0             328 0.592000 0.525600 0 0 0             329
0.625000 0.625000 0 0 0             330 0.677900 0.677900 0 0 0             331
0.538900 0.538900 0 0 0             332 0.697400 0.697400 0 0 0             333
0.755100 0.700500 0 0 0             334 0.701900 0.701900 0 0 0             335
0.620100 0.620100 0 0 0             336 0.713700 0.602600 0 0 0             337
0.593900 0.593900 0 0 0             338 0.685800 0.685800 0 0 0             339
0.742100 0.636800 0 0 0             340 0.682000 0.682000 0 0 0             341
0.663200 0.663200 0 0 0             342 0.642400 0.642400 0 0 0             343
0.652100 0.652100 0 0 0             344 0.610700 0.610700 0 0 0             345
0.745800 0.698800 0 0 0             346 0.618100 0.561300 0 0 0             347
0.585200 0.453600 0 0 0             348 0.674200 0.674200 0 0 0             349
0.493400 0.493400 0 0 0             350 0.709200 0.605000 0 0 0             351
0.564500 0.564500 0 0 0             352 0.526300 0.526300 0 0 0             353
0.799900 0.799900 0 0 0             354 0.750000 0.750000 0 0 0             355
0.620000 0.620000 0 0 0             356 0.700000 0.700000 0 0 0             357
0.800000 0.800000 0 0 0             358 0.800000 0.800000 0 0 0             359
0.682300 0.682300 0 0 0             360 0.800000 0.800000 0 0 0             361
0.799900 0.799900 0 0 0             362 0.700000 0.700000 0 0 0             363
0.786600 0.786600 0 0 0             364 0.750000 0.750000 0 0 0             365
0.800000 0.800000 0 0 0             366 0.796000 0.796000 0 0 0             367
0.591500 0.591500 0 0 0             368 0.708500 0.651500 0 0 0             369
0.800000 0.800000 0 0 0             370 0.800000 0.800000 0 0 0             371
0.729600 0.729600 0 0 0             372 0.774500 0.774500 0 0 0             373
0.800000 0.800000 0 0 0             374 0.629600 0.629600 0 0 0             375
0.750000 0.750000 0 0 0             376 0.800000 0.800000 0 0 0             377
0.800000 0.800000 0 0 0             378 0.700000 0.700000 0 0 0             379
0.643300 0.643300 0 0 0             380 0.527500 0.527500 0 0 0             381
0.599300 0.599300 0 0 0             382 0.750000 0.750000 0 0 0             383
0.532900 0.532900 0 0 0             384 0.690700 0.690700 0 0 0             385
0.568500 0.568500 0 0 0             386 0.564600 0.442800 0 0 0             387
0.732300 0.732300 0 0 0             388 0.666600 0.666600 0 0 0             389
0.800000 0.800000 0 0 0             390 0.800000 0.800000 0 0 0             391
0.733300 0.733300 0 0 0             392 0.607300 0.607300 0 0 0             393
0.666600 0.666600 0 0 0             394 0.800000 0.800000 0 0 0             395
0.585500 0.585500 0 0 0             396 0.447000 0.447000 0 0 0             397
0.732600 0.732600 0 0 0             398 0.521700 0.521700 0 0 0             399
0.760900 0.760900 0 0 0             400 0.750000 0.750000 0 0 0             401
0.790300 0.790300 0 0 0             402 0.8000 0.8000 0 0 0             403
0.6419 0.3731 0 0 0             404 0.800000 0.800000 0 0 0             405
0.750000 0.750000 0 0 0             406 0.726700 0.726700 0 0 0             407
0.731000 0.731000 0 0 0             408 0.748000 0.748000 0 0 0             409
0.748000 0.748000 0 0 0             410 0.800000 0.800000 0 0 0             411
0.705900 0.705900 0 0 0             412 0.742200 0.742200 0 0 0             413
0.694800 0.694800 0 0 0             414 0.595700 0.595700 0 0 0            



 



  147 148 149 150 151 152 153 154 155 156   Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                     51                     52                     53        
            54                     55                     56                    
57                     58                     59                     60        
            61                     62                     63                    
64                     65                     66                     67        
            68                     69                     70                    
71                     72                     73                     74        
            75                     76                     77                    
78                     79                     80                     81        
            82                     83                     84                    
85                     86                     87                     88        
            89                     90                     91                    
92                     93                     94                     95        
            96                     97                     98                    
99                     100                     101                     102      
              103                     104                     105              
      106                     107                     108                    
109                     110                     111                     112    
                113                     114                     115            
        116                     117                     118                    
119                     120                     121                     122    
                123                     124                     125            
        126                     127                     128                    
129                     130                     131                     132    
                133                     134                     135            
        136                     137                     138                    
139                     140                     141                     142    
                143                     144                     145            
        146                     147                     148                    
149                     150                     151                     152    
                153                     154                     155            
        156                     157                     158                    
159                     160                     161                     162    
                163                     164                     165            
        166                     167                     168                    
169                     170                     171                     172    
                173                     174                     175            
        176                     177                     178                    
179                     180                     181                     182    
                183                     184                     185            
        186                     187                     188                    
189                     190                     191                     192    
                193                     194                     195            
        196                     197                     198                    
199                     200                     201                     202    
                203                     204                     205            
        206                     207                     208                    
209                     210                     211                     212    
                213                     214                     215            
        216                     217                     218                    
219                     220                     221                     222    
                223                     224                     225            
        226                     227                     228                    
229                     230                     231                     232    
                233                     234                     235            
        236                     237                     238                    
239                     240                     241                     242    
                243                     244                     245            
        246                     247                     248                    
249                     250                     251                     252    
                253                     254                     255            
        256                     257                     258                    
259                     260                     261                     262    
                263                     264                     265            
        266                     267                     268                    
269                     270                     271                     272    
                273                     274                     275            
        276                     277                     278                    
279                     280                     281                     282    
                283                     284                     285            
        286                     287                     288                    
289                     290                     291                     292    
                293                     294                     295            
        296                     297                     298                    
299                     300                     301                     302    
                303                     304                     305            
        306                     307                     308                    
309                     310                     311                     312    
                313                     314                     315            
        316                     317                     318                    
319                     320                     321                     322    
                323                     324                     325            
        326                     327                     328                    
329                     330                     331                     332    
                333                     334                     335            
        336                     337                     338                    
339                     340                     341                     342    
                343                     344                     345            
        346                     347                     348                    
349                     350                     351                     352    
                353                     354                     355            
        356                     357                     358                    
359                     360                     361                     362    
                363                     364                     365            
        366                     367                     368                    
369                     370                     371                     372    
                373                     374                     375            
        376                     377                     378                    
379                     380                     381                     382    
                383                     384                     385            
        386                     387                     388                    
389                     390                     391                     392    
                393                     394                     395            
        396                     397                     398                    
399                     400                     401                     402    
                403                     404                     405            
        406                     407                     408                    
409                     410                     411                     412    
                413                     414                    



 



  157 158 159 160 161 162 163 164   Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) 1       14.5 6   20421201 15577.06 2       25   250000.00
20421101 34676.62 3       30.25   200000.00 20421101 28307.42 4       23 25  
20421201 13609.95 5       20 16   20421201 30117.42 6       11 6   20421201
2371.03 7       25     20421101 43301.37 8       6 6   20421101 9496.32 9      
20     20421201 129400 10       19.25     20421101 35416.68 11       30.75    
20421101 12360.4 12       20     20421201 13315.45 13       16 12   20421201
12500 14       8 24   20421201 11587.5 15       12.5 0.75   20421201 19759.92 16
      0     20421201 2228.9 17       19 19   20421001 63425 18       7 0.5  
20421001 9916.67 19       9 4   20421101 0 20       4     20421101 39583.34 21  
    18     20421101 12476.04 22       8 18   20421101 23083.33 23       0    
20421001 13668.05 24       7     20421101 38141.37 25       15     20421201
18750 26       31 14 25130.00 20421201 12154.14 27       11.25     20421201
24894.62 28       18     20421201 21949.46 29       27 27   20421201 9866.66 30
      15     20421201 2774 31       39     20421201 25677.16 32       8    
20421201 21075.58 33       11     20421201 28524.12 34       17     20421201
15866.82 35       8 7   20421201 1972 36       7 16   20421201 11196.79 37      
10     20421201 23666.67 38       5     20421201 13332.8 39       15 20  
20421201 16250 40       18     20421101 14444.45 41       30     20421101
30437.91 42       3     20421201 13767.17 43       10 5   20421101 29041.09 44  
    16     20271101 150757.58 45       31     20421101 21666.67 46       4    
20421101 20833.33 47       25     20421101 14401.51 48       12     20421201
18024.84 49       6 15   20421201 16666.67 50       13 5   20421201 31254 51    
  9 8   20421201 7934.66 52       11     20421101 9843.17 53       13 13.25  
20421101 13333.33 54       16.75     20421101 48581.59 55       25 25   20421201
15781.48 56       21     20421101 31250 57       22     20421201 12589.79 58    
  6 6   20421201 13110 59       11     20421201 75000 60       8     20421201
86525.38 61       8     20421201 5286.96 62       26     20421201 41666.66 63  
    18     20421201 33333.34 64       17 12   20421201 12499 65       26  
30100.00 20421201 23800 66       0     20271101 0 67       12     20421201 12500
68       35     20421101 74167.33 69       5 5   20421201 30000 70       25    
20421101 25334.09 71       9 10   20421201 19500 72       20     20421201 16250
73       4 7   20421201 3592.2 74       15 6   20421101 12500 75       14    
20421101 18284.32 76       15     20421101 0 77       12 13   20421101 13668.63
78       16     20421201 36916.31 79       2.5 0   20421101 46666 80       7    
20421201 40000 81       0   150000.00 20421001 0 82       12     20421101 0 83  
    2     20421101 20464 84       14 16   20421101 9536.08 85       9    
20421101 8333.33 86       12   0 20271201 50093.29 87       7   0 20430101
8825.4 88       0 25 0 20421201 0 89       14 10 0 20421201 8970 90       14 9.5
0 20421201 3131.75 91       13 25 0 20421101 12499.5 92       23   0 20421101
12161.91 93       16 17 0 20421201 14568 94       13   0 20421201 55457.5 95    
  15   0 20421201 16666.67 96       23 37 36504 20421201 16533.21 97       0   0
20421201 0 98       10 7 80000 20421101 20248.67 99       26.25   0 20421101
24666.68 100       12.5   0 20271201 12802.42 101       12   0 20430101 17250
102       20 5 0 20421101 10951.2 103       24   0 20421201 37084.92 104      
33   187350 20421201 22815 105       13 9 0 20421201 16321.41 106       28  
93752 20421201 31097.32 107       15   0 20421101 17666.67 108       6 8 0
20421201 16258.08 109       35   295000 20421201 17547.49 110       0   0
20421201 3164.7 111       12.75   0 20421201 23279.17 112       5   0 20421201
30420.33 113       13.25 6 0 20421201 11166.34 114       10   0 20421201
26660.25 115       8.25 15 0 20421201 8266.27 116       18 18 0 20421101 9374.99
117       16.25   0 20421201 24189.16 118       6 5 0 20421201 12340.84 119    
  23.25   0 20421201 13033.63 120       0 8 0 20421201 8183.79 121       12 12 0
20421201 14043.92 122       7 12 0 20421201 22916.67 123       12   0 20421201
12979.58 124       24.75   0 20421201 16848 125       17   0 20430101 29166.66
126       35   0 20421201 14150 127       15   0 20430101 28143.08 128       19
  50000 20430101 9999.99 129       20   0 20421201 11571.29 130       4 4 0.00
20421201 5625 131       25   0 20430101 13905.84 132       26   399436 20421201
28498.98 133       0   9619 20430101 0 134       10 10 0 20421201 12915.06 135  
    10 10 0 20271201 8926.67 136       10 11 0 20421001 5833.34 137       1 6 0
20421201 17500 138       15.5   0 20421101 0 139       11   0 20421201 16666.66
140       9 25 0 20421201 5001.58 141       10   0 20421201 13032.94 142      
5.75   0 20421101 14914.84 143       20   0 20421201 33074.99 144       9 13 0
20421101 5416.66 145       10   0 20421201 18291 146       9   0 20421101 8032.6
147       10   0 20421201 13375.75 148       20 20 0 20421101 14997.32 149      
25   0 20421201 28154.83 150       14   0 20421201 12402.16 151       41 5 0
20421201 10114.19 152       0   0 20421201 0 153       20   0 20421201 10112.92
154       27   0 20421201 32400 155       10   0.00 20421201 27565.96 156      
25   0 20421201 11423.57 157       10   0 20421201 22503 158       25 0 0
20421201 14875 159       5   0 20421201 36123.66 160       18   0 20421201
15112.75 161       34 25 0 20421201 3920.06 162       25   0 20421201 42678.83
163       7 7 0 20421201 3250 164       17   0 20421201 18450.49 165       22  
0 20421201 14884.78 166       11   0 20421201 16614.66 167       28   0 20430101
12051 168       10   0 20421101 24420.53 169       32 2 0 20421201 3494 170    
  16   0 20421201 36837.67 171       3   0 20420901 33243.35 172       13   0
20421201 22500 173       16 17.25 0 20421201 0 174       10 18 0 20421201 0 175
      5 5 0 20421201 20242.08 176       0   0 20421201 1996.2 177       11 7 0
20421201 0 178       10   0 20421101 38750 179       0   0 20421101 1942.7 180  
    20   0 20421201 17197.29 181       18 12 0 20421201 13785.68 182       11  
0 20421201 12458.33 183       20   0 20271201 42124.32 184       5   0.00
20421201 15833.34 185       21 21 0 20421201 6182.8 186       15 15 0 20421201
10643.51 187       5 5 0 20421101 48275.02 188       15 15 0 20421201 20086.5
189       20 20 0 20421201 11707 190       7.75   0 20421201 0 191       20 17 0
20421201 12334.44 192       19 17 0 20270801 22287.41 193       25   0 20421201
16666.67 194       23   0 20421001 14166.67 195       11 11 0 20421101 9154.88
196       10 13 39437 20421201 4286.53 197       25 5 50000 20421201 10776.67
198       4   0 20421201 11284.72 199       17 19 0 20421101 11608 200       10
  0 20421101 15451.83 201       24   0 20421201 58333.33 202       37   0
20421201 30609.66 203       27   25370 20421201 17014.4 204       6.25 17 0
20421201 9235.91 205       6 7 0 20421201 11104.17 206       30   0 20421201
9957.17 207       18   0 20421201 0 208       0   0 20421201 0 209       15   0
20421201 32972.1 210       27   0 20421201 10947.37 211       15   0 20421201
63397 212       17   0 20421201 16980.99 213       6.25   0 20430101 15834 214  
    9 9 0 20421201 20011.58 215       14 0 0 20421201 15228.42 216       15   0
20421201 14583.33 217       22.5   0 20430101 40066.33 218       10   0 20421201
41105.02 219       17   0 20421201 23750 220       18.5   127287 20421201
13312.12 221       27 27 0 20421101 30416.67 222       25.4 0 0 20271101 24142
223       39   0 20421201 20739.5 224       29 0 0 20421101 9750 225       15 8
0 20421101 19798.84 226       9 9 0 20421201 8404.93 227       21 20 0 20421101
17166.67 228       8   10829 20421101 12916.67 229       9   0 20421101 17982.18
230       6 6 0 20421201 16041.67 231       25   0 20421101 27207.25 232      
20   0 20271101 29166.67 233       30   0 20421101 34000 234       21   103000
20421201 47480.33 235       18 2 0 20421201 27954.6 236       14 14 0 20271201
6454.54 237       14 11 0 20421201 32118.76 238       14   0 20271201 40000 239
      35   0 20421201 45500 240       8 8 0 20430101 15946.95 241       8   0
20421201 17500 242       23 18 0 20421201 17916.68 243       18   0 20421201
11650.75 244       19   0 20421201 26389.91 245       10   0 20421201 24638.01
246       27 3.75 0 20421101 7880.38 247       22   0 20421201 18315.29 248    
  30   0 20421201 20833.33 249       9.25   0 20421201 27631.24 250       15   0
20430101 42942.5 251       10 1 0 20421201 14698.5 252       5   0 20421201
20833.34 253       10   56100 20421201 14302.59 254       29 9 0 20421201
17744.75 255       18   0 20421201 16666.67 256       18   0 20421201 65107.88
257       22   0 20421201 16666.67 258       21 28 0 20421201 33333.34 259      
13 2 0 20421101 23174.63 260       2.5 8 0 20421201 10644.01 261       34 4.25 0
20421201 4375 262       12 9 0 20421201 12545.88 263       20   0 20421201 23735
264       16   0 20421201 27083.33 265       6   0 20421201 13333.34 266      
19   0 20421201 24673.62 267       12   0 20421201 11000 268       11 5 0
20430101 25000 269       16   0 20271201 14583.3 270       6   0 20421201
19856.9 271       20   0 20421201 22750 272       5 8 56429 20421201 13333.32
273       23   0 20421001 32973 274       26   0 20421101 16193.26 275       26
0 44322.45 20421001 8916 276       22 0 0 20421001 14524 277       32   0
20421201 12962.58 278       18   0 20421001 20000 279       9 10 226000 20421201
16666.67 280       0   0 20421101 0 281       38   0 20421101 21101.93 282      
32 0 0 20421201 15866.16 283       16   0 20421201 16666.66 284       27 12 0
20421201 11095.41 285       0   0 20421201 2024.8 286       12 15 0 20421201
14015.12 287       12 12 0 20421101 18333.33 288       17   350000 20421201
37666.67 289       3   0 20421201 49825.51 290       0 14 0 20421201 0 291      
24 21 0 20421101 10108.8 292       9   0 20421201 15472.93 293       13 7 240000
20421201 19996.85 294       34 32 0 20421201 7691.75 295       20   0 20421201
14139.08 296       20 25 0 20421201 9425.87 297       11   0 20421201 20833.34
298       23 8.5 0 20430101 21595.84 299       10 4 0 20421101 14375.62 300    
  9 2 0 20421201 6676.91 301       26   0 20421201 128176.34 302       12 14 0
20421201 0 303       12 10 0 20421201 9273.34 304       24   251665 20421201 0
305       17   0 20421201 10000 306       30 10.25 0 20421101 19462.5 307      
9 5 0 20421101 15888.61 308       40   0 20421201 67702 309       24 17 0
20421201 17902.36 310       29   0 20421201 54863.63 311       12   0 20421101
28683.76 312       13   0 20421201 37001.7 313       7 2 0 20421201 14116.58 314
      20   0 20421201 16220.55 315       0   0 20421201 8250 316       4   0
20421201 33333.67 317       7 5 0 20421201 7313.24 318       14 20 0 20421101
1972 319       33   0 20421201 79166.67 320       9   0 20430101 11833.33 321  
    22   0 20390401 16652.5 322       18   0 20391101 39750 323       20 20 0
20351201 9176.74 324       28   354672 20410101 22487.5 325       15   0
20410301 15568.83 326       15 10 0 20410701 12612.25 327       22   0 20410801
15071.33 328       17 15 72860 20411101 10487.49 329       20   0 20420301
53183.49 330       18   0 20420301 51280 331       15   0 20420301 23614 332    
  19 22 0 20420401 16999.97 333       20 10 50000 20420401 13518.5 334       15
  0 20420401 16750 335       14 4 0 20420401 11500 336       20 24 125000
20420501 13471.58 337       28   0 20420501 14894.05 338       15 9 0 20420601
11607.08 339       14.5   50000 20420601 10638.75 340       11 11 0 20420601
6634.66 341       9 1 0 20420601 13175 342       30 12 0 20420701 20833.34 343  
    26 10 0 20420701 12133.76 344       25   0 20420701 30589.42 345       15 20
37947 20420701 16696.88 346       2   50000 20420701 8644.87 347       16 13
150000 20420801 19826.46 348       16.5 0 0 20421101 7679 349       17   0
20421101 32006.43 350       16   24985 20430101 21394.37 351       24 19 0
20421201 7386.44 352       3.75   0 20421101 83028.75 353       8 8 0 20421101
11357.98 354       11   0 20421101 0 355       12 21 0 20421201 7772.24 356    
  2   0 20421201 38048.87 357       22   0 20421201 12515.98 358       6   0
20421201 9870.84 359       16   0 20421201 20000 360       15   0 20421201
28012.54 361       17   0 20421201 15899.5 362       0 22 0 20421201 0 363      
16 18 0 20421201 10619.44 364       8   0 20430101 40268.36 365       5   0
20421201 17833.34 366       13   0 20421001 0 367       0   0 20421201 7065 368
      25 25 74130 20430101 29526.41 369       15 14 0 20421201 10150.49 370    
  20 20 0 20421201 15437.84 371       7 7.75 0 20421201 15608.36 372       5 6 0
20421101 33333.33 373       8   0 20421001 0 374       6 6 0 20421201 18750 375
      16   0 20421201 24166.66 376       11   0 20421201 11370 377       16   0
20421201 13750 378       9   0 20421201 19166.66 379       20   0 20421201 92106
380       30   0 20421201 17333.35 381       10   0 20430101 31049.84 382      
10 2 0 20421201 25833.34 383       5   0 20271201 39077.75 384       0   0
20421101 9480.63 385       15   0 20421201 19912.04 386       5   47668 20421201
70519.5 387       22 12 0 20421201 8924.93 388       25   0 20420601 21666.67
389       15 15 0 20421201 8691 390       15.6 0 0 12/1/2041 32108.34 391      
6 6 0 4/1/2042 6437.49 392       9.9 2 0 4/1/2042 21253.4 393       24 1 0
5/1/2042 83333 394       10 4 0 5/1/2042 0 395       14 1 0 7/1/2042 29166.18
396       15.6 18.6 0 8/1/2032 18551.87 397       14 0 0 7/1/2042 13750 398    
  13 0 0 9/1/2042 17050 399       4 0 0 9/1/2042 20000 400       29 27 0
7/1/2032 7437.52 401       15 1 0 8/1/2042 12937.49 402       9 2 0 20420801
26666.68 403       27 0 471405 20420901 2916.66 404       5 1 0 9/1/2042
15833.33 405       9 7 0 9/1/2042 20000 406       20 0 0 10/1/2042 13541.68 407
      9 0 0 9/1/2042 16666.67 408       19 0 0 9/1/2032 6763.03 409       1 32 0
10/1/2042 0 410       21 0 0 10/1/2042 12950 411       20 1 0 10/1/2042 29989.94
412       24 0 0 11/1/2042 0 413       20     20420901 8915.59 414       10    
20420901 19178.06



 



  165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Bonus) Primary
Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower
Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0 0 0 0 0 Full Two Years Two Months
2 0 0 0 0 0 Full Two Years Two Months 3 0 0 0 0 0 Full Two Years Two Months 4 0
0 11165.59 0 0 Full Two Years Two Months 5 0 0 0 0 0 Full Two Years Two Months 6
5126.57 0 6426.74 0 0 Full Two Years Two Months 7 0 0 0 0 0 Full Two Years Two
Months 8 0 0 37174.01 0 0 Full Two Years Two Months 9 0 0 0 0 0 Full Two Years
Two Months 10 0 0 0 0 0 Full Two Years Two Months 11 0 0 0 0 0 Full Two Years
Two Months 12 0 0 0 0 0 Full Two Years Two Months 13 0 0 9689.42 0 0 Full Two
Years Two Months 14 0 0 10783.33 0 0 Full Two Years Two Months 15 0 13000 0 0 0
Full Two Years Two Months 16 0 0 783.9 0 0 Full Two Years Two Months 17 0 0 0 0
0 Full Two Years Two Months 18 0 0 6435.1 0 0 Full Two Years Two Months 19 0 0 0
0 2876 Full Two Years Two Months 20 0 0 0 0 0 Full Two Years Two Months 21 0 0 0
0 0 Full Two Years Two Months 22 0 0 0 0 0 Full Two Years Two Months 23 0 0
820.33 0 0 Full Two Years Two Months 24 0 0 0 0 0 Full Two Years Two Months 25 0
0 0 0 0 Full Two Years Two Months 26 0 0 7599.78 0 0 Full Two Years Two Months
27 0 0 0 0 0 Full Two Years Two Months 28 0 0 0 0 0 Full Two Years Two Months 29
0 0 10000 0 0 Full Two Years Two Months 30 1490.25 12582.66 0 0 0 Full Two Years
Two Months 31 0 0 0 0 0 Full Two Years Two Months 32 0 0 0 0 0 Full Two Years
Two Months 33 0 0 0 0 0 Full Two Years Two Months 34 0 0 0 0 0 Full Two Years
Two Months 35 33537.97 0 9350 0 0 Full Two Years Two Months 36 0 0 8670.92 0 0
Full Two Years Two Months 37 0 0 0 0 0 Full Two Years Two Months 38 0 0 0 0 0
Full Two Years Two Months 39 0 0 0 0 0 Full Two Years Two Months 40 0 0 0 0 0
Full Two Years Two Months 41 0 0 0 0 0 Full Two Years Two Months 42 0 0 0 0 0
Full Two Years Two Months 43 0 0 2105.44 0 0 Full Two Years Two Months 44 0 0 0
0 0 Full Two Years Two Months 45 0 0 0 0 0 Full Two Years Two Months 46 0 0 0 0
0 Full Two Years Two Months 47 2538.12 0 0 0 0 Full Two Years Two Months 48 0 0
0 0 0 Full Two Years Two Months 49 0 0 12016.66 4677.45 0 Full Two Years Two
Months 50 0 0 8333.33 0 0 Full Two Years Two Months 51 0 0 10166.67 0 0 Full Two
Years Two Months 52 0 0 0 0 0 Full Two Years Two Months 53 0 0 7891.39 0 0 Full
Two Years Two Months 54 0 0 0 0 0 Full Two Years Two Months 55 0 0 13603.02 0 0
Full Two Years Two Months 56 8333.34 0 0 0 0 Full Two Years Two Months 57 0 0 0
0 0 Full Two Years Two Months 58 0 0 15022.8 0 0 Full Two Years Two Months 59 0
0 0 0 0 Full Two Years Two Months 60 0 0 0 0 0 Full Two Years Two Months 61 0 0
0 0 0 Full Two Years Two Months 62 0 0 0 0 0 Full Two Years Two Months 63 0 0 0
0 0 Full Two Years Two Months 64 0 0 8750 0 0 Full Two Years Two Months 65 0 0 0
0 0 Full Two Years Two Months 66 0 0 0 0 0 Full Two Years Two Months 67 2083.33
0 0 0 0 Full Two Years Two Months 68 0 0 0 0 0 Full Two Years Two Months 69 0 0
7295.83 0 0 Full Two Years Two Months 70 0 0 0 0 0 Full Two Years Two Months 71
0 0 6666.67 1717.27 0 Full Two Years Two Months 72 0 7259.95 0 0 0 Full Two
Years Two Months 73 0 0 13333.34 0 0 Full Two Years Two Months 74 0 0 8333.34 0
0 Full Two Years Two Months 75 3629 0 0 0 0 Full Two Years Two Months 76 0
37753.35 0 0 0 Full Two Years Two Months 77 0 0 8618.61 0 0 Full Two Years Two
Months 78 0 0 0 0 0 Full Two Years Two Months 79 0 0 0 0 0 Full Two Years Two
Months 80 0 0 0 0 0 Full Two Years Two Months 81 0 0 0 0 0 Full Two Years Two
Months 82 0 0 0 0 0 Full Two Years Two Months 83 0 0 0 0 0 Full Two Years Two
Months 84 0 0 5589.67 0 0 Full Two Years Two Months 85 6654.5 0 0 0 0 Full Two
Years Two Months 86 0 0 0 0 0 Full Two Years Two Months 87 0 5306.17 0 0 0 Full
Two Years Two Months 88 0 0 27083.33 6491.17 0 Full Two Years Two Months 89 0 0
3818.88 0 0 Full Two Years Two Months 90 0 0 9017.7 0 0 Full Two Years Two
Months 91 0 0 7875.4 0 0 Full Two Years Two Months 92 0 0 0 0 0 Full Two Years
Two Months 93 0 0 7215.62 0 0 Full Two Years Two Months 94 0 0 0 0 0 Full Two
Years Two Months 95 0 0 0 0 0 Full Two Years Two Months 96 0 0 17038.75 0 0 Full
Two Years Two Months 97 0 0 2299.9 0 0 Full Two Years Two Months 98 0 0 11740.64
0 0 Full Two Years Two Months 99 0 0 0 0 0 Full Two Years Two Months 100 0 0 0 0
0 Full Two Years Two Months 101 0 0 0 0 0 Full Two Years Two Months 102 388.24 0
1627.33 0 0 Full Two Years Two Months 103 0 0 0 0 0 Full Two Years Two Months
104 0 0 0 0 0 Full Two Years Two Months 105 0 0 0 0 0 Full Two Years Two Months
106 0 0 0 0 0 Full Two Years Two Months 107 0 0 0 0 0 Full Two Years Two Months
108 0 0 15512.92 0 0 Full Two Years Two Months 109 0 0 0 0 0 Full Two Years Two
Months 110 0 0 0 0 0 Full Two Years Two Months 111 0 0 0 0 0 Full Two Years Two
Months 112 0 0 0 0 0 Full Two Years Two Months 113 0 0 7916.67 0 0 Full Two
Years Two Months 114 0 0 0 0 0 Full Two Years Two Months 115 0 0 8741.16 0 0
Full Two Years Two Months 116 0 0 8039.99 0 0 Full Two Years Two Months 117 0 0
0 0 0 Full Two Years Two Months 118 0 0 19044.05 0 0 Full Two Years Two Months
119 0 0 0 0 0 Full Two Years Two Months 120 0 0 10147.03 0 0 Full Two Years Two
Months 121 0 0 6258.34 0 0 Full Two Years Two Months 122 0 0 1 0 0 Full Two
Years Two Months 123 0 0 0 0 0 Full Two Years Two Months 124 0 0 0 0 0 Full Two
Years Two Months 125 0 0 0 0 0 Full Two Years Two Months 126 0 0 0 0 0 Full Two
Years Two Months 127 0 0 0 0 0 Full Two Years Two Months 128 11857.78 0 0 0 0
Full Two Years Two Months 129 0 0 0 0 0 Full Two Years Two Months 130 0 0
17499.99 0 0 Full Two Years Two Months 131 0 0 0 0 0 Full Two Years Two Months
132 0 0 0 0 0 Full Two Years Two Months 133 0 0 0 0 0 Full Two Years Two Months
134 0 0 14333.74 0 0 Full Two Years Two Months 135 0 0 11683.34 0 0 Full Two
Years Two Months 136 0 0 10000 0 0 Full Two Years Two Months 137 0 0 0 0 0 Full
Two Years Two Months 138 0 0 0 0 0 Full Two Years Two Months 139 0 0 0 0 0 Full
Two Years Two Months 140 0 5028.84 5036.38 0 0 Full Two Years Two Months 141 0 0
0 0 0 Full Two Years Two Months 142 0 0 0 0 0 Full Two Years Two Months 143 0 0
0 0 0 Full Two Years Two Months 144 0 0 11250 0 0 Full Two Years Two Months 145
0 0 0 0 0 Full Two Years Two Months 146 0 13486.63 0 0 0 Full Two Years Two
Months 147 0 0 0 0 0 Full Two Years Two Months 148 7293.97 0 7274.8 0 0 Full Two
Years Two Months 149 0 5566.87 0 0 0 Full Two Years Two Months 150 8125 0 0 0 0
Full Two Years Two Months 151 0 0 16503.17 0 0 Full Two Years Two Months 152 0 0
1655 0 0 Full Two Years Two Months 153 0 0 0 0 0 Full Two Years Two Months 154 0
0 0 0 0 Full Two Years Two Months 155 0 0 0 0 0 Full Two Years Two Months 156 0
0 0 0 0 Full Two Years Two Months 157 0 0 0 0 0 Full Two Years Two Months 158 0
0 0 0 0 Full Two Years Two Months 159 0 0 0 0 0 Full Two Years Two Months 160 0
0 0 0 0 Full Two Years Two Months 161 0 0 1206 0 0 Full Two Years Two Months 162
0 0 0 0 0 Full Two Years Two Months 163 0 12083.22 3250 0 0 Full Two Years Two
Months 164 0 0 0 0 0 Full Two Years Two Months 165 0 0 0 0 0 Full Two Years Two
Months 166 0 0 0 0 0 Full Two Years Two Months 167 0 19744.71 0 0 0 Full Two
Years Two Months 168 0 0 0 0 0 Full Two Years Two Months 169 0 0 0 0 0 Full Two
Years Two Months 170 0 0 0 0 0 Full Two Years Two Months 171 0 0 0 0 0 Full Two
Years Two Months 172 0 0 0 0 0 Full Two Years Two Months 173 0 7554.15 9280.95 0
0 Full Two Years Two Months 174 0 0 15124.55 0 0 Full Two Years Two Months 175 0
0 0 0 0 Full Two Years Two Months 176 0 0 3461.93 0 0 Full Two Years Two Months
177 0 0 4166.67 0 0 Full Two Years Two Months 178 0 0 0 0 0 Full Two Years Two
Months 179 0 0 889.7 0 0 Full Two Years Two Months 180 0 0 0 0 0 Full Two Years
Two Months 181 0 0 0 0 0 Full Two Years Two Months 182 0 0 0 0 0 Full Two Years
Two Months 183 0 0 0 0 0 Full Two Years Two Months 184 0 0 0 0 0 Full Two Years
Two Months 185 0 0 5391.67 0 0 Full Two Years Two Months 186 0 0 5000 0 0 Full
Two Years Two Months 187 0 0 48275.24 0 0 Full Two Years Two Months 188 0 0 6902
0 0 Full Two Years Two Months 189 0 0 11135.32 0 0 Full Two Years Two Months 190
0 15812.02 0 0 0 Full Two Years Two Months 191 0 0 15618.5 0 0 Full Two Years
Two Months 192 0 0 10729.75 0 0 Full Two Years Two Months 193 15000 0 0 0 0 Full
Two Years Two Months 194 0 0 0 0 0 Full Two Years Two Months 195 0 0 9154.84 0 0
Full Two Years Two Months 196 0 0 7000 0 0 Full Two Years Two Months 197 0 0
2169 0 0 Full Two Years Two Months 198 0 0 0 0 0 Full Two Years Two Months 199
4423.46 0 6149.86 0 0 Full Two Years Two Months 200 0 0 0 0 0 Full Two Years Two
Months 201 0 0 0 0 0 Full Two Years Two Months 202 0 0 0 0 0 Full Two Years Two
Months 203 0 0 0 0 0 Full Two Years Two Months 204 0 0 12070.83 0 0 Full Two
Years Two Months 205 0 0 7083.34 0 0 Full Two Years Two Months 206 0 0 0 0 0
Full Two Years Two Months 207 0 0 0 0 0 Full Two Years Two Months 208 0 0 0 0 0
Full Two Years Two Months 209 0 0 0 0 0 Full Two Years Two Months 210 0 0 0 0 0
Full Two Years Two Months 211 0 0 0 0 0 Full Two Years Two Months 212 0 0 0 0 0
Full Two Years Two Months 213 0 0 0 0 0 Full Two Years Two Months 214 0 0 8500 0
0 Full Two Years Two Months 215 0 0 0 0 0 Full Two Years Two Months 216 38280.96
0 0 0 0 Full Two Years Two Months 217 0 0 0 0 0 Full Two Years Two Months 218 0
0 0 0 0 Full Two Years Two Months 219 0 0 0 0 0 Full Two Years Two Months 220 0
18550.03 0 0 0 Full Two Years Two Months 221 0 0 9106.34 0 0 Full Two Years Two
Months 222 0 0 0 0 0 Full Two Years Two Months 223 0 0 0 0 0 Full Two Years Two
Months 224 0 0 0 0 0 Full Two Years Two Months 225 0 0 1377.85 0 0 Full Two
Years Two Months 226 0 0 2500 0 0 Full Two Years Two Months 227 0 0 12924.42 0 0
Full Two Years Two Months 228 19541.66 0 0 0 0 Full Two Years Two Months 229 0 0
0 0 0 Full Two Years Two Months 230 0 0 14091.87 0 0 Full Two Years Two Months
231 0 0 0 0 0 Full Two Years Two Months 232 0 0 0 0 0 Full Two Years Two Months
233 0 0 0 0 0 Full Two Years Two Months 234 0 0 0 0 0 Full Two Years Two Months
235 0 0 0 0 0 Full Two Years Two Months 236 0 0 39166.66 0 0 Full Two Years Two
Months 237 0 0 29166.66 0 0 Full Two Years Two Months 238 0 0 0 0 0 Full Two
Years Two Months 239 0 0 0 0 0 Full Two Years Two Months 240 0 0 18055.55 0 0
Full Two Years Two Months 241 0 0 0 0 0 Full Two Years Two Months 242 0 0
21166.67 0 0 Full Two Years Two Months 243 969.94 0 0 0 0 Full Two Years Two
Months 244 0 0 0 0 0 Full Two Years Two Months 245 0 0 0 0 0 Full Two Years Two
Months 246 0 0 4502.56 0 0 Full Two Years Two Months 247 0 0 0 0 0 Full Two
Years Two Months 248 0 0 0 0 0 Full Two Years Two Months 249 0 0 0 0 0 Full Two
Years Two Months 250 0 0 0 0 0 Full Two Years Two Months 251 2397.84 0 12912.68
0 0 Full Two Years Two Months 252 0 0 0 0 0 Full Two Years Two Months 253 0 0 0
0 0 Full Two Years Two Months 254 0 0 2426.67 0 0 Full Two Years Two Months 255
0 0 0 0 0 Full Two Years Two Months 256 0 0 0 0 0 Full Two Years Two Months 257
14586.75 0 0 0 0 Full Two Years Two Months 258 0 0 20741.42 0 0 Full Two Years
Two Months 259 0 0 2195.45 0 0 Full Two Years Two Months 260 0 0 1451 0 0 Full
Two Years Two Months 261 0 0 7727.54 0 0 Full Two Years Two Months 262 0 4968.98
6183.32 0 0 Full Two Years Two Months 263 0 0 0 0 0 Full Two Years Two Months
264 0 0 0 0 0 Full Two Years Two Months 265 0 0 0 0 0 Full Two Years Two Months
266 0 0 0 0 0 Full Two Years Two Months 267 875 1826.04 0 0 0 Full Two Years Two
Months 268 38614.83 0 0 0 0 Full Two Years Two Months 269 0 0 0 0 0 Full Two
Years Two Months 270 0 0 0 0 0 Full Two Years Two Months 271 0 0 0 0 0 Full Two
Years Two Months 272 0 0 3500 0 0 Full Two Years Two Months 273 0 0 0 0 0 Full
Two Years Two Months 274 0 0 0 0 0 Full Two Years Two Months 275 0 0 0 0 0 Full
Two Years Two Months 276 0 0 0 0 0 Full Two Years Two Months 277 0 0 0 0 0 Full
Two Years Two Months 278 0 0 0 0 0 Full Two Years Two Months 279 0 0 11665.33 0
0 Full Two Years Two Months 280 0 0 0 0 0 Full Two Years Two Months 281 0 0 0 0
0 Full Two Years Two Months 282 0 0 0 0 0 Full Two Years Two Months 283 41666.66
0 0 0 0 Full Two Years Two Months 284 0 0 17448.34 0 0 Full Two Years Two Months
285 0 0 837.8 0 0 Full Two Years Two Months 286 0 0 29166.67 0 0 Full Two Years
Two Months 287 0 0 10416.66 0 0 Full Two Years Two Months 288 0 0 0 0 0 Full Two
Years Two Months 289 0 0 0 0 0 Full Two Years Two Months 290 0 0 19365.71 0 0
Full Two Years Two Months 291 0 0 11484.25 0 0 Full Two Years Two Months 292 0 0
0 0 0 Full Two Years Two Months 293 0 0 0 0 0 Full Two Years Two Months 294 0 0
4874.28 0 0 Full Two Years Two Months 295 0 0 0 0 0 Full Two Years Two Months
296 0 0 8000.01 0 0 Full Two Years Two Months 297 0 0 0 0 0 Full Two Years Two
Months 298 0 0 0 0 0 Full Two Years Two Months 299 0 0 10265.42 0 0 Full Two
Years Two Months 300 0 0 2850 0 0 Full Two Years Two Months 301 0 0 0 0 0 Full
Two Years Two Months 302 0 0 59380.85 0 0 Full Two Years Two Months 303 0 0 2035
0 0 Full Two Years Two Months 304 0 0 0 0 0 Full Two Years Two Months 305 15990
0 0 0 0 Full Two Years Two Months 306 0 0 8674.99 0 0 Full Two Years Two Months
307 0 0 0 0 0 Full Two Years Two Months 308 0 0 0 0 0 Full Two Years Two Months
309 0 0 9513.29 0 0 Full Two Years Two Months 310 0 0 0 0 0 Full Two Years Two
Months 311 0 0 0 0 0 Full Two Years Two Months 312 0 0 0 0 0 Full Two Years Two
Months 313 0 0 3883.76 0 0 Full Two Years Two Months 314 5016.25 0 0 0 0 Full
Two Years Two Months 315 0 0 0 0 0 Full Two Years Two Months 316 0 0 0 0 0 Full
Two Years Two Months 317 0 0 17500.66 0 0 Full Two Years Two Months 318 0
36810.24 0 0 0 Full Two Years Two Months 319 0 0 0 0 0 Full Two Years Two Months
320 3635.68 0 0 0 0 Full Two Years Two Months 321 0 0 0 0 0 Full Two Years Two
Months 322 0 0 0 0 0 Full Two Years Two Months 323 0 0 12286.36 0 0 Full Two
Years Two Months 324 0 0 0 0 0 Full Two Years Two Months 325 0 0 0 0 0 Full Two
Years Two Months 326 0 0 4476.05 0 0 Full Two Years Two Months 327 0 0 0 0 0
Full Two Years Two Months 328 0 0 5416.67 0 0 Full Two Years Two Months 329 0 0
0 0 0 Full Two Years Two Months 330 0 0 0 0 0 Full Two Years Two Months 331 0 0
0 0 0 Full Two Years Two Months 332 0 0 10088.16 0 0 Full Two Years Two Months
333 0 0 126.17 0 0 Full Two Years Two Months 334 0 0 0 0 0 Full Two Years Two
Months 335 0 0 10000 0 0 Full Two Years Two Months 336 0 0 0 0 0 Full Two Years
Two Months 337 0 0 0 0 0 Full Two Years Two Months 338 0 0 18000 0 0 Full Two
Years Two Months 339 0 0 0 0 0 Full Two Years Two Months 340 0 0 8333.34 0 0
Full Two Years Two Months 341 0 0 8733.46 0 0 Full Two Years Two Months 342 0 0
7891.67 0 0 Full Two Years Two Months 343 0 0 7704.42 0 0 Full Two Years Two
Months 344 0 0 0 0 0 Full Two Years Two Months 345 0 0 3358.64 0 0 Full Two
Years Two Months 346 0 0 0 0 0 Full Two Years Two Months 347 0 0 5805 0 0 Full
Two Years Two Months 348 0 0 0 0 0 Full Two Years Two Months 349 0 0 0 0 0 Full
Two Years Two Months 350 0 0 0 0 0 Full Two Years Two Months 351 0 0 7231.32 0 0
Full Two Years Two Months 352 0 0 0 0 0 Full Two Years Two Months 353 0 0
8235.07 0 0 Full Two Years Two Months 354 0 0 0 0 0 Full Two Years Two Months
355 0 0 8547.78 0 0 Full Two Years Two Months 356 0 0 0 0 0 Full Two Years Two
Months 357 5157.58 0 0 0 0 Full Two Years Two Months 358 0 0 0 0 0 Full Two
Years Two Months 359 0 0 0 0 0 Full Two Years Two Months 360 0 0 0 0 0 Full Two
Years Two Months 361 2415.83 0 0 0 0 Full Two Years Two Months 362 0 0 20677.83
0 0 Full Two Years Two Months 363 0 0 4345.16 0 0 Full Two Years Two Months 364
0 0 0 0 0 Full Two Years Two Months 365 0 0 0 0 0 Full Two Years Two Months 366
0 46603.07 0 0 0 Full Two Years Two Months 367 0 0 4149.44 0 0 Full Two Years
Two Months 368 0 0 4333.33 0 0 Full Two Years Two Months 369 5544.47 0 11365.25
0 0 Full Two Years Two Months 370 0 0 7096.5 0 0 Full Two Years Two Months 371 0
0 13916.67 0 0 Full Two Years Two Months 372 0 0 30833.31 0 0 Full Two Years Two
Months 373 0 13440.3 0 0 0 Full Two Years Two Months 374 0 0 17564.08 0 0 Full
Two Years Two Months 375 2500 0 0 0 0 Full Two Years Two Months 376 4375.58 0 0
0 0 Full Two Years Two Months 377 0 0 0 0 0 Full Two Years Two Months 378 0 0 0
0 0 Full Two Years Two Months 379 0 0 0 0 0 Full Two Years Two Months 380 0 0 0
0 0 Full Two Years Two Months 381 0 0 0 0 0 Full Two Years Two Months 382 0 0
4889.36 0 0 Full Two Years Two Months 383 0 0 0 0 0 Full Two Years Two Months
384 0 0 1043.62 0 0 Full Two Years Two Months 385 0 0 0 0 0 Full Two Years Two
Months 386 0 0 0 0 0 Full Two Years Two Months 387 0 0 13175.07 0 0 Full Two
Years Two Months 388 0 0 0 0 0 Full Two Years Two Months 389 0 0 14745.84 0 0
Full Two Years Two Months 390 51857.26 0 0 0 0 Full Two Years Two Months 391 0 0
10833.33 0 0 Full Two Years Two Months 392 0 0 0 0 0 Full Two Years Two Months
393 0 0 0 0 0 Full Two Years Two Months 394 0 0 4921.25 0 0 Full Two Years Two
Months 395 0 0 0 0 0 Full Two Years Two Months 396 0 0 24506.27 0 0 Full Two
Years Two Months 397 0 0 0 0 0 Full Two Years Two Months 398 21666.67 0 0 0 0
Full Two Years Two Months 399 8548.39 0 0 0 0 Full Two Years Two Months 400 0
14235.57 12638.88 0 0 Full Two Years Two Months 401 0 0 0 0 0 Full Two Years One
Month 402 0 0 0 0 0 Full Two Years Two Months 403 32083.28 5889.06 0 0 0 Full
Two Years One Month 404 0 0 0 0 0 Full Two Years Two Months 405 0 0 7750 0 0
Full Two Years Two Months 406 0 0 0 0 0 Full Two Years Two Months 407 0 0 0 0 0
Full Two Years Two Months 408 0 0 0 0 0 Full Two Years Two Months 409 0 0 109375
0 0 Full Two Years Two Months 410 0 0 0 0 0 Full Two Years One Month 411 0 0 0 0
0 Full Two Years Two Months 412 0 0 0 0 0 Full Two Years One Month 413 0 0 0 0 0
Full Two Years Two Months 414 10937.5 0 0 0 0 Full Two Years Two Months



 



 

 

 



MERSID Organization 1002010 Alaska FCU 1002793 American Pacific 1006166 Bay
Equity 1006324 Benchmark Bank 9999997 Bethpage 9999998 Bethpage / Cenlar 1003626
Boston Private 1004333 Castle & Cook 1000302 Cherry Creek 1008808 Cole Taylor
Bank 1000290 Colonial Savings 1001770 Cornerstone 1000497 Embrace 1000235
Evergreen Home Loans 1003924 Fairway 1008118 Fidelity Bank Mortgage 1005000
First National Bank of Omaha 1008498 Flagstar Bank, F.S.B. 1000522 Franklin
American Mortgage 1001105 Fremont Bank 1001242 Fulton Mortgage 1000633 George
Mason 9999995 GFI Mortgage Bankers 1003970 GuardHill Financial Corp. 1000199
Guild Mortgage 1011266 Huntington 1009229 Independent Bankcorp 1003647 Leader
Bank 1000953 Megastar Financial 1002956 Monarch Bank 1009011 Mortgage Masters
1004639 Paramount Equity 1001098 Plaza Home Mortgage 1001464 Primary Residential
1000536 Prime Lending 1000342 Prospect 1000457 Provident 1000457 Provident
Savings Bank 1000383 RRAC/Cenlar 1009671 Salem Five Bank 1000324 Shore Financial
Services, Inc. 1001266 South Carolina Bank & Trust 1001863 Sterling Savings Bank
1005723 Stifel 1001342 The Lending Partners 1000458 Umpqua 1000312 Wintrust
Mortgage A Division of Barrington Bank & Trust Co 9999996 WL Bradley



 



 

 

  

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1. The definition of “Assumed Principal Balance” in Section 1 is revised to read
in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2. The definition of “Business Day” in Section 1 is revised to read in its
entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3. The definition of “Closing Date” in Section 1 is revised to read in its
entirety as follows:

 

“Closing Date: January 30, 2013, except with respect to Section 3 and the
Servicer Acknowledgement(s).”

 

4. The definition of “Cut-off Date” in Section 1 is revised to read in its
entirety as follows:

 

“Cut-off Date: January 1, 2013, except with respect to the Servicer
Acknowledgement(s).”

 

5. The definition of “Eligible Account” in Section 1 is revised to read in its
entirety as follows:

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 



A-1

 

 

 

6. The definition of “Eligible Investments” in Section 1 is revised to read in
its entirety as follows:

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i) direct obligations of, and obligations fully guaranteed by the United States
of America which are backed by the full faith and credit of the United States of
America;

 

(ii) (a) demand or time deposits, federal funds or bankers’ acceptances issued
by any depository institution or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in the highest rating category by each Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category by each Rating Agency with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P) and (b) any other demand or time deposit or
certificate of deposit that is fully insured by the FDIC;

 

(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to (a) any security described in clause (i)  above and entered into with
a depository institution or trust company (acting as principal) described in
clause (ii)(a) above;

 

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in the highest rating category by each Rating Agency for
long-term unsecured debt with a maturity of more than one year or in the highest
rating category by each Rating Agency with respect to short-term obligations
(provided that, short-term obligations with a maturity of at least 60 days are
rated “A-1+” by S&P), in each case at the time of such investment or contractual
commitment providing for such investment; provided, however, that securities
issued by any particular corporation will not be Eligible Investments to the
extent that investments therein will cause the then outstanding principal amount
of securities issued by such corporation and held as Eligible Investments to
exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

 

A-2

 



 

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) which are rated in the
highest rating category by each Rating Agency for long-term unsecured debt with
a maturity of more than one year or in the highest rating category by each
Rating Agency with respect to short-term obligations (provided that short-term
obligations with a maturity of at least 60 days are rated “A-1+” by S&P), in
each case the time of such investment; and

 

(vi) any money market funds rated in one of the two highest rating categories by
each Rating Agency for long-term unsecured debt with a maturity of more than one
year or in the highest rating category by each Rating Agency with respect to
short-term obligations (provided that, with respect to S&P, shares of a money
market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

7. The definition of “First Remittance Date” in Section 1 is revised to read in
its entirety as follows:

  

“First Remittance Date: February 20, 2013.”

 

 

8. A new definition of “MERS Event” is hereby added to Section 1, to be inserted
alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i) a Monthly Payment on a MERS Mortgage Loan has not been received within 60
days of its Due Date;

 

(ii) a court of competent jurisdiction in a particular state rules that MERS is
not an appropriate, permissible or authorized system for transferring ownership
of Mortgage Loans in that state; or

 

(iii) (A) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against MERS, and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or (B) MERS shall
consent to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 



A-3

 

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

9. The definition of “Principal Prepayment Period” in Section 1 is revised to
read in its entirety as follows:

  

“Principal Prepayment Period: As to any Remittance Date, the period commencing
on the 15th day of the month preceding the month in which such Remittance Date
occurs through the 14th day of the month in which such Remittance Date occurs;
provided that, with respect to the February 2013 Remittance Date, the Principal
Prepayment Period shall be the period commencing on January 1, 2013 through
February 14, 2013.”

 

10. The definition of “Remittance Date” in Section 1 is revised to read in its
entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

11. A new definition of “Servicing Administrator” is hereby added to Section 1,
to be inserted alphabetically and to read in its entirety as follows:

 

Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

12. Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

13. Subsection 11.01(e), first sentence is revised to read in its entirety as
follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past February 25, 2043 or, if such 25th day is not a
Business Day, the next succeeding Business Day), or accept substitute or
additional collateral or release any collateral for such Mortgage Loan, unless
(1) the Mortgagor is in default with respect to the Mortgage Loan, or such
default is, in the judgment of the Servicer, imminent, (2) the modification is
in accordance with the customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and (3) the Owner has approved
such action.”

 

 

A-4

 



 

14. Subsection 11.03, third sentence is revised to read in its entirety as
follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

15. Subsection 11.04, first sentence of the first paragraph is revised to read
in its entirety as follows:

  

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2013-2 Mortgage Pass-Through Certificates.”

  

16. Subsection 11.04, subclause (f) of the second paragraph is revised to read
in its entirety as follows:



 

“(f) any amount required to be deposited in the Custodial Account pursuant to
Subsections 11.15, 11.17, 11.19 and 11.25.”



 

17. Notwithstanding anything to the contrary in the Flow Servicing Agreement,
any Custodial Accounts established by the Servicer pursuant to Subsection 11.04
of the Flow Servicing Agreement shall qualify as Eligible Accounts as defined in
the Pooling and Servicing Agreement.

 

18. Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to read in
their entirety as follows, and paragraph (j) is added after paragraph (i) of
Subsection 11.05 as follows:

  

(b) to reimburse the Servicing Administrator for P&I Advances, the Servicing
Administrator’s right to reimbursement pursuant to this subclause (b) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

 

A-5

 



 

(c) to reimburse itself or the Servicing Administrator for any unpaid portion of
any Servicing Fees and for unreimbursed Servicing Advances made by the Servicer
or the Servicing Administrator, the Servicer’s right to reimburse itself or the
Servicing Administrator pursuant to this subclause (c) with respect to any
Mortgage Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds and such other amounts as may be collected by the
Servicer from the related Mortgagor or otherwise relating to the Mortgage Loan,
it being understood that, in the case of any such reimbursement, the rights of
the Servicer and Servicing Administrator thereto shall be prior to the rights of
the Owner unless the Servicing Administrator is required to pay the Prepayment
Interest Shortfall pursuant to Subsection 11.15, in which case the Servicing
Administrator’s right to such reimbursement shall be subsequent to the payment
to the Owner of such shortfall;

 

(d) to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f) to reimburse the Servicing Administrator for unreimbursed P&I Advances, to
the extent that such amounts are nonrecoverable (as certified by the Servicing
Administrator to the Owner in an Officer’s Certificate) by the Servicing
Administrator pursuant to subclause (b) above;

 

. . .

 

(j) to reimburse itself or the Servicing Administrator for P&I Advances and
Servicing Advances that were added to the outstanding principal balance of a
Mortgage Loan in connection with a modification of such Mortgage Loan to
capitalize arrearages; provided, that the Servicer and the Servicing
Administrator shall be entitled to be reimbursed for these amounts only from the
principal collections on the Mortgage Loans;

 

 

A-6

 



 

19. Amendments to Subsection 11.13

 

(a) Subsection 11.13 is revised by deleting the first sentence and replacing it
in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

 

(b) Subsection 11.13 is further revised to add the following paragraphs at the
end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

A-7

 



20. Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

21. Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17 Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

A-8

 



 

22. The first sentence of Subsection 11.18 is revised to read in its entirety as
follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

 

23. The Flow Servicing Agreement is modified by adding a new Subsection 11.26
which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

24. The Flow Servicing Agreement is modified by adding a new subsection 11.27
which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

25. The first sentence of Subsection 12.01(b) is revised to read in its entirety
as follows:

 

A-9

 



The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

26. Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04 Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

27. Broker’s Price Opinion. If, in accordance with the Pooling and Servicing
Agreement, the Trustee has received notice that any governmental entity intends
to acquire a Mortgage Loan through the exercise of its power of eminent domain,
and if there is no longer a Controlling Holder, the Servicer, promptly upon the
request and at the expense of the Trustee, shall obtain a valuation on the
related Mortgaged Property in the form of a broker’s price opinion, and provide
the results of such valuation to the Trustee.

  



 

A-10

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

(a)

 

(b) The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.    

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.    

4-12.Complete as applicable. Required documentation:

 

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period

of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history

(to calculate advances from last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

(c) Credits:

 

14-21.Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 



A-1

 



 

Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

 

22.The total of lines 14 through 21.



Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

A-2

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: __________________ Date: _______________

Phone: ______________________ Email Address:_____________________

 

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________



 



Liquidation Type: REO Sale 3rd Party Sale Short Sale Charge Off

  



Was this loan granted a Bankruptcy deficiency or cramdown Yes No If “Yes”,
provide deficiency or cramdown amount _______________________________    

  



Liquidation and Acquisition Expenses:     (1) Actual Unpaid Principal Balance of
Mortgage Loan $ ______________ (1) (2) Interest accrued at Net Rate
________________ (2) (3) Accrued Servicing Fees ________________ (3) (4)
Attorney's Fees ________________ (4) (5) Taxes (see page 2) ________________ (5)
(6) Property Maintenance ________________ (6) (7) MI/Hazard Insurance Premiums
(see page 2) ________________ (7) (8) Utility Expenses ________________ (8) (9)
Appraisal/BPO ________________ (9) (10) Property Inspections ________________
(10) (11) FC Costs/Other Legal Expenses ________________ (11) (12) Other
(itemize) ________________ (12) Cash for Keys__________________________
________________ (12) HOA/Condo Fees_______________________ ________________
(12) ______________________________________ ________________ (12)       Total
Expenses $ _______________ (13) Credits:     (14) Escrow Balance $
_______________ (14) (15) HIP Refund ________________ (15) (16) Rental Receipts
________________ (16) (17) Hazard Loss Proceeds ________________ (17) (18)
Primary Mortgage Insurance / Gov’t Insurance ________________ (18a) HUD Part A

________________
(18b)       HUD Part B     (19) Pool Insurance Proceeds ________________ (19)
(20) Proceeds from Sale of Acquired Property ________________ (20) (21) Other
(itemize) ________________ (21) _________________________________________
________________ (21)       Total Credits $________________ (22) Total Realized
Loss (or Amount of Gain) $________________ (23)



 

A-3

 

 

Escrow Disbursement Detail

 

 

Type

(Tax /Ins.)

Date Paid Period of Coverage Total Paid Base Amount Penalties Interest

 

 

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

           

 

 

 

 

 

       

 

 

A-4

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING



 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

  



Column/Header Name

 

Description

 

 

Decimal

 



Format

Comment

 

SERVICER_LOAN_NBR



A unique number assigned to a loan by the Servicer.

This may be different than the LOAN_NBR

 

 

 

 

LOAN_NBR



A unique identifier assigned to each loan by the

originator.

 

 

 

 

CLIENT_NBR



Servicer Client Number

 

 

 

 

SERV_INVESTOR_NBR

 Contains a unique number as assigned by an

external servicer to identify a group of loans in

their system.

 

 

 

 

BORROWER_FIRST_NAME



First Name of the Borrower.

 

 

 

 

BORROWER_LAST_NAME

 Last name of the borrower.

 

 

 

 

PROP_ADDRESS



Street Name and Number of Property

 

 

 

 

PROP_STATE

 The state where the property located.

 

 

 

 

PROP_ZIP



Zip code where the property is located.

 

 

 

 

BORR_NEXT_PAY_DUE_DATE



The date that the borrower's next payment is due

to the servicer at the end of processing cycle, as

reported by Servicer.

 

 



MM/DD/YYYY

LOAN_TYPE



Loan Type (i.e. FHA, VA, Conv)

 

 

 

 

BANKRUPTCY_FILED_DATE

 The date a particular bankruptcy claim was filed.

 

 



MM/DD/YYYY

BANKRUPTCY_CHAPTER_CODE



The chapter under which the bankruptcy was filed.

 

 

 

 

BANKRUPTCY_CASE_NBR



The case number assigned by the court to the

bankruptcy filing.

 

 

 

 

POST_PETITION_DUE_DATE



The payment due date once the bankruptcy has

been approved by the courts

 

 

 

MM/DD/YYYY

BANKRUPTCY_DCHRG_DISM_DATE



The Date The Loan Is Removed From Bankruptcy.

Either by Dismissal, Discharged and/or a Motion For

Relief Was Granted.

 

 

 

MM/DD/YYYY

LOSS_MIT_APPR_DATE



The Date The Loss Mitigation Was Approved By The

Servicer

 

 

 

MM/DD/YYYY

LOSS_MIT_TYPE



The Type Of Loss Mitigation Approved For A Loan

Such As;

 

 

 

 

 



A-5

 

 

 

Column/Header Name

 

Description

 

 

Decimal

 



Format

Comment

LOSS_MIT_EST_COMP_DATE



The Date The Loss Mitigation /Plan Is Scheduled To

End/Close

 

 



MM/DD/YYYY

LOSS_MIT_ACT_COMP_DATE

 The Date The Loss Mitigation Is Actually Completed

 

 



MM/DD/YYYY

FRCLSR_APPROVED_DATE



The date DA Admin sends a letter to the servicer

with instructions to begin foreclosure

proceedings.

 

 



MM/DD/YYYY

ATTORNEY_REFERRAL_DATE



Date File Was Referred To Attorney to Pursue

Foreclosure

 

 



MM/DD/YYYY

FIRST_LEGAL_DATE



Notice of 1st legal filed by an Attorney in a

Foreclosure Action

 

 



MM/DD/YYYY

FRCLSR_SALE_EXPECTED_DATE



The date by which a foreclosure sale is expected

to occur.

 

 



MM/DD/YYYY

FRCLSR_SALE_DATE



The actual date of the foreclosure sale.

 

 



MM/DD/YYYY

FRCLSR_SALE_AMT

 The amount a property sold for at the

foreclosure sale.



2



No commas(,)

or dollar

signs ($)

EVICTION_START_DATE



The date the servicer initiates eviction of the

borrower.

 

 



MM/DD/YYYY

EVICTION_COMPLETED_DATE



The date the court revokes legal possession of

the property from the borrower.

 

 

 MM/DD/YYYY

LIST_PRICE



The price at which an REO property is marketed.



2



No commas(,)

or dollar

signs ($)

LIST_DATE

 The date an REO property is listed at a particular

price.

 

 



MM/DD/YYYY

OFFER_AMT



The dollar value of an offer for an REO property.



2

 No commas(,)

or dollar

signs ($)

OFFER_DATE_TIME

 The date an offer is received by DA Admin or by the

Servicer.

 

 



MM/DD/YYYY

REO_CLOSING_DATE



The date the REO sale of the property is scheduled

to close.

 

 



MM/DD/YYYY

REO_ACTUAL_CLOSING_DATE

 Actual Date Of REO Sale

 

 

 MM/DD/YYYY

OCCUPANT_CODE



Classification of how the property is occupied.

 

 

 

 

PROP_CONDITION_CODE



A code that indicates the condition of the

property.

 

 

 

 

PROP_INSPECTION_DATE



The date a property inspection is performed.

 

 



MM/DD/YYYY

APPRAISAL_DATE



The date the appraisal was done.

 

 

 MM/DD/YYYY

 



A-6

 

 

Column/Header Name

 

Description

 

 

Decimal

 



Format

Comment

CURR_PROP_VAL



 The current "as is" value of the property based on

brokers price opinion or appraisal.



2

 

 

REPAIRED_PROP_VAL



The amount the property would be worth if repairs

are completed pursuant to a broker's price opinion

or appraisal.

 2

 

 

If applicable:

  

 

 

 

 

DELINQ_STATUS_CODE

 FNMA Code Describing Status of Loan

 

 

 

 

DELINQ_REASON_CODE



The circumstances which caused a borrower to

stop paying on a loan. Code indicates the reason

why the loan is in default for this cycle.

 

 

 

 

MI_CLAIM_FILED_DATE



Date Mortgage Insurance Claim Was Filed With

Mortgage Insurance Company.

 

 

 MM/DD/YYYY

MI_CLAIM_AMT



Amount of Mortgage Insurance Claim Filed

 

 



No commas(,)

or dollar

signs ($)

MI_CLAIM_PAID_DATE

 Date Mortgage Insurance Company Disbursed Claim

Payment

 

 



MM/DD/YYYY

MI_CLAIM_AMT_PAID



Amount Mortgage Insurance Company Paid On Claim



2



No commas(,)

or dollar

signs ($)

POOL_CLAIM_FILED_DATE

 Date Claim Was Filed With Pool Insurance Company

 

 



MM/DD/YYYY

POOL_CLAIM_AMT



Amount of Claim Filed With Pool Insurance Company



2

 No commas(,)

or dollar

signs ($)

POOL_CLAIM_PAID_DATE

 Date Claim Was Settled and The Check Was Issued By

The Pool Insurer

 

 



MM/DD/YYYY

POOL_CLAIM_AMT_PAID



Amount Paid On Claim By Pool Insurance Company



2

 No commas(,)

or dollar

signs ($)

FHA_PART_A_CLAIM_FILED_DATE

  Date FHA Part A Claim Was Filed With HUD

 

 



MM/DD/YYYY

FHA_PART_A_CLAIM_AMT

  Amount of FHA Part A Claim Filed



2

 No commas(,)

or dollar

signs ($)

FHA_PART_A_CLAIM_PAID_DATE



 Date HUD Disbursed Part A Claim Payment

 

 



MM/DD/YYYY

FHA_PART_A_CLAIM_PAID_AMT

  Amount HUD Paid on Part A Claim



2



No commas(,)

or dollar

signs ($)

FHA_PART_B_CLAIM_FILED_DATE

   DATE FHA PART B CLAIM WAS FILED WITH HUD

 

 



MM/DD/YYYY

FHA_PART_B_CLAIM_AMT



  Amount of FHA Part B Claim Filed



2



No commas(,)

or dollar

signs ($)

 



A-7

 

 

Column/Header Name

 

Description

 

 

Decimal

 



Format

Comment

FHA_PART_B_CLAIM_PAID_DATE

    Date HUD Disbursed Part B Claim Payment

 

 



MM/DD/YYYY

FHA_PART_B_CLAIM_PAID_AMT



 AMOUNT HUD PAID ON PART B CLAIM



2

 No commas(,)

or dollar

signs ($)

VA_CLAIM_FILED_DATE

  Date VA Claim Was Filed With the Veterans Admin

 

 



MM/DD/YYYY

VA_CLAIM_PAID_DATE



 DATE VETERANS ADMIN. DISBURSED VA CLAIM PAYMENT

 

 

 MM/DD/YYYY

VA_CLAIM_PAID_AMT



 AMOUNT VETERANS ADMIN. PAID ON VA CLAIM



2



No commas(,)

or dollar

signs ($)

MOTION_FOR_RELIEF_DATE The date the Motion for Relief was filed 10 MM/DD/YYYY  
      FRCLSR_BID_AMT The foreclosure sale bid amount 11 No commas(,) or dollar
signs ($) FRCLSR_SALE_TYPE The foreclosure sales results: REO, Third Party,
Conveyance to HUD/VA     REO_PROCEEDS The net proceeds from the sale of the REO
property.   No commas(,) or dollar signs ($) BPO_DATE The date the BPO was done.
    CURRENT_FICO The current FICO score     HAZARD_CLAIM_FILED_DATE The date the
Hazard Claim was filed with the Hazard Insurance Company. 10 MM/DD/YYYY
HAZARD_CLAIM_AMT The amount of the Hazard Insurance Claim filed. 11 No commas(,)
or dollar signs ($) HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company
disbursed the claim payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the
Hazard Insurance Company paid on the claim. 11 No commas(,) or dollar signs ($)
ACTION_CODE Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE    
MM/DD/YYYY ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_
PLAN_END_DATE       ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE    
Number REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number



 



A-8

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

 



  · ASUM- Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off   · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD-
Loan Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer



 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

A-9

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor
002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 

A-10

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 

 

A-11



 

 

 

 

 

